 




 

 

EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

by and among

HEAT BIOLOGICS, INC.,

PELICAN THERAPEUTICS, INC.,

THE STOCKHOLDERS OF PELICAN THERAPEUTICS, INC.,

AND

JOSIAH HORNBLOWER, AS THE STOCKHOLDERS’ REPRESENTATIVE

 

Dated as of March 7, 2017

 

 

 

 














--------------------------------------------------------------------------------

 







TABLE OF CONTENTS




Article I .

DESCRIPTION OF TRANSACTION

1

1.1

Agreement to Purchase and Sell the Purchased Shares.

1

1.2

Determination of Stockholder’s Pro Rata Portion of Purchased Shares.

1

1.3

Payment of Escrowed Closing Consideration.

1

1.4

Milestone Payments; Royalty Payments; and Non-Royalty Sublicense Revenues.

2

1.5

Cancellation of Company Stock Options.

4

1.6

Company Warrants.

4

1.7

Post-Closing Escrow.

4

1.8

Definitions.

5

 

 

 

Article II .

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDERS

5

2.1

Organization and Good Standing.

5

2.2

Capitalization.

6

2.3

Subsidiaries.

8

2.4

Authority; No Conflict; Required Filings and Consents.

8

2.5

Company Financial Statements; Books and Records.

9

2.6

No Undisclosed Liabilities; Indebtedness.

10

2.7

No Company Material Adverse Effect.

10

2.8

Absence of Certain Changes or Events.

10

2.9

Taxes.

12

2.10

Real Property.

15

2.11

Personal Property.

15

2.12

Intellectual Property.

16

2.13

Agreements.

18

2.14

Litigation.

21

2.15

Environmental Matters.

22

2.16

Employee Matters.

22

2.17

Employee Benefit Plans.

24

2.18

Compliance With Laws; Governmental Authorizations.

24

2.19

Insurance.

25

2.20

Brokerage and Transaction Bonuses.

26

2.21

Title to and Sufficiency of Assets.

26

2.22

Inventory.

26

2.23

Bank Accounts.

27

2.24

Accounts Payable.

27

2.25

Related Party Transactions.

27

2.26

Customers and Suppliers.

27

2.27

Certain Payments.

27

2.28

Personal Information and Privacy.

28

2.29

CPRIT.

28

2.30

Regulatory Filings.

28

2.31

Product Candidates.

29

2.32

OFAC.

30

2.33

Purchased Share Certificate.

30

 

 

 

 

 

 

 

 

 





i







--------------------------------------------------------------------------------

 








Article III .

REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

30

3.1

Authority, No Conflict; Required Filings and Consents.

30

3.2

Ownership; Title to Company Common Stock.

31

3.3

Litigation.

31

3.4

Brokerage and Transaction Bonuses.

31

3.5

Restricted Securities.

32

3.6

Accredited Investor.

32

3.7

No Bad Actor Disqualification Events.

32

3.8

Investment Experience.

32

3.9

Foreign Investors.

32

3.10

No General Solicitation.

32

3.11

Residence.

32

3.12

Legends.

33

3.13

Investment Purpose; Disclosure of Information.

33

 

 

 

Article IV .

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

33

4.1

Organization and Good Standing.

33

4.2

Authority, No Conflict; Required Filings and Consents.

33

4.3

SEC Filings; Financial Statements.

34

4.4

Purchaser Stock Consideration.

35

 

 

 

Article V .

CERTAIN COVENANTS AND AGREEMENTS

35

5.1

Due Diligence Access and Investigation.

35

5.2

Operation of the Company’s Business.

35

5.3

Notification.

38

5.4

Interim Financials.

38

5.5

Related Party Transactions.

39

5.6

Public Announcements.

39

5.7

Reasonable Efforts; Further Assurances; Cooperation.

39

5.8

Tax Matters.

40

5.9

Cooperation with Financial Reporting.

41

5.10

Release.

41

5.11

No Solicitation.

42

5.12

Stockholder Approval and Waiver of Right of First Refusal.

42

 

 

 

Article VI .

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER

42

6.1

Accuracy of Representations.

43

6.2

Performance of Covenants.

43

6.3

Company Compliance Certificate.

43

6.4

Consents.

43

6.5

Secretary’s Certificate.

43

6.6

Ancillary Agreements and Deliveries.

43

6.7

Release of Liens.

45

6.8

Certain Covenants and Agreements.

45

6.9

No Material Adverse Effect.

45

6.10

No Restraints.

45

6.11

No Litigation.

45

6.12

Company Options and Company Rights.

46

6.13

CPRIT Agreement.

46

6.14

No Indebtedness.

46

6.15

No Negative FDA Correspondence.

46





ii







--------------------------------------------------------------------------------

 








6.16

Company Financial Statements

46

6.17

Minimum Purchased Shares.

46

6.18

Stockholders’ Agreement.

46

6.19

Nasdaq Matters.

46

6.20

Due Diligence Review.

47

6.21

Company Stockholder Approval.

47

 

 

 

Article VII .

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY AND THE STOCKHOLDERS

47

7.1

Accuracy of Representations.

47

7.2

Performance of Covenants.

47

7.3

Purchaser Compliance Certificate.

47

7.4

Ancillary Agreements and Deliveries.

47

7.5

No Restraints.

47

7.6

Consents.

47

7.7

Nasdaq Matters.

48

7.8

No Material Adverse Effect.

48

 

 

 

Article VIII .

CLOSING

48

8.1

Closing.

48

8.2

Stockholder and Company Closing Deliveries.

48

8.3

Purchaser Closing Deliveries.

48

 

 

 

Article IX .

TERMINATION

48

9.1

Termination Events.

48

 

 

 

Article X .

INDEMNIFICATION

49

10.1

Indemnification Obligations of the Stockholders.

49

10.2

Indemnification Procedure.

51

10.3

Survival Period.

52

10.4

Investigations.

53

10.5

Offset Against Closing Shares and Future Product Payments.

53

10.6

Set-Off.

53

10.7

Characterization of Indemnification Payments.

53

 

 

 

Article XI .

STOCKHOLDERS’ REPRESENTATIVE

54

11.1

Stockholders’ Representative.

54

 

 

 

Article XII .

MISCELLANEOUS PROVISIONS

55

12.1

Further Assurances.

55

12.2

Fees and Expenses.

55

12.3

Waiver; Amendment.

55

12.4

Entire Agreement.

55

12.5

Execution of Agreement; Counterparts; Electronic Signatures.

56

12.6

Governing Law; Exclusive Jurisdiction.

56

12.7

WAIVER OF JURY TRIAL.

56

12.8

Assignment and Successors.

56

12.9

Parties in Interest.

57

12.10

Notices.

57

12.11

Construction; Usage.

58





iii







--------------------------------------------------------------------------------

 








12.12

Enforcement of Agreement.

59

12.13

Severability.

59

12.14

Time of Essence.

59

12.15

Disclosure Schedule.

59

12.16

Schedules and Exhibits.

59




Exhibit A

--

Definitions

Exhibit B

--

Form of Escrow Agreement

Exhibit C

--

Form of Joinder Agreement

Exhibit D

--

Form of Spousal Consent

Exhibit E

--

Form of Stockholders’ Agreement

Exhibit F

--

Form of Promissory Note






























iv







--------------------------------------------------------------------------------

 







STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made and entered into as of ______________,
2017, by and among Heat Biologics, Inc., a Delaware corporation (the
“Purchaser”), Pelican Therapeutics, Inc., a Delaware corporation (the
“Company”), each of the participating stockholders of the Company set forth on
the signature pages to this Agreement and each of the stockholders of the
Company who has delivered a Joinder Agreement in the form attached hereto as
EXHIBIT C (the “Joinder Agreement”) agreeing to be bound by the terms of this
Agreement (collectively, the “Stockholders” and each, individually, a
“Stockholder”) and Josiah Hornblower, as representative of the Stockholders
pursuant to ARTICLE XI (the “Stockholders’ Representative”).

RECITALS

WHEREAS, the Stockholders collectively desire to sell to the Purchaser, and the
Purchaser desires to purchase from the Stockholders, the Purchased Shares; and

WHEREAS, upon the terms and conditions set forth in this Agreement, each
Stockholder proposes to sell to the Purchaser and the Purchaser proposes to
purchase from the Stockholders, up to the number of shares of Company Common
Stock equal to such Stockholder’s pro rata portion of the Purchased Shares in
exchange for the consideration set forth in this Agreement.

NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth in this Agreement, the parties to this
Agreement, intending to be legally bound, agree as follows:

ARTICLE I. DESCRIPTION OF TRANSACTION

1.1

Agreement to Purchase and Sell the Purchased Shares. Subject to the terms and
conditions in this Agreement, at the Closing, the Stockholders shall sell,
assign, transfer and deliver to the Purchaser free and clear of all Liens, and
the Purchaser shall purchase and acquire from such Stockholders, such
Stockholders’ right title and interest in and to the number of shares of Company
Common Stock (rounded up to the nearest whole share) equal to eighty percent
(80%) of the Fully Diluted Shares Outstanding as of the Closing Date (the
“Purchased Shares”).  By executing this Agreement, each Stockholder agrees to
sell to Purchaser a minimum of eighty percent (80%) of the Company Common Stock
held by such Stockholder and a maximum of one hundred percent (100%) of the
Company Common Stock held by such Stockholder, with the exact number of shares
to be sold by each Stockholder to be fixed pursuant to the provisions of Section
1.2.

1.2

Determination of Stockholder’s Pro Rata Portion of Purchased Shares. The number
of shares of Company Common Stock to be sold by each Stockholder to the
Purchaser at the Closing shall be equal to the lesser of (a) all shares of
Company Common Stock held by such Stockholder on the Closing Date and (b) that
number of shares of Company Common Stock equal to (i) the number of shares of
Company Common Stock held by such Stockholder on the Closing Date multiplied by
(b) a fraction, the numerator of which shall be the Purchased Shares, and the
denominator of which shall be the aggregate number of shares of Company Common
Stock held by all of the Stockholders on the Closing Date.   

1.3

Payment of Escrowed Closing Consideration.











--------------------------------------------------------------------------------

 




(a)

At the Closing, the Purchaser shall deliver to the Escrow Agent: (i) the Closing
Cash Consideration; (ii) stock certificates representing shares of Purchaser
Common Stock in the name of the Escrow Agent for the benefit of each
Stockholder, in each case for such number of shares of Purchaser Common Stock
(rounded down to the nearest whole share of Purchaser Common Stock) as is equal
to the product of (A) the total number of Closing Shares to be issued by the
Purchaser multiplied by (B) each Stockholder’s Consideration Percentage;
provided that any such certificates representing the Closing Shares shall, in
each case, represent only whole shares of Purchaser Common Stock; and (iii) in
lieu of any fractional shares of Purchaser Common Stock that would have
otherwise been issued to the Escrow Agent pursuant to subclause (ii), an amount
in cash equal to the dollar amount (rounded to the nearest whole cent, with
$0.005 or less being rounded down) determined by multiplying the VWAP Per Share
Price by the fraction of a share of Purchaser Common Stock that would otherwise
have been issued to the Escrow Agent pursuant to subclause (ii) (collectively,
the “Escrowed Closing Consideration”).

(b)

At the Closing, the Stockholders shall transfer, grant, convey, sell and assign
to the Purchaser all of the Purchased Shares.

1.4

Milestone Payments; Royalty Payments; and Non-Royalty Sublicense Revenues.

(a)

Milestone Payments. The Purchaser shall provide the Stockholders’ Representative
with written notice of the first occurrence of each milestone event set forth
below with respect to a Product within forty five (45) days after such
occurrence.  Within sixty (60) days of the first occurrence of each of the
milestone events set forth below with respect to the applicable Product, the
Purchaser shall cause the Company to make the following aggregate payments to
the Stockholders’ Representative for the benefit of the Stockholders, whether
such milestone is achieved by the Company, its Affiliate or any of their
respective sublicensees:

Milestone Payments for Oncology Product

US$ Payment

First Patient Dosing in First Phase 1 Clinical Trial for an Oncology Indication

$2,000,000

First Patient Dosing in First Phase 2 Clinical Trial for an Oncology Indication

1,500,000

Successful Outcome of First Phase 2 Clinical Trial for an Oncology Indication

3,000,000

First Patient Dosing in First Phase 3 Clinical Trial for an Oncology Indication

6,000,000

Successful Outcome of First Phase 3 Clinical Trial for an Oncology Indication

7,500,000

First Acceptance of BLA Submission for an Oncology Indication

7,500,000

First Product Approval in the U.S. or Europe for an Oncology Indication

7,500,000

Total

$35,000,000

Milestone Payments for Non-Oncology Product

US$ Payment

First Patient Dosing in First Phase 3 Clinical Trial for a Non-Oncology
Indication

$3,000,000

Successful Outcome of First Phase 3 Clinical Trial for a Non-Oncology Indication

3,000,000

First Acceptance of BLA Submission for a Non-Oncology Indication

3,000,000

First Product Approval in the U.S. or Europe for an Non-Oncology Indication

3,000,000

Total

$12,000,000





2




--------------------------------------------------------------------------------

 










Each of the payments set forth above in this Section 1.4(a) (collectively, the
“Milestone Payments” and each, a “Milestone Payment”) shall be paid only once
for the applicable Product regardless of: (i) the number of Indications for
which the Product is developed or approved, and (ii) the number of Products
developed, so that the aggregate maximum Milestone Payments that may be made to
the Stockholders’ Representative for the benefit of the Stockholders under this
Section 1.4(a) is $47,000,000.  

(b)

Royalties.

(i)

For the First Oncology Royalty Product, the Company shall pay to the
Stockholders’ Representative for the benefit of the Stockholders a royalty of
three percent (3%) on the Net Sales of the  First Oncology Royalty Product for
each country in the Territory for which there remains an Issued Patent Claim
(the “Oncology Royalties”).

(ii)

Except for payments required (i) under license agreements to which the Company
is a party on the date of this Agreement and (ii) pursuant to contracts with
CPRIT, in the event the Company is required to make any payment to a third party
to obtain a license for the manufacture, use, sale or import of the First
Oncology Royalty Product or otherwise exploit the First Oncology Royalty
Product, the Company shall be entitled to deduct up to fifty percent (50%) of
such third party payments made in a particular calendar year against Oncology
Royalties payable to the Stockholders’ Representative for the benefit of the
Stockholders for that year; provided that, in no event may the Oncology
Royalties paid to the Stockholders’ Representative for the benefit of the
Stockholders for that year be less than one percent (1%) of the Net Sales of the
First Oncology Royalty Product.

(iii)

For the First Non-Oncology Royalty Product, the Company shall pay to the
Stockholders’ Representative for the benefit of the Stockholders a royalty equal
to the greater of (A) two and half percent (2.5%) of the Net Sales of the First
Non-Oncology Royalty Product for each country in the Territory for which there
remains an Issued Patent Claim or (B) the lesser of (1) four percent (4%) of the
Net Sales of the First Non-Oncology Royalty Product for each country in the
Territory for which there remains an Issued Patent Claim and (2) fifty percent
(50%) of the royalty paid to the Purchaser with respect to such First
Non-Oncology Royalty Product (the “Non-Oncology Royalties” and together with the
Oncology Royalties, the “Royalty Payments”).

(iv)

Except for payments required (i) under license agreements to which the Company
is a party on the date of this Agreement and (ii) pursuant to contracts with
CPRIT, in the event the Company is required to make any payment to a third party
to obtain a license for the manufacture, use, sale or import of the First
Non-Oncology Royalty Product or otherwise exploit the First Non-Oncology Royalty
Product, the Company shall be entitled to deduct up to fifty percent (50%) of
such third party payments made in a particular calendar year against
Non-Oncology Royalties payable to the Stockholders’ Representative for the
benefit of the Stockholders for that year; provided that, in no event may the
Non-Oncology Royalties paid to the Stockholders’ Representative for the benefit
of the Stockholders for that year be less than one percent (1%) of the Net Sales
of the First Non-Oncology Royalty Product.

(v)

Royalty Payments shall be calculated and reported by the Company for each
calendar quarter.  Royalty Payments due to Stockholders’ Representative for the
benefit of the Stockholders under this Agreement shall be paid within forty five
(45) calendar days of the end of each calendar quarter. Each Royalty Payment
shall be accompanied by a report of Net Sales of the applicable Product by the
Company, its Affiliates and their respective sublicensees in sufficient detail
to permit confirmation of the accuracy of the Royalty Payment made, including,
the Net Sales of the applicable Product on a country by country, and the amount
of the Royalty Payment.  The Company shall keep





3




--------------------------------------------------------------------------------

 




complete and accurate records pertaining to the sale or other disposition of
each Product in sufficient detail to permit Stockholders’ Representative to
confirm the accuracy of all such Royalty Payments.

(c)

Non-Royalty Sublicense Revenues. Non-Royalty Sublicense Revenues shall be
calculated and reported by the Company for each calendar quarter. Within forty
five (45) days of the end of each calendar quarter, the Company shall pay to the
Stockholders’ Representative for the benefit of the Stockholders twenty percent
(20%) of the Non-Royalty Sublicense Revenues (the “Non-Royalty Sublicense
Payments” and together with the Milestone Payments and the Royalties, the
“Future Product Payments”).  Each such payment shall be accompanied by a report
of Non-Royalty Sublicense Revenues related to the applicable Product in
sufficient detail to permit confirmation of the accuracy of the payment made.
The Company shall keep complete and accurate records pertaining to Non-Royalty
Sublicense Revenues in sufficient detail to permit Stockholders’ Representative
to confirm the accuracy of all such payments.

1.5

Cancellation of Company Stock Options.

(a)

All unexercised Company Options outstanding as of immediately prior to the
Closing shall, as of the Closing, be automatically cancelled and no longer
represent the right to acquire Company Common Stock or any other securities of
the Purchaser, the Company or any of their respective Affiliates, and all
agreements between the Company and such Stockholder relating to such Company
Options shall be deemed terminated in their entirety, void and of no further
force or effect.

(b)

At or prior to the Closing, the Company shall terminate the Company Stock Option
Plan and all other plans, programs or other arrangements pursuant to which any
Company Options or other equity securities of the Company have been or may be
granted and the provisions of the Company Stock Option Plan and any other such
plans, programs or arrangements shall be canceled as of the Closing.  Prior to
the Closing, the Company shall ensure that all Company Options shall be
terminated as of the Closing and that following the Closing no participant in
any Company Stock Option Plan or other plans, programs or arrangements shall
have any right thereunder to acquire any equity securities of the Company.  The
Company shall take all necessary actions to effectuate the provisions of this
Section 1.5.

1.6

Company Warrants.  All Company Warrants outstanding as of immediately prior to
the Closing shall remain unchanged and continue to remain outstanding
immediately after the Closing.

1.7

Post-Closing Escrow.

(a)

At the Closing, the Purchaser shall deliver the Escrowed Closing Consideration
to an escrow agent agreed upon by the Purchaser and the Company (the “Escrow
Agent”), to be held by the Escrow Agent on behalf of the Stockholders and as
collateral to secure the rights of the Purchaser pursuant to this Section 1.7
and of the Indemnified Parties under ARTICLE X. The Escrowed Closing
Consideration shall be held pursuant to the provisions of an escrow agreement to
be entered into among the Purchaser, the Escrow Agent and the Stockholders’
Representative substantially in the form of EXHIBIT B hereto (the “Escrow
Agreement”) or in such other form as agreed upon by the Purchaser and the
Company.

(b)

Not later than two (2) Business Days prior to the expiration of the period
beginning on the Closing Date and ending one hundred eighty (180) days after the
Closing Date (the “Escrow Period”), the Company shall deliver to the Purchaser a
statement setting forth the Specified Indebtedness Amount as of the expiration
of the Escrow Period (the “Specified Indebtedness Statement”). If the Specified
Indebtedness Amount as set forth in the Specified Indebtedness Statement





4




--------------------------------------------------------------------------------

 




exceeds $250,000, the Escrow Agent shall distribute to the Purchaser by wire
transfer of immediately available funds on the one hundred eighth (180th) day
following the Closing Date to an account designated by Purchaser, an amount in
cash from the Escrowed Closing Consideration equal to the amount by which the
Specified Indebtedness Amount exceeds $250,000.

(c)

Thereafter, any of the Escrowed Closing Consideration not previously released by
the Escrow Agent as of the expiration of the Escrow Period shall be released by
the Escrow Agent to the Stockholders’ Representative, in trust for the
Stockholders; provided, however, that in the event Purchaser or any Indemnified
Party has made one or more claim(s) under ARTICLE X prior to the end of the
Escrow Period, then, in accordance with and subject to the terms and conditions
of the Escrow Agreement, the Escrow Period shall continue (and the Escrow Agent
will continue to hold the portion of the Escrowed Closing Consideration in
escrow as is equal to the aggregate claimed amounts) until the full and final
resolution of such claim(s).  For purposes of the escrow and the Escrow
Agreement, the value of each Closing Share as of a particular date shall be
deemed to be equal to the VWAP Per Share Price as of such date. By virtue of the
execution of this Agreement or a Joinder Agreement by a Stockholder, without any
further act of any Stockholder, such Stockholder shall be deemed to have
consented to and approved (A) the use of the Escrowed Closing Consideration as
collateral to secure the rights of the Purchaser pursuant to Section 1.7 in the
manner set forth herein and in the Escrow Agreement, (B) the use of the Escrowed
Closing Consideration as collateral to secure the rights of the Indemnified
Parties under ARTICLE X in the manner set forth herein and in the Escrow
Agreement, and (C) the appointment of the Stockholders’ Representative as the
representative under the Escrow Agreement of the Stockholders under this
Agreement and as the attorney-in-fact and agent for and on behalf of such
Stockholder.

1.8

Definitions. Capitalized terms used in this Agreement but not otherwise defined
in this Agreement shall have the meanings set forth in EXHIBIT A hereto.

Article II. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDERS

Except as set forth on the Disclosure Schedule, the Company and the Stockholders
hereby, jointly and severally, represent and warrant to the Purchaser and for
the benefit of the Indemnified Parties, as of the date of this Agreement and as
of the Closing Date, as set forth below.

2.1

Organization and Good Standing.

(a)

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, has all requisite and
necessary power and authority to own, lease, use and operate its properties and
assets, to carry on and conduct its business as now being conducted and as
proposed to be conducted by the Company as of the Closing Date and to perform
its obligations under all Material Contracts, and is duly qualified or
registered to do business and is in good standing as a foreign corporation (or
equivalent status in the relevant jurisdiction) in each jurisdiction set forth
on Section 2.1(a) of the Disclosure Schedule, which jurisdictions constitute as
of the date of this Agreement the only jurisdictions in which the character of
the properties it owns, operates or leases or the nature of its activities makes
such qualification necessary or advisable. The Company has full corporate power
and authority to do and perform all acts and things to be done by it under this
Agreement.

(b)

Except as set forth on Section 2.1(b) of the Disclosure Schedule, the Company
has not conducted any business under or otherwise used, for any purpose or in
any jurisdiction, any fictitious name, assumed name, trade name or other name
other than the name under which the Company is currently incorporated.





5




--------------------------------------------------------------------------------

 




(c)

The Company has provided to the Purchaser true, correct and complete copies of:
(i) the Organizational Documents of the Company, as in effect on the date of
this Agreement, and such copies reflect all amendments made thereto at any time
prior to the date of this Agreement, (ii) the stock records of the Company,
(iii) the minutes and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the stockholders of the Company, the board of directors of the Company and
all committees of the board of directors of the Company (clauses (i), (ii) and
(iii), collectively, the “Company Constituent Documents”). There have been no
formal meetings or other proceedings of the stockholders of the Company, the
board of directors of the Company or any committee of the board of directors of
the Company that are not fully reflected in the Company Constituent Documents.
There has not been any violation of the Company Constituent Documents, and the
Company has not taken any action that is inconsistent with the Company
Constituent Documents. The Company is not in default under or in violation of
any provision of its Organizational Documents. The books and records of the
Company are up to date, true, correct and complete in all material respects. All
the records of the Company have been maintained in accordance with applicable
Laws and prudent business practices and are in the actual possession and direct
control of the Company.

2.2

Capitalization.

(a)

The authorized capital stock of the Company consists of 100,000,000 shares of
Company Common Stock, of which 5,968,254 shares have been issued and are
outstanding as of the date of this Agreement and 10,000,000 shares of preferred
stock, par value $0.0001 per share, of the Company, none of which are
outstanding as of the date of this Agreement. All of the outstanding shares of
Company Common Stock have been duly authorized and validly issued, and are fully
paid and non-assessable. All of the outstanding shares of Company Common Stock
have been issued and granted in compliance with (i) all applicable securities
laws and other applicable Laws; and (ii) all requirements set forth in the
Company Constituent Documents and applicable Contracts. None of the issued
shares of Company Common Stock were issued in violation of any preemptive rights
or other rights to subscribe for or purchase securities of the Company.
Section 2.2(a) of the Disclosure Schedule accurately sets forth with respect to
each Company Common Share outstanding as of the date of this Agreement, the name
of the registered holder of Company Common Stock. The Stockholders are the
registered owners of the Purchased Shares and the percentage of the outstanding
capital stock of the Company owned of record by each Stockholder is as set forth
on Section 2.2(a) of the Disclosure Schedule.

(b)

The Company has reserved 656,280 shares of Company Common Stock for issuance
under the Company Stock Option Plan, of which options to purchase 626,491 shares
of Company Common Stock are outstanding as of the date of this Agreement.
Section 2.2(b) of the Disclosure Schedule accurately sets forth, with respect to
each Company Option outstanding as of the date of this Agreement (whether vested
or unvested): (i) the name of the holder of such Company Option; (ii) the total
number of shares of Company Common Stock that are subject to such Company Option
and the number of shares of Company Common Stock with respect to which such
Company Option is immediately exercisable; and (iii) the exercise price per
Company Common Share purchasable under such Company Option. The termination of
each Company Option in accordance with the terms of this Agreement will not
result in any liability to the Company or the Purchaser.

(c)

The Company has reserved 35,898 shares of Company Common Stock for issuance
pursuant to Company Warrants that are outstanding as of the date of this
Agreement. Section 2.2(c) of the Disclosure Schedule accurately sets forth, with
respect to each Company Warrant outstanding as of the date of this Agreement
(whether vested or unvested): (i) the name of the holder of such Company
Warrant; (ii) the total number of shares of Company Common Stock that are
subject to such Company Warrant and the number of shares of Company Common Stock
with respect to which such Company Warrant is immediately exercisable; (iii) the
date on which such Company Warrant was issued





6




--------------------------------------------------------------------------------

 




and the term of such Company Warrant; (iv) the vesting schedule for such Company
Warrant; (v) the exercise price per Company Common Share purchasable under such
Company Warrant; and (vi) whether (and to what extent) the vesting of such
Company Warrant will be accelerated in any way by the transactions contemplated
by this Agreement or by the termination of employment or engagement or change in
position of any holder thereof following consummation of the transactions
contemplated by this Agreement.

(d)

Except for Company Options granted pursuant to the Company Stock Option Plan and
set forth on Section 2.2(b) of the Disclosure Schedule and the Company Warrants
set forth on Section 2.2(c) of the Disclosure Schedule, there is no:
(i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire, or that relates to, any capital stock or
other securities of the Company; (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any
capital stock or other securities of the Company; (iii) Contract under which the
Company is or may become obligated to sell or otherwise issue any of its capital
stock or any other securities of the Company; or (iv) condition or circumstance
that may give rise to or provide a basis for the assertion of a claim by any
Person to the effect that such Person is entitled to acquire or receive any
capital stock or other securities of the Company (clauses (i) through (iv),
collectively, “Company Rights”). The Company does not have any outstanding stock
appreciation rights, phantom stock, performance based stock or equity rights or
similar stock or equity rights or obligations. The Company has not issued any
debt securities which grant the holder thereof any right to vote on, or veto,
any actions by the Company.

(e)

Except as set forth on Section 2.2(e) of the Disclosure Schedule, none of the
issued and outstanding shares of Company Common Stock constitute restricted
shares or are otherwise subject to a repurchase or redemption right or right of
first refusal in favor of the Company.

(f)

Except as set forth on Section 2.2(f) of the Disclosure Schedule, the Company is
not a party to or bound by any, and to the Knowledge of the Company, there are
no, agreements or understandings with respect to the voting (including pooling
agreements, voting trusts and proxies) or sale or transfer (including agreements
imposing transfer restrictions) of any capital stock or other equity interests
of the Company.

(g)

None of the outstanding capital stock of the Company is entitled or subject to
any purchase option, call option, right of first refusal, preemptive right,
right of participation, subscription right or any similar right (whether
pursuant to the Company Constituent Documents or any Contract or any statute to
which the Company is subject) and there is no Contract relating to information
rights, financial statement requirements, the voting or registration of, or
restricting any Person from purchasing, selling, pledging, transferring or
otherwise disposing of (or granting any option or similar right with respect
to), any of the Company’s capital stock. The Company is not under any
obligation, or bound by any Contract pursuant to which it may become obligated
(i) to repurchase, redeem or otherwise acquire any outstanding capital stock of
the Company; or (ii) make any investment (in the form of a loan or capital
contribution) in any other Entity.

(h)

The Company has never repurchased, redeemed or otherwise reacquired any of its
capital stock or other securities.

(i)

The Company is not now, nor has it ever been, required to file any periodic or
other reports, or any registration statement, with any applicable securities
regulatory authority, including the United States Securities and Exchange
Commission (the “SEC”), pursuant to any securities legislation, regulations or
rules or policies promulgated thereunder, including the Securities Act and the





7




--------------------------------------------------------------------------------

 




rules and regulations promulgated thereunder, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder.

2.3

Subsidiaries. The Company has no Subsidiaries and has never had any
Subsidiaries. The Company does not own, and has never owned, beneficially or
otherwise, any shares or other securities of, or any direct or indirect equity
or other financial interest in, any other Entity. The Company has not agreed and
is not obligated to make any future investment in or capital contribution to any
Entity. The Company has not guaranteed and is not responsible or liable for any
obligation of any other Entity. Neither the Company nor any of its stockholders
has ever approved or commenced any proceeding, or made any election
contemplating, the dissolution or liquidation of the business or affairs of the
Company. There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
Contracts or commitments that could require the Company to issue, sell or
otherwise cause to become outstanding any of its capital stock or other equity
interests or that otherwise could affect rights or obligations of the holders of
the capital stock or other equity interests of the Company.

2.4

Authority; No Conflict; Required Filings and Consents.

(a)

The Company has all requisite corporate power and authority to enter into this
Agreement and any Stockholder Related Agreement to which it is a party, perform
its obligations under this Agreement and any Stockholder Related Agreement to
which it is a party and to consummate the transactions contemplated by this
Agreement and any Stockholder Related Agreement to which it is a party.

(b)

The execution, delivery and performance of this Agreement and any Stockholder
Related Agreement to which it is a party and the consummation of the
transactions contemplated by this Agreement and any Stockholder Related
Agreement to which it is a party by the Company have been duly authorized by all
necessary corporate action on the part of the Company, and, other than obtaining
the Company Stockholder Approval, no other corporate action or proceeding on the
part of the Company or its board of directors is necessary to authorize the
execution, delivery or performance of this Agreement, any Stockholder Related
Agreement to which it is a party or the consummation of the transactions
contemplated by this Agreement or any such Stockholder Related Agreement. This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to creditors’ rights generally; and (ii) the
availability of injunctive relief and other equitable remedies.

(c)

Neither the execution, delivery or performance by the Company of this Agreement
or any of the Stockholder Related Agreements, nor the consummation of the
transactions contemplated by this Agreement or any of the Stockholder Related
Agreements, will directly or indirectly (with or without notice or lapse of
time, or both): (i) contravene, conflict with, or result in any violation or
breach of, any Company Constituent Document; (ii) contravene, conflict with, or
result in any violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of modification,
termination, cancellation or acceleration of any obligation or loss of any
material benefit) under, require notice to any Person or a consent or waiver
under, constitute a change in control under, require the payment of a fee or
penalty under or result in the creation or imposition of any Lien upon or with
respect to any asset owned or used by the Company under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
Contract or other agreement, instrument or obligation to which the Company is a
party or by which it or any of its properties or assets may be bound;
(iii) contravene, conflict with or violate, or give any Person the right to
challenge any of the transactions





8




--------------------------------------------------------------------------------

 




contemplated by this Agreement or any of the Stockholder Related Agreements or
to exercise any remedy or obtain any relief under, any Law or any order, writ,
injunction, judgment or decree to which the Company or any of its assets is
subject; or (iv) contravene, conflict with or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of the
Company or to any of the assets owned, used or controlled by the Company.

(d)

No Governmental Authorization, or registration, declaration, notice or filing
with, any Governmental Body is required by or with respect to the Company:
(i) in connection with the execution and delivery of this Agreement or any of
the Stockholder Related Agreements by the Company or the consummation by the
Company of the transactions contemplated by this Agreement or any of the
Stockholder Related Agreements; or (ii) necessary for the Company to operate its
business immediately after the Closing in the same manner as operated
immediately prior to the Closing after giving effect to the consummation of the
transactions contemplated by this Agreement and the Stockholder Related
Agreements.

2.5

Company Financial Statements; Books and Records.

(a)

Section 2.5(a) of the Disclosure Schedule sets forth true, correct and complete
copies of the following financial statements and notes thereto (collectively,
the “Company Financial Statements”):

(i)

The audited consolidated balance sheets and statements of operations,
stockholders’ equity and cash flows of the Company as of December 31, 2016 (the
“Audited Balance Sheet”).

(b)

Each Company Financial Statement: (i) is true, correct and complete in all
respects and has been prepared in conformity with (A) the books and records of
the Company, which, in turn, are true, correct and complete, and (B) GAAP
consistently applied throughout the periods covered thereby (except as may be
indicated in the notes to such Company Financial Statement); (ii) fairly
presents the consolidated financial position of the Company as of such dates and
the consolidated results of operations, changes in stockholders’ equity and cash
flow of the Company for the periods then ended, subject in the case of unaudited
financial statements to (y) normal recurring year-end audit adjustments, none of
which would individually or in the aggregate be material, and (z) the absence of
footnote disclosures, none of which would, alone or in the aggregate, be
materially adverse to the business, operations, assets, liabilities, financial
condition, operating results, value, cash flow or net worth of the Company; and
(iii) contains and reflects adequate reserves, in accordance with GAAP, for all
reasonably anticipated losses, costs and expenses. No financial statement of any
Person (other than the Company) is required by GAAP to be included in the
Company Financial Statements.

(c)

The Company Financial Statements were prepared from the books, records and
accounts of the Company, which books, records and accounts have been maintained
in accordance with all applicable Laws and (i) reflect all items of income and
expense and all assets and liabilities required to be reflected in the Company
Financial Statements in accordance with GAAP, and (ii) are true, correct and
complete in all respects. The Company maintains accurate books and records
reflecting its assets and liabilities and maintain proper and adequate internal
accounting controls which provide assurance that (A) transactions are executed
in accordance with management’s authorization; (B) transactions are recorded as
necessary to permit preparation of the financial statements in conformity with
GAAP and to maintain accountability for the Company’s assets; (C) access to the
Company’s assets is permitted only in accordance with management’s
authorization; (D) the reporting of Company’s assets is compared with





9




--------------------------------------------------------------------------------

 




existing assets at regular intervals; and (E) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis. The Company has delivered to the Purchaser copies of, all written
descriptions of, and all policies, manuals and other documents promulgating,
such internal accounting controls, as applicable.

2.6

No Undisclosed Liabilities; Indebtedness.

(a)

Except as set forth on Section 2.6(a) of the Disclosure Schedule, the Company
has no obligations or liabilities (whether or not absolute, accrued, contingent,
determined, determinable, unliquidated or otherwise, whether known or unknown,
whether due or to become due, whether or not required to be reflected in
financial statements in accordance with GAAP and regardless of when or by whom
asserted), and there is no existing condition, situation or set of circumstances
that could reasonably be expected to result in such an obligation or liability,
except for: (i) liabilities that are fully reflected or provided for in the
Company Financial Statements; and (ii) liabilities incurred in the ordinary
course of business consistent with past practice since the date of the Audited
Balance Sheet and of a type reflected or provided for in the Audited Balance
Sheet (none of which is a liability for breach of contract, breach of warranty,
tort, infringement, violation of law, claim or lawsuit), which in the aggregate
are not in excess of $25,000 and which will be satisfied and discharged by the
Company as of immediately prior to the Closing.

(b)

Section 2.6(b) of the Disclosure Schedule sets forth a true, correct and
complete list of all loan or credit agreements, notes, bonds, mortgages,
indentures and other agreements and instruments pursuant to which any
Indebtedness is outstanding or may be incurred and the respective principal
amounts outstanding thereunder as of the date of this Agreement. All of the
outstanding Indebtedness may be prepaid by the Company at any time without the
consent or approval of, or prior notice to, any other Person, and without
payment of any premium or penalty.

(c)

Section 2.6(c) of the Disclosure Schedule sets forth the Specified Indebtedness
Amount as of the date of this Agreement.

2.7

No Company Material Adverse Effect. Since December 31, 2016, the Company has
conducted its business only in the ordinary course of business consistent with
past practice and, since such date, there has not been (a) any event,
occurrence, development or state of circumstances or facts that has had, or
could reasonably be expected to result in, a Company Material Adverse Effect, or
(b) any event, occurrence, development or state of circumstances or facts that
has, or could reasonably be expected to have, the effect of preventing,
delaying, making illegal or otherwise interfering with the transactions
contemplated by this Agreement.

2.8

Absence of Certain Changes or Events. Except as set forth on Section 2.8 of the
Disclosure Schedule, since December 31, 2016, the Company has not:

(a)

issued (i) any notes, bonds or other debt securities, (ii) any capital stock or
other equity securities or any securities or rights convertible into or
exchangeable or exercisable for any capital stock or other equity securities
(except for Company Common Stock issued upon the exercise of Company Options or
Company Warrants), or (iii) any Company Rights (except for Company Options set
forth on Section 2.2(b) of the Disclosure Schedule or Company Warrants set forth
on Section 2.2(c) of the Disclosure Schedule);

(b)

amended or waived any of its rights under, or permitted the acceleration of
vesting under, (i) any provision of the Company Stock Option Plan; (ii) any
provision of any agreement





10




--------------------------------------------------------------------------------

 




evidencing any outstanding Company Option; (iii) any provision of any Company
Warrant; or (iv) any restricted stock purchase agreement; 

(c)

borrowed any amount or incurred or become subject to any liabilities, except
current liabilities incurred in the ordinary course of business consistent with
past practice, which in the aggregate are not in excess of $25,000 and which
will be satisfied and discharged by the Company as of immediately prior to the
Closing;

(d)

discharged or satisfied any Lien or paid any obligation or liability, other than
current liabilities paid in the ordinary course of business consistent with past
practice;

(e)

declared, accrued, set aside or made any payment or distribution of cash or
other property to any of its equity holders or its other Affiliates with respect
to such equity holders’ equity securities or otherwise, or purchased, redeemed
or otherwise acquired any shares of its capital stock or other equity securities
(including any warrants, options or other rights to acquire its capital stock or
other equity);

(f)

mortgaged or pledged any of its properties or assets or subjected them to any
Lien, except for Permitted Liens;

(g)

(i) acquired, leased or licensed any right or other asset from any Person;
(ii) sold, assigned, transferred, leased or licensed to any Person, or otherwise
encumbered, any of its assets, except in each case, in the ordinary course of
business consistent with past practice; or (iii) canceled any debts or claims;

(h)

sold, assigned, transferred, leased, licensed or otherwise encumbered any
Intellectual Property Rights, disclosed any Confidential Information to any
Person (other than to the Purchaser and its Affiliates and other than
disclosures made in the ordinary course of business consistent with past
practice in circumstances in which it has imposed reasonable confidentiality
restrictions), or abandoned or permitted to lapse any Intellectual Property
Rights;

(i)

(i) granted any severance or termination pay to (or amended any existing
arrangement with) any current or former director, officer or employee;
(ii) increased, or accelerated the payment of, the compensation or benefits
payable under any existing severance or termination pay policies or employment
agreements; (iii) entered into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
director, officer or employee; (iv) established, adopted or amended (except as
required by applicable Laws) any Employee Plan or any collective bargaining,
works council, stock option, restricted stock, bonus, insurance, severance,
deferred compensation, pension, retirement, profit sharing, or any other benefit
plan, agreement or arrangement covering any employees, officers, consultants or
directors of the Company; or (v) increased, or accelerated the payment of, the
compensation, bonus or other benefits payable to any employees, officers,
consultants or directors of the Company other than in the case of this clause
(v) in accordance with the Company’s ordinary course of business and consistent
with past practice;

(j)

suffered any extraordinary losses or waived any rights of value (whether or not
in the ordinary course of business or consistent with past practice) in excess
of $25,000 in the aggregate;

(k)

made capital expenditures or commitments therefor that exceed $25,000
individually or $50,000 in the aggregate;





11




--------------------------------------------------------------------------------

 




(l)

delayed or postponed the payment of any accounts payable or commissions or any
other liability or obligation or agreed or negotiated with any party to extend
the payment date of any accounts payable or commissions or any other material
liability or obligation or accelerated the collection of (or discounted) any
accounts or notes receivable outside the ordinary course of business consistent
with past practice in amounts that do not exceed $10,000 in the aggregate;

(m)

made any loans or advances to, guaranties for the benefit of, or any investments
in, any Person (other than advances to the employees of the Company in the
ordinary course of business consistent with past practice);

(n)

suffered any damage, destruction or casualty loss exceeding in the aggregate
$25,000, whether or not covered by insurance;

(o)

made or changed any Tax election, changed any annual tax accounting period,
changed or adopted any method of tax accounting, filed any amended Tax Returns
or claims for Tax refunds, entered into any closing agreement, settled any Tax
claim, audit or assessment, consented to any extension or waiver of the
limitation period applicable to any claim or assessment of Taxes, or surrendered
any right to claim a Tax refund, offset or other reduction;

(p)

threatened, commenced or settled any Legal Proceeding;

(q)

made any investment in or taken any steps to incorporate or form any Subsidiary
or to acquire any equity interest or other interest in any other Entity;

(r)

amended any of its Organizational Documents or effected or been a party to any
Acquisition Transaction, recapitalization, reclassification of shares, stock
split, reverse stock split or similar transaction;

(s)

entered into any agreement or arrangement prohibiting or restricting it from
freely engaging in any business, from competing with any Person in any line of
business that is material to the Company or otherwise restricting the conduct of
its business anywhere in the world;

(t)

entered into, amended or terminated any material Contract other than in the
ordinary course of business consistent with past practice;

(u)

received notice, whether written or oral, from any party to a Company Contract
of such party’s intention not to renew, not to extend, to cancel or otherwise
terminate or materially modify its business relationship with the Company;

(v)

entered into any transaction with any of its Affiliates;

(w)

entered into any other material transaction (other than the entry into this
Agreement and the Stockholder Related Agreements and the agreements and
transactions contemplated by this Agreement and the Stockholder Related
Agreements), whether or not in the ordinary course of business consistent with
past practice, or materially changed any business practice; or

(x)

agreed, whether orally or in writing, to do any of the foregoing.

2.9

Taxes.





12




--------------------------------------------------------------------------------

 




(a)

All Tax Returns required to have been filed by or on behalf of, or with respect
to the assets of, the Company through the date of this Agreement have been
timely filed in accordance with all applicable Laws (pursuant to an extension of
time or otherwise) and are true, correct and complete in all respects. The
Company has provided to the Purchaser true, correct and complete copies of all
Tax Returns.

(b)

Section 2.9(b) of the Disclosure Schedule sets forth a true, correct and
complete list of all jurisdictions (whether foreign or domestic) in which the
Company is required to file Tax Returns. No claim has ever been made by a
Governmental Body in a jurisdiction where the Company does not file Tax Returns
that it is or may be subject to taxation or to a requirement to file Tax Returns
in that jurisdiction.

(c)

All Taxes, estimated Taxes, deposits and other payments due and owing by or on
behalf of the Company (whether or not shown on any Tax Return) have been or will
be timely paid in full through the date of this Agreement.

(d)

The Company has accrued on the Company Financial Statements in accordance with
GAAP all liabilities for unpaid Taxes through the date of this Agreement.

(e)

The amounts so paid, together with all amounts accrued as liabilities for Taxes
(including Taxes accrued as currently payable but excluding any accrual to
reflect timing differences between book and Tax income) on the books of the
Company, shall be adequate based on the tax rates and applicable Laws in effect
to satisfy all liabilities for Taxes of the Company in any jurisdiction through
the Closing Date, including Taxes accruable upon income earned through the
Closing Date.

(f)

The Company has withheld all amounts of Taxes required to be withheld from its
employees, agents, contractors, creditors, stockholders, members or other
equityholders and third parties and timely remitted such amounts to the proper
Governmental Body and filed all federal, state, local and foreign Tax Returns
and reports with respect to employee income Tax withholding, social security,
unemployment, and other similar Taxes, all in compliance with the withholding
provisions of the Code, or any prior provision of the Code and other applicable
Laws.

(g)

The Company has collected all material sales, value-added and use Taxes required
to be collected, and have remitted, or will remit on a timely basis, such
amounts to the appropriate Governmental Body (or have been furnished properly
completed exemption certificates and have maintained all such records and
supporting documents in the manner required by all applicable sales and use Tax
statutes and regulations).

(h)

No claims have been asserted and no proposals or deficiencies for any Taxes of
the Company are being asserted, proposed or, to the Knowledge of the Company,
threatened, and no Legal Proceeding, audit, examination or investigation of any
Tax Return of the Company is currently underway, pending or, to the Knowledge of
the Company, threatened. There have been no examinations or audits of any Tax
Return of the Company. The Company has provided to the Purchaser true, correct
and complete copies of all audit reports, correspondence with Tax authorities
and similar documents (to which the Company has access) relating to the Tax
Returns of the Company.

(i)

All Tax deficiencies asserted by a Governmental Body against the Company have
been paid in full, accrued on the books of the Company, as applicable, or
finally settled, and no indication of a Tax increase or other issue has been
raised in any such examination that, by application of the same or similar
principles, could reasonably be expected to result in a proposed Tax deficiency
for any other period not so examined.





13




--------------------------------------------------------------------------------

 




(j)

There are no outstanding waivers or agreements between any Governmental Body and
the Company for the extension of time for the assessment of any Taxes or
deficiency thereof, nor are there any requests for rulings, outstanding
subpoenas or requests for information, notices of proposed reassessment of any
property owned or leased by the Company or any other matter pending between the
Company and any Governmental Body.

(k)

There are no Liens for Taxes with respect to the Company or the assets or
properties of the Company, nor is there any Lien that is pending or, to the
Knowledge of the Company, threatened.

(l)

The Company has not been a member of an “affiliated group” of companies (within
the meaning of Section 1504 of the Code) filing a consolidated federal income
tax return (other than a group, the common parent of which was the Company).

(m)

The Company has no liability for the Taxes of any Person (other than for itself)
under Treasury Regulation Section 1.1502-6 (or any similar provision of
national, provincial, territorial, state, local or foreign Law), as a transferee
or successor, by Contract or otherwise.

(n)

The Company is not a party to or bound by any Tax allocation, Tax
indemnification or Tax sharing agreement.

(o)

The Company has not made any payments, is not obligated to make any payments and
is not a party to any Contract that would obligate it to make any payments that
will not be deductible under Section 280G of the Code (or any similar provision
of national, provincial, territorial, state, local or foreign Law).

(p)

The Company has not constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock qualifying for tax free
treatment under Section 355 of the Code (i) in the two years prior to the date
of this Agreement; or (ii) in a distribution which would otherwise constitute
part of a “plan” or “series of related transactions” (within the meaning of
Section 355(e) of the Code) in connection with the transactions contemplated by
this Agreement.

(q)

The Company has no net operating losses or other tax attributes presently
subject to limitation under Sections 382, 383, 384 of the Code or the federal
consolidated return regulations (or any corresponding or similar provision of
state, local or foreign income Tax law).

(r)

The Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any Tax period after the date of
this Agreement as a result of any (i) adjustment in taxable income for any tax
period (or portion thereof) pursuant to Section 481 or 263A of the Code or any
comparable provision under state or foreign tax Laws; (ii) “closing agreement”
as described in Section 7121 of the Code (or any corresponding or similar
provision of national, provincial, territorial, state, local or foreign income
Tax Law) executed on or prior to the date of this Agreement; (iii) installment
sale or open transaction disposition made on or prior to the date of this
Agreement; (iv) prepaid amount received on or prior to the date of this
Agreement; (v) reserve claimed in respect of a taxation year ending prior to the
date of this Agreement; (vi) any election (including a protective election)
pursuant to Section 108(i) of the Code; or (vii) change in method of accounting
for a Tax period ending on or prior to the Closing Date.

(s)

The Company has not, directly or indirectly, transferred property to or acquired
property from a Person with whom it was not dealing at arm’s length for
consideration other than consideration equal to the fair market value of the
property at the time of the disposition or acquisition





14




--------------------------------------------------------------------------------

 




thereof and has complied with all material transfer pricing rules and
requirements, including any disclosure, reporting and other similar requirements
under Section 482 of the Code (or any corresponding provision of any state,
local or foreign Tax Law).

(t)

The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

(u)

The Company (i) does not have a permanent establishment, office or other fixed
place of business, and (ii) has never filed or had any obligation to file, and
does not have any obligation to file, any Tax Return based on income or
otherwise, in each case in any jurisdiction other than the United States.

(v)

None of the Tax Returns described in Section 2.9(a) contains any position which
is or would be subject to penalties under Section 6662 of the Code (or any
similar provision of national, provincial, territorial, state, local or foreign
law) and the Treasury Regulations issued thereunder.

(w)

The Company is, and has at all times been, in compliance with the provisions of
Sections 6011, 6111 and 6112 of the Code relating to tax shelter disclosure,
registration and list maintenance and with the Treasury Regulations thereunder.

(x)

The Company has not at any time engaged in or entered into a “listed
transaction” within the meaning of Treasury Regulation Sections 1.6011-4(b)(2),
301.6111-2(b)(2) or 301.6112-1(b)(2)(A), and no IRS Form 8886 has been filed
with respect to the Company, nor has the Company entered into any tax shelter or
listed transaction with the sole or dominant purpose of the avoidance or
reduction of a Tax liability with respect to which there is a significant risk
of challenge of such transaction by a Governmental Body.

2.10

Real Property.

(a)

The Company does not own, and has never owned, any real property, and the
Company is not obligated and does not have an option to acquire an ownership
interest in any real property.

(b)

The Company operates as a virtual company and, except as set forth on Section
2.10 of the Disclosure Schedule, does not have, lease or use any Leased Real
Property.

2.11

Personal Property.

(a)

All items of equipment and other tangible personal property and assets owned by
or leased to the Company: (i) are reasonably adequate for the uses to which they
are being put; (ii) are structurally sound, free of defects and deficiencies and
in good operating condition, maintenance and repair, subject to ordinary wear
and tear; (iii) comply in all material respects with, and are being operated and
otherwise used in compliance with, all applicable Laws; (iv) were acquired and
are usable in the ordinary course of business consistent with past practice; and
(v) are adequate for the conduct of the business of the Company in the manner in
which such business is being conducted and as proposed to be conducted by the
Company as of the Closing Date. All of the tangible personal property and assets
of the Company are located at the Leased Real Property.

(b)

No Person other than the Company owns any equipment or other tangible personal
property or asset that is necessary to the operation of the Company’s business.





15




--------------------------------------------------------------------------------

 




2.12

Intellectual Property.

(a)

Section 2.12(a) of the Disclosure Schedule sets forth all Company Registrations,
in each case enumerating specifically the applicable filing or registration
number, title, jurisdiction in which filing was made or from which registration
was issued, date of filing or issuance, and names of all current applicant(s)
and registered owners(s), as applicable. All assignments of Company
Registrations to the Company have been properly executed and recorded. Except as
set forth on Section 2.12(a) of the Disclosure Schedule, all issued Company
Registrations are valid and enforceable, and all issuance, renewal, maintenance
and other payments and fees that are or have become due with respect thereto
have been timely paid by or on behalf of the Company. Except as set forth on
Section 2.12(a) of the Disclosure Schedule, no application for a patent,
copyright or trademark registration or any other type of Company Registrations
filed by or on behalf of the Company has been abandoned, allowed to lapse or
rejected, and there is no basis for a claim that any Intellectual Property
Rights embodied in any Company Registrations is invalid or unenforceable.

(b)

There are no inventorship challenges, opposition or nullity proceedings or
interferences declared or commenced or, to the Knowledge of the Company,
threatened, and there is no fact that is reasonably likely to result in an
inventorship challenge, opposition or nullity proceeding or interference, with
respect to any Patent Rights included in the Company Registrations. The Company
has complied with its duty of candor and disclosure to the United States Patent
and Trademark Office and any relevant foreign patent office with respect to all
patent and trademark applications filed by or on behalf of the Company and has
made no misrepresentation in such applications.

(c)

The Company exclusively owns all right, title and interest in and to the Company
Owned Intellectual Property, free and clear of any Liens other than Permitted
Liens. The Company Intellectual Property constitutes all Intellectual Property
Rights pertaining or relating to the Pipeline Technologies that are used in or
necessary to the conduct of the Company’s business as now conducted and as
contemplated to be conducted by the Company as of the Closing Date, free and
clear of any Liens other than Permitted Liens.

(d)

The Company has taken all commercially reasonable steps necessary to maintain
and protect the proprietary nature of each item of Company Intellectual
Property, and to maintain in confidence all trade secrets and Confidential
Information comprising a part thereof. No complaint relating to an improper use
or disclosure of, or a breach in the security of, any such information has been
made or, to the Knowledge of the Company, threatened against the Company. To the
Knowledge of the Company, there has been no: (i) unauthorized disclosure of any
third-party proprietary or Confidential Information in the possession, custody
or control of the Company; or (ii) breach of the Company’s security procedures
wherein Confidential Information has been disclosed to a third Person.

(e)

No product, product candidate or service marketed or sold (or proposed to be
marketed or sold) by the Company or the conduct of the business of the Company,
as it is currently conducted and as it is contemplated to be conducted by the
Company as of the Closing Date, infringes, violates or constitutes a
misappropriation, or will infringe, violate or constitute a misappropriation, of
any Intellectual Property Rights of any third-party. The Company has not
received any complaint, claim or notice (i) alleging any such infringement,
violation or misappropriation, or that, by conducting its business, the Company
would infringe, violate or misappropriate any Intellectual Property Rights of
any other Person; or (ii) advising that such Person is challenging or
threatening to challenge the ownership, use, legality, validity or
enforceability of any Company Intellectual Property.

(f)

To the Knowledge of the Company, no Person (including any current or former
employee or consultant of the Company) has infringed, violated or
misappropriated, or is infringing,





16




--------------------------------------------------------------------------------

 




violating or misappropriating, any of the Company Intellectual Property and, to
the Knowledge of the Company, there are no facts or circumstances that could
reasonably be expected to result in any of the foregoing or of any current or
anticipated claims against a third Person relating to the foregoing.

(g)

Section 2.12(g) of the Disclosure Schedule sets forth each license, covenant or
other agreement pursuant to which the Company has (x) assigned or transferred to
any Person, or (y) licensed or otherwise granted any right to any Person, or
covenanted not to assert any right, in each such instance of (x) or (y), with
respect to any Company Intellectual Property. The Company has not agreed to
indemnify any Person against any infringement, violation or misappropriation of
any Intellectual Property Rights with respect to any third-party Intellectual
Property Rights. The Company is not a member of or party to any patent pool,
industry standards body, trade association or other organization pursuant to the
rules of which it is obligated to license any existing or future Intellectual
Property Rights to any Person, and, except as set forth on Section 2.12(g) of
the Disclosure Schedule, none of the Company Owned Intellectual Property was
developed in whole or in part using any governmental funding or using any
funding, facilities, or resources of any university or research institution.

(h)

Section 2.12(h) of the Disclosure Schedule sets forth (i) each item of Company
Licensed Intellectual Property and the license or agreement pursuant to which
the Company Exploits it (excluding currently-available, off the shelf software
programs that are licensed by the Company pursuant to “shrink wrap” licenses,
the total fees associated with which are less than $10,000), and (ii) each
agreement, assignment or other instrument pursuant to which the Company has
obtained any joint or sole ownership interest in or to each item of Company
Owned Intellectual Property.

(i)

The Company is not subject to any proceeding or outstanding decree, order,
judgment, agreement or stipulation (i) restricting in any manner the use,
transfer or licensing by the Company of any of the Company Intellectual
Property; or (ii) that may affect the validity, use or enforceability of the
Company Intellectual Property or any product, product candidate or service of
the Company related thereto.

(j)

Each current and former employee of the Company and each current and former
independent contractor of or consultant to the Company has executed a valid and
binding written agreement, substantially in the form or forms provided to the
Purchaser (each, an “Assignment Agreement”), expressly assigning to the Company
all right, title and interest in any inventions and works of authorship
pertaining to the Pipeline Technologies, whether or not patentable, invented,
created, developed, conceived and/or reduced to practice by the employee,
independent contractor or consultant for the Company, and all Intellectual
Property Rights therein, and has waived all moral rights therein to the extent
legally permissible. All Company Owned Intellectual Property was developed by
(i) an employee of the Company working within the scope of his or her employment
at the time of such development; or (ii) agents, consultants, contractors, or
other Persons who have executed appropriate Assignment Agreements. To the extent
that any Company Intellectual Property has been developed or created by a third
party for the Company, the Company has a written agreement with such third party
with respect thereto and the Company thereby either (A) has obtained ownership
of and is the exclusive owner of; or (B) has obtained a license (sufficient for
the conduct of its business as currently conducted and as proposed to be
conducted by the Company as of the Closing Date) to, all of such third party’s
Intellectual Property in such work, material or invention by operation of law or
by valid assignment.

(k)

The execution and delivery of this Agreement by the Company and the
Stockholders, the consummation by the Company and the Stockholders of the
transactions contemplated by this Agreement and the Stockholder Related
Agreements and the Company continuing to operate its business immediately after
the Closing in the same manner as operated immediately prior to the Closing





17




--------------------------------------------------------------------------------

 




after giving effect to the consummation of the transactions contemplated by this
Agreement and the Stockholder Related Agreements will not result in the breach
of, or create on behalf of any third-party the right to terminate or modify,
(i) any license, sublicense or other agreement relating to any Company
Intellectual Property; or (ii) any license, sublicense and other agreement to
which the Company is a party and pursuant to which the Company is authorized to
use any third-party Intellectual Property Rights that are useful to the business
of the Company, as it is currently conducted and as it is contemplated to be
conducted by the Company as of the Closing Date.

(l)

To the Knowledge of the Company, no current or former director, officer,
employee, independent contractor, or consultant of the Company (i) is in
violation of any provision or covenant of any employment agreement, invention
assignment agreement, nondisclosure agreement, non-competition agreement or any
other Contract with any other Person by virtue of such director’s, officer’s,
employee’s, independent contractor’s, or consultant’s being employed by,
performing services for or serving on the board of directors of the Company;
(ii) is using or has used any trade secrets or Confidential Information of any
third Person in connection with performing any services for the Company or the
development or creation of any Company Intellectual Property without the
permission of the Company and such third Person; or (iii) has developed or
created any Company Intellectual Property that is subject to any agreement under
which such director, officer, employee, independent contractor, or consultant
has assigned or otherwise granted any third party any rights in or to such
Company Intellectual Property. To the Knowledge of the Company, no director,
agent, employee, independent contractor, or consultant of the Company is a party
to, or is otherwise bound by, any Contract, including any confidentiality,
non-competition or proprietary rights agreement, with any other Person that in
any way adversely affects or will affect his or her ability to assign to the
Company rights to any invention, improvement, discovery or information relating
to Company Intellectual Property or affecting the Company’s ability to exploit
any Company Intellectual Property.

2.13

Agreements.

(a)

Except as set forth on Section 2.13 of the Disclosure Schedule, the Company is
not a party to or bound by any written or oral:

(i)

pension, profit sharing, stock option, employee stock purchase, bonus or other
plan or arrangement providing for deferred or other compensation to employees,
former employees or consultants, or any other employee benefit plan or
arrangement, or any collective bargaining agreement or any other Contract with
any labor union, or severance agreements, programs, policies or arrangements;

(ii)

Contract for the employment of, or receipt of services from, any officer,
individual employee or other Person on a full-time, part-time, consulting or
other basis or relating to loans to officers, directors, managers or Affiliates;

(iii)

Contract providing for indemnification of any officer, director, employee or
agent;

(iv)

Contract under which the Company has advanced or loaned any other Person amounts
in the aggregate exceeding $25,000;

(v)

agreement or indenture relating to borrowed money or other Indebtedness or the
mortgaging, pledging or otherwise placing or creating of a Lien on any asset or
group of assets of the Company;





18




--------------------------------------------------------------------------------

 




(vi)

guaranty, pledge, performance or completion bond, surety or similar agreement or
arrangement;

(vii)

Contract creating or relating to any partnership or joint venture or any sharing
of revenues, profits, losses, costs or liabilities;

(viii)

lease or agreement under which the Company is lessee of or holds or operates any
property, real or personal, owned by any other party, except for any lease of
real or personal property under which the aggregate annual rental payments do
not exceed $25,000;

(ix)

lease or agreement under which the Company is lessor of or permits any third
party to hold or operate any property, real or personal, owned or controlled by
the Company;

(x)

Contract or group of related Contracts with the same party or group of
affiliated parties, the performance of which involves consideration in the
aggregate in excess of $50,000, other than purchase and sales orders incurred in
the ordinary course of business consistent with past practice;

(xi)

(1) assignment, (2) license, or (3) indemnification (other than agreements
including indemnification obligations incidental to the subject matter of such
agreement), in each of (1) - (3), with respect to any intangible property
(including any Intellectual Property Rights);

(xii)

Contract relating to the (1) acquisition, (2) transfer, (3) licensing or use, or
(4) development, in each of (1) - (4), of any technology or any Intellectual
Property Rights, except for licenses to use shrink-wrap or off-the-shelf
software with a cost to the Company of less than $10,000 per user or per copy,
as applicable;

(xiii)

Contract relating to the purchase or sale of any product, product candidate or
other asset by or to, or the performance of any services by or for, any Related
Party;

(xiv)

Contract under which it has granted any Person any registration rights
(including demand or piggyback registration rights);

(xv)

sales, distribution, supply or franchise agreement or other agreement involving
an agency relationship;

(xvi)

advertising, vendor rebate or product purchase or sale discount agreement;

(xvii)

Contract for capital expenditures or the acquisition or construction of fixed
assets requiring the payment by the Company of an amount in excess of $25,000;

(xviii)

Contract constituting or relating to a Government Contract or Government Bid;

(xix)

Contract providing for an “earn out”, “performance guarantee” or other similar
contingent payments by or to the Company;

(xx)

Contracts for the cleanup, abatement or other actions in connection with any
Materials of Environmental Concern, the remediation of any existing
environmental condition or relating to the performance of any environmental
audit or study;





19




--------------------------------------------------------------------------------

 




(xxi)

Contract granting any Person an option or a right of first refusal, first-offer
or similar preferential right to purchase or acquire any assets of the Company;

(xxii)

Contract for the granting or receiving of a license, sublicense or franchise or
under which any Person is obligated to pay or has the right to receive a
royalty, license fee, franchise fee or similar payment, except for Contracts
relating to the use of shrink-wrap or off-the-shelf software with a cost to the
Company of less than $10,000 per user or per copy, as applicable;

(xxiii)

outstanding power of attorney empowering any Person to act on behalf of the
Company;

(xxiv)

any tax-sharing Contracts;

(xxv)

Contract that was entered into outside the ordinary course of business or was
inconsistent with the Company’s past practices;

(xxvi)

agreement with a term of more than 60 days which is not terminable by the
Company upon less than 30 days’ notice without penalty and involves a
consideration in excess of $50,000 annually;

(xxvii)

Contract regarding voting, transfer, issuance or other arrangements related to
the Company’s capital stock or warrants, options or other rights to acquire, or
that relates to, the Company’s capital stock; or

(xxviii)

Contract that (A) limits the ability of the Company, or any officers or
directors, employees, stockholders, members or other equityholders, agents or
Representatives of the Company (in their capacities as such) to compete in any
line of business or with any Person or in any geographic area or during any
period of time; (B) contains any so called “most favored nation” provisions or
any similar provision requiring the Company to offer a third party terms or
concessions (including levels of service or content offerings) at least as
favorable as offered to one or more other parties; or (C) provides for
“exclusivity,” preferred treatment or any similar requirement or under which the
Company is restricted, or which after the Closing would restrict the Purchaser
or any of its Affiliates, with respect to distribution, licensing, marketing,
co-marketing or development.

(b)

All of the Contracts, leases, agreements and instruments set forth or required
to be set forth on Section 2.13(a) of the Disclosure Schedule (the “Material
Contracts”) are in full force and effect and are valid, binding and enforceable
in accordance with their respective terms and will be in full force and effect,
valid, binding and enforceable on identical terms without penalty in accordance
with their terms upon consummation of the transactions contemplated by this
Agreement. Except as set forth on Section 2.13(b) of the Disclosure Schedule:
(i) the Company has performed all material obligations required to be performed
by it and is not in default under or in breach of nor in receipt of any claim of
default or breach under any Material Contract; (ii) no event has occurred which
(with or without the passage of time or the giving of notice or both) would, or
could reasonably be expected to, (A) result in a default, breach or event of
noncompliance by the Company under any Material Contract; (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract; (C) give any Person the right to accelerate the maturity or
performance of any Material Contract; or (D) give any Person the right to
cancel, terminate or modify any Material Contract; (iii) the Company has no
present expectation or intention of not fully performing all such obligations;
and (iv) there is no breach or anticipated breach by the other parties to any
Material Contract. The consummation of the transactions contemplated by this
Agreement and the Stockholder Related Agreements shall not (either alone or upon
the occurrence of additional acts or events) result in any payment or payments
becoming due from the





20




--------------------------------------------------------------------------------

 




Company or the Purchaser or any of its Affiliates to any Person or give any
Person the right to terminate or alter the provisions of any Material Contract.

(c)

The Company has not received any notice or other communication regarding any
actual or possible violation or breach of, or default under, any Material
Contract;

(d)

The Company has not waived any of its rights under any Material Contract;

(e)

The Company is not a party to any Contract, agreement or commitment the
performance of which could reasonably be expected to have a Company Material
Adverse Effect.

(f)

There is no term, obligation, understanding or agreement that would modify any
term of a written Material Contract or any right or obligation of a party
thereunder which is not reflected on the face of such Material Contract.

(g)

No Person is renegotiating, or has a right pursuant to the terms of any Material
Contract to renegotiate, any amount paid or payable to the Company under any
Material Contract or any other material term or provision of any Material
Contract. The Company is not a party to any Contract that obligates the Company
to provide products or services below the Company’s cost of such product or
service.

(h)

The Company has provided to the Purchaser a true, correct and complete copy of
each of the written Material Contracts and a written summary description of each
of the oral Material Contracts, together with all amendments, waivers or other
changes thereto.

2.14

Litigation.

(a)

There are no Legal Proceedings pending or, to the Knowledge of the Company,
threatened (i) against or affecting the Company or any of the assets owned, used
or controlled by the Company or any Person whose liability the Company has or
may have retained or assumed, either contractually or by operation of law (or
pending or, to the Knowledge of the Company, threatened against or affecting any
of the Stockholders or the officers, directors, managers or employees of the
Company with respect to its business or proposed business activities), or
pending or threatened by the Company against any Person, at law or in equity, or
before or by any Governmental Body (including any Legal Proceedings with respect
to the transactions contemplated by this Agreement), or (ii) that relate to the
ownership of any capital stock of the Company, or any option or other right to
the capital stock of the Company, or any right to receive consideration as a
result of this Agreement.

(b)

The Company is not subject to any Legal Proceedings under collective bargaining
agreements or otherwise or any governmental investigations or inquiries.

(c)

There is no reasonable basis for any of the foregoing. The Company is fully
insured with respect to each of the matters set forth on Section 2.14 of the
Disclosure Schedule. The Company is not subject to any judgment, order or decree
of any court or other Governmental Body, and the Company has not received any
notice from legal counsel to the effect that it is exposed, from a legal
standpoint, to any material liabilities. There are no actions, suits,
proceedings (including any arbitration proceedings), orders, investigations or
claims pending or, to the Knowledge of the Company, threatened against or
affecting any Stockholder in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with the transactions contemplated
by this Agreement. The Company has provided to the Purchaser true, correct and
complete copies of all pleadings, correspondence and other





21




--------------------------------------------------------------------------------

 




written materials to which the Company has access and that relate to any Legal
Proceeding set forth on Section 2.14 of the Disclosure Schedule.

2.15

Environmental Matters.

(a)

The Company is, and has for the past three years has been, in compliance with
all applicable Environmental Laws, which compliance includes the possession by
the Company of all Governmental Authorizations required under applicable
Environmental Laws, and compliance with the terms and conditions thereof. All
Governmental Authorizations currently held by the Company pursuant to
Environmental Laws are set forth on Section 2.15(a) of the Disclosure Schedule.

(b)

The Company has not received any notice or other communication (in writing or
otherwise), whether from a Governmental Body, citizens group, employee or
otherwise, that alleges that the Company is not in compliance with, or has
liability under, any Environmental Law, and to the Knowledge of the Company,
there are no circumstances that could reasonably be expected to prevent or
interfere with the Company’s compliance with, or give rise to liability under,
any Environmental Law in the future.

(c)

The Company has not at any time been subject to any administrative or judicial
proceeding pursuant to, or paid any fines or penalties pursuant to, applicable
Environmental Laws. The Company has not entered into or agreed to enter into, or
has any present intent to enter into, any consent decree or order, and the
Company is not subject to any judgment, decree or judicial or administrative
order relating to compliance with, or the cleanup of Materials of Environmental
Concern under, any applicable Environmental Law.

(d)

To the Knowledge of the Company, there has been no Release of Materials of
Environmental Concern at any plant, facility, site, area or property at which
the Company currently operates or previously operated.

(e)

To the Knowledge of the Company, no current or prior owner of any property
leased or controlled by the Company has received any notice or other
communication (in writing or otherwise), whether from a Governmental Body,
citizens group, employee (current or former) or otherwise, that alleges that
such current or prior owner or the Company is not in compliance with, or has
liability under, any Environmental Law.

(f)

To the Knowledge of the Company, no improvement or equipment included in the
property or assets of the Company contains any asbestos, polychlorinated
biphenyls, underground storage tanks, open or closed pits, sumps or other
containers on or under any property or asset.

(g)

To the Knowledge of the Company, the Company has not imported, received,
manufactured, produced, processed, labeled or shipped, stored, used, operated,
transported, treated or disposed of any Materials of Environmental Concern other
than in compliance with all Environmental Laws.

(h)

The Company has provided to the Purchaser true, correct and complete copies of
all environmental reports, investigations and/or audits relating to facilities
at which the Company currently operates or previously operated (whether
conducted by or on behalf of the Company or a third party) of which the Company
has possession or control.

2.16

Employee Matters.





22




--------------------------------------------------------------------------------

 




(a)

The Company currently has no employees.  The Company’s records accurately
reflect the employment or service histories of its employees, independent
contractors, contingent workers and leased employees, including their hours of
service. The employment of each of the employees is terminable at will. The
Company has provided to the Purchaser true, correct and complete copies of all
employee manuals and handbooks, disclosure materials, policy statements,
releases and other materials relating to the employment of the current and
former employees of the Company.

(b)

Section 2.16(b) of the Disclosure Schedule sets forth a true, correct and
complete list of all consultants and independent contractors used by the Company
as of the date of this Agreement, specifying the name of the consultant or
independent contractor, type of services provided, fees paid to such consultant
or independent contractor for calendar year 2016, work location and address, and
accurately reflects any compensation payable to them, their dates of service,
their positions or titles and a true, correct and complete description of the
Company’s obligations to each such consultant and independent contractor. Each
consultant or independent contractor set forth on Section 2.16(b) of the
Disclosure Schedule has the requisite Governmental Authorizations required to
provide the services such consultant or independent contractor provides the
Company, as applicable. The Company has provided to the Purchaser a true,
correct and complete copy of each written agreement with each consultant and
independent contractor set forth on Section 2.16(b) of the Disclosure Schedule.
Each of the consultant and independent contractor relationships with the Persons
set forth on Section 2.16(b) of the Disclosure Schedule is terminable without
notice and without pay.

(c)

To the Knowledge of the Company, each prior employee has, at all times, properly
been classified and treated as an employee for all purposes including, but not
limited to, the Employee Plans and Tax purposes. Each prior employee has at all
times properly been classified as subject to or exempt from overtime
requirements. The Company has never had any temporary or leased employees that
were not treated and accounted for in all respects as employees of the Company.

(d)

To the Knowledge of the Company, the Company is, and has at all times been, in
compliance with all applicable Laws and in particular, all Labor Laws applicable
to its employees. To the Knowledge of the Company, the Company is not subject to
or liable for any arrears of wages, penalties, fines, orders to pay,
assessments, charges, damages or taxes for failure to comply with the Labor Laws
and the Company is in compliance with all Laws (including all Labor Laws) and
contracts relating to employment, employment practices, wages, hours, equal
opportunity, affirmative action, harassment, occupational health and safety,
disability, workers compensation, unemployment, insurance, benefits, taxes,
bonuses and terms and conditions of employment.

(e)

There are no claims pending, or, to the Knowledge of the Company, threatened or
capable of arising, against the Company, by an employee or workman or third
party, in respect of any accident or injury, which are not fully covered by
insurance or under applicable workers compensation legislation. No levies,
assessments or penalties have been made against the Company pursuant to
Applicable Benefit Laws.

(f)

No notice has been received by the Company of any employment related claims
commenced by any employee against the Company, including claims that the Company
has violated Labor Laws or the common law with respect to an employee’s
employment, and, to the Knowledge of the Company, no such claims are threatened.

(g)

The Company has not made any written or verbal commitments to any officer,
employee, former employee, consultant or independent contractor of the Company
with respect to compensation, promotion, retention, termination, severance or
any similar matter in connection with the transactions contemplated by this
Agreement or otherwise.





23




--------------------------------------------------------------------------------

 




(h)

To the Knowledge of the Company, each Person classified as an independent
contractor or other non-employee service provider of the Company has, at all
times, properly been classified and treated as an independent contractor or
other non-employee service provider for all purposes including, but not limited
to, Tax purposes. To the Knowledge of the Company, the Company is, and has at
all times been, in compliance with all applicable Laws and contracts relating to
its independent contractors and other non-employee service providers. No
independent contractor, consultant or other non-employee service provider of the
Company is eligible to participate in any Employee Plan. There are no claims
pending or, to the Knowledge of the Company, threatened against the Company, by
any independent contractor, other non-employee service provider or third party,
in respect of any accident or injury, which are not fully covered by insurance.

(i)

All amounts due in relation to employees (whether arising under common law,
statute, equity or otherwise) have been paid, including all remuneration,
expenses, social insurance, pension contributions, liability to taxation, levies
and other amounts (other than amounts owing with respect to the current salary
or work period which are not yet due).

(j)

Except as set forth on Section 2.16(j) of the Disclosure Schedule, all amounts
due in relation to any independent contractors or other non-employee service
providers of the Company have been paid.

(k)

To the Knowledge of the Company, no Employee, since becoming an employee, has
been, or currently is, represented by a labor organization or group that was
either certified or voluntarily recognized by any labor relations board
(including the NLRB) or certified or voluntarily recognized by any other
Governmental Body. The Company is not and has never been a signatory to a
collective bargaining agreement with any trade union, labor organization or
group. No representation election petition or application for certification has
been filed by employees or is pending with the NLRB or any other Governmental
Body and no union organizing campaign or other attempt to organize or establish
a labor union, employee organization or labor organization or group involving
employees has occurred, is in progress or, to the Knowledge of the Company, is
threatened. No labor strike, work stoppage, slowdown, picketing, lockout or
other material labor dispute has occurred, and none is underway or, to the
Knowledge of the Company, threatened.

(l)

The Company is not a federal or state contractor.

(m)

No wrongful discharge, retaliation, libel, slander or other claim, complaint,
charge or investigation that arises out of the employment relationship between
the Company and any of its Employees has been filed or is pending or, to the
Knowledge of the Company, threatened against the Company under any applicable
Law.

2.17

Employee Benefit Plans. The Company does not have an Employee Plan.

2.18

Compliance With Laws; Governmental Authorizations.

(a)

The Company is, and has at all times been, in compliance with all applicable
Laws, except where non-compliance could not reasonably be expected to result in
a Company Material Adverse Effect. The Company has never received any notice or
other communication from any Governmental Body or any other Person regarding
(i) any actual, alleged, possible or potential material violation of, or failure
to materially comply with, any Law; or (ii) any actual, alleged, possible or
potential obligation on the part of the Company to undertake, or to bear all or
any portion of the cost of, any cleanup or any remedial, corrective or response
action of any nature under any applicable Law. The Company has provided to the
Purchaser a true, correct and complete copy of each report, study, survey or





24




--------------------------------------------------------------------------------

 




other document to which the Company has access that addresses or otherwise
relates to the compliance of the Company with, or the applicability to the
Company of, any Laws. To the Knowledge of the Company, no Governmental Body has
proposed or is considering any Law that, if adopted or otherwise put into
effect, (A) may have an adverse effect on the business, condition, assets,
liabilities, operations, financial performance, net income or prospects of the
Company or on the ability the Company to comply with or perform any covenant or
obligation under any of the Stockholder Related Agreements; or (B) may have the
effect of preventing, delaying, making illegal or otherwise interfering with the
transactions contemplated by this Agreement.

(b)

Section 2.18(b) of the Disclosure Schedule sets forth each Governmental
Authorization held by the Company, and the Company has provided to the Purchaser
true, correct and complete copies of all such Governmental Authorizations. The
Governmental Authorizations held by the Company are valid and in full force and
effect, and collectively constitute all Governmental Authorizations necessary
(i) to enable the Company to conduct its business in the manner in which its
business is currently being conducted and as contemplated to be conducted by the
Company as of the Closing Date; and (ii) to permit the Company to own and use
its assets in the manner in which it is currently owned and used. The Company
is, and at all times since its incorporation has been, in compliance with the
terms and requirements of the Governmental Authorizations held by the Company.
The Company has not received any notice or other communication from any
Governmental Body regarding (A) any actual or possible violation of or failure
to comply with any term or requirement of any Governmental Authorization; or
(B) any actual or possible revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization. All of
Governmental Authorizations set forth or required to be set forth on
Section 2.18(b) of the Disclosure Schedule will be available for use by the
Company immediately after the Closing. In respect of approvals, licenses or
permits requisite for the conduct of any part of the business of the Company
which are subject to periodic renewal, the Company has no reason to believe that
such renewals will not be timely granted by the relevant Governmental Body.

(c)

(i) The Company has at all times been, in full compliance with all of the terms
and requirements of each Governmental Authorization set forth or required to be
set forth on Section 2.18(b) of the Disclosure Schedule; (ii) to the Knowledge
of the Company, no event has occurred, and no condition or circumstance exists,
that might (with or without notice or lapse of time or both) (A) constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of any Governmental Authorization set forth or required to
be set forth on Section 2.18(b) of the Disclosure Schedule; or (B) result
directly or indirectly in the revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization set forth or
required to be set forth on Section 2.18(b) of the Disclosure Schedule;
(iii) the Company has never received, and, to the Knowledge of the Company, no
employee has ever received, any notice or other communication from any
Governmental Body or any other Person regarding (x) any actual, alleged,
possible or potential violation of or failure to comply with any term or
requirement of any Governmental Authorization; or (y) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization; and (iv) all
applications required to have been filed for the renewal of the Governmental
Authorizations required to be set forth on Section 2.18(b) of the Disclosure
Schedule have been duly filed on a timely basis with the appropriate
Governmental Bodies, and each other notice or filing required to have been given
or made with respect to such Governmental Authorizations has been duly given or
made on a timely basis with the appropriate Governmental Body.

2.19

Insurance. Section 2.19 of the Disclosure Schedule sets forth a true, correct
and complete list of all insurance policies and fidelity bonds maintained by, at
the expense of or for the benefit of the Company and its Employees, officers and
directors for the current policy year, and the Company has provided to the
Purchaser true, correct and complete copies of the insurance policies set forth
on





25




--------------------------------------------------------------------------------

 




Section 2.19 of the Disclosure Schedule. The Company has not reached or exceeded
its policy limits for any insurance policy in effect at any time during the past
three (3) years. During the past three (3) years, the Company has not received
any notice or other communication regarding any actual or possible
(a) cancellation or invalidation of any insurance policy; (b) refusal of any
coverage or rejection of any claim under any insurance policy; or (c) material
adjustment in the amount of the premiums payable with respect to any insurance
policy. All premiums required to be paid with respect thereto covering all
periods up to and including the Closing Date have been or will be paid in a
timely fashion and there has been no lapse in coverage under such policies or
failure of payment that will cause coverage to lapse during any period for which
the Company has conducted its operations. The Company does not have any
obligation for retrospective premiums for any period prior to the Closing Date.
All such policies are in full force and effect and will remain in full force and
effect up to and including the Closing Date, unless replaced with comparable
insurance policies having comparable or more favorable terms and conditions. No
insurer has provided the Company with notice that coverage will be denied with
respect to any claim submitted to such insurer by the Company. Section 2.19 of
the Disclosure Schedule sets forth all claims by the Company pending under any
of such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds or in respect of which
such underwriters have reserved their rights.

2.20

Brokerage and Transaction Bonuses. Except as set forth on Section 2.20 of the
Disclosure Schedule, there are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement binding upon the Company or
any Stockholder.  There are no special bonuses or other similar compensation
payable to any employee of the Company in connection with the transactions
contemplated by this Agreement and the Stockholder Related Agreements. The
Stockholders shall pay, and hold the Company, the Purchaser and its Affiliates
harmless against, any liability, loss or expense (including reasonable
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim, brokerage commission, finders’ fee or special bonus or other similar
compensation.

2.21

Title to and Sufficiency of Assets.

(a)

Except as set forth on Section 2.21(a) of the Disclosure Schedule, the Company
owns, and has good, valid, transferable and marketable title to, or a valid
leasehold interest in (i) all properties and assets used by it, located on its
premises, shown on the Audited Balance Sheet or acquired after the date thereof,
free and clear of all Liens (other than properties and assets disposed of in the
ordinary course of business consistent with past practice since the date of the
Audited Balance Sheet and except for Permitted Liens); (ii) all of its rights
under the Material Contracts; and (iii) all other material assets used by the
Company or reflected in the books and records of the Company as being owned by
the Company.

(b)

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company are in good operating condition and repair
and are reasonably fit and usable for the purposes for which they are being
used. The Company is in compliance with all material terms of each lease to
which it is a party or is otherwise bound. The Company owns, has a valid
leasehold interest in or has the valid and enforceable right to use all assets,
tangible or intangible, necessary for the conduct of its business as currently
conducted and as proposed to be conducted by the Company as of the Closing Date.

2.22

Inventory. All of the inventory of the Company: (a) was acquired and is
sufficient for the operation of its business in the ordinary course of business
consistent with the Company’s past practice; (b) is of a quality and quantity
usable or saleable in the ordinary course of business consistent with the
Company’s past practice; (c) is valued on the books and records of the Company
at the lower of cost or





26




--------------------------------------------------------------------------------

 




market with the cost determined under the first-in-first-out inventory valuation
method consistent with the Company’s past practice; and (d) is free of any
material defect or deficiency. The inventory levels maintained by the Company
are adequate for the conduct of the operations of the Company in the ordinary
course of business and consistent with the Company’s past practice.

2.23

Bank Accounts. Section 2.23 of the Disclosure Schedule sets forth true, correct
and complete information with respect to each account maintained by or for the
benefit of the Company at any bank or other financial institution, including the
name of the bank or financial institution, the account number, the balance as of
the date of this Agreement (and whether any cash comprising such balances is
“restricted cash”) and the names of all individuals authorized to draw on or
make withdrawals from such accounts (and no changes to such information shall
have occurred as of the Closing Date).

2.24

Accounts Payable.

(a)

Section 2.24(a) of the Disclosure Schedule sets forth a true, correct and
complete breakdown and aging of the accounts payable of the Company as of March
6, 2017. All accounts payable were incurred in the ordinary course of business
consistent with past practice, are valid payables for products or services
purchased by the Company and except as set forth on the Disclosure Schedule are
not past due and in no event are any payables more than 90 days past the invoice
date.

2.25

Related Party Transactions. Except as set forth on Section 2.25 of the
Disclosure Schedule, no Related Party has, or has at any time had, any direct or
indirect interest in any asset used in or otherwise relating to the business of
the Company. No Related Party is, or has been, indebted to the Company. No
Related Party has entered into, or has had any direct or indirect financial
interest in, any Material Contract, transaction or business dealing involving
the Company. No Related Party is competing, or has at any time competed,
directly or indirectly, with the Company. No Related Party has any claim or
right against the Company (other than claims or rights to receive compensation
for services performed as an employee or as a director).

2.26

Customers and Suppliers. Section 2.26 of the Disclosure Schedule sets forth a
true, correct and complete list of the names and addresses of the Suppliers. No
Supplier (or former Supplier) during the prior 12 months has canceled,
terminated or, to the Knowledge of the Company, made any threat to cancel or
otherwise terminate any of such Supplier’s Contracts with the Company or to
decrease such Supplier’s supply of services or products to the Company. The
Company has provided to the Purchaser true, correct and complete copies of all
of such Supplier Contracts, and all such Contracts are in full force and effect,
have not been withdrawn, amended, modified or terminated and are enforceable by
the Company, as applicable. The Company has not received any notice and the
Company does not have any Knowledge to the effect that any current customer or
supplier may withdraw, terminate or materially alter, amend or modify its
business relations with the Company, either as a result of the transactions
contemplated by this Agreement or otherwise.

2.27

Certain Payments. Neither the Company nor, to the Knowledge of the Company, any
manager, officer, employee, agent, consultant or other Person associated with or
acting for or on behalf of the Company, has at any time, directly or indirectly:
(a) used any corporate funds (i) to make any unlawful political contribution or
gift or for any other unlawful purpose relating to any political activity;
(ii) to make any unlawful payment to any governmental official or employee,
including without limitation any payments made in violation of the FCPA or the
UK Bribery Act; or (iii) to establish or maintain any unlawful or unrecorded
fund or account of any nature; (b) made any false or fictitious entry, or failed
to make any entry that should have been made, in any of the books of account or
other records of the Company; (c) made any payoff, influence payment, bribe,
rebate, kickback or unlawful payment to any Person; (d) performed any favor or
given any gift which was not deductible for federal income tax





27




--------------------------------------------------------------------------------

 




purposes; (e) made any payment (whether or not lawful) to any Person, or
provided (whether lawfully or unlawfully) any favor or anything of value
(whether in the form of property or services, or in any other form) to any
Person, for the purpose of obtaining or paying for (i) favorable treatment in
securing business, or (ii) any other special concession; or (f) agreed,
committed, offered or attempted to take any of the actions described in clauses
(a) through (e) above.

2.28

Personal Information and Privacy.

(a)

The Company is in compliance with the requirements of all Privacy Laws
applicable to it which govern the collection, use and disclosure of Personal
Information.

(b)

Section 2.28(b) of the Disclosure Schedule sets forth and describes each
distinct electronic or other database containing (in whole or in part) Personal
Information maintained by or for the Company at any time (each, a “Company
Database”), the types of Personal Information in each such database, the means
by which the Personal Information was collected, and the security policies that
have been adopted and maintained with respect to each such database.

(c)

Section 2.28(c) of the Disclosure Schedule sets forth each privacy policy of the
Company and any other industry privacy code or privacy procedures to which the
Company subscribes or is bound which governs its collection, use and disclosure
of Personal Information (each, a “Privacy Policy”) and identifies, with respect
to each Privacy Policy, (i) the period of time during which such privacy policy
was or has been in effect; (ii) whether the terms of a later Privacy Policy
apply to the data or information collected under such Privacy Policy; and
(iii) if applicable, the mechanism (such as opt-in, opt-out, or notice only)
used to apply a later Privacy Policy to data or information previously collected
under such Privacy Policy.

(d)

There is no complaint to or audit, proceeding, investigation or claim against,
or to the Knowledge of the Company, threatened against, the Company by any
Governmental Body, or by any Person in respect of the collection, use or
disclosure of Personal Information by any Person in connection with the business
of the Company.

(e)

(i) no breach or violation of any Privacy Policy has occurred or, to the
Knowledge of the Company, is threatened; and (ii) there has been no unauthorized
or illegal uses of or access to any of the data or information in any of the
Company Databases.

(f)

The Company is in compliance with all of the Privacy Policies and all applicable
Laws pertaining to privacy, User Data or Personal Information.

(g)

None of (i) the execution, delivery, or performance of this Agreement or the
Stockholder Related Agreements (or any of the other ancillary agreements);
(ii) the consummation of the transactions contemplated by this Agreement or the
Stockholder Related Agreements (or any of the other ancillary agreements); or
(iii) to the Knowledge of the Company, the Purchaser’s possession or use of the
User Data or any data or information in any of the Company Databases, will
result in any breach or violation of any Privacy Policy or any Laws pertaining
to privacy, User Data or Personal Information.

2.29

CPRIT. The Company has been awarded the CPRIT Grant.  The CPRIT Grant is
available to the Company, subject only to the Company obtaining matching
funding.  The Company has not been notified by the CPRIT that the CPRIT Grant is
no longer available to the Company.

2.30

Regulatory Filings. The Company has made all required registrations and filings
with and submissions to all applicable Governmental Bodies relating to the
operation of the business of the





28




--------------------------------------------------------------------------------

 




Company. There is no false or misleading information or significant omission in
any product application or other submission to the FDA or any other comparable
Governmental Body. All such registrations, filings and submissions were in
compliance in all material respects with all Laws and other requirements when
filed. No material deficiencies have been asserted by any such applicable
Governmental Bodies with respect to such registrations, filings or submissions
and no facts or circumstances exist which would indicate that a material
deficiency may be asserted by any such authority with respect to any such
registration, filing or submission. The Company has delivered to the Purchaser
copies of (a) all material reports of inspection observations; (b) all material
establishment inspection reports; (c) all material warning letters; and (d) any
other material documents received by the Company from the FDA or any other
Governmental Body relating to the business of the Company that assert ongoing
material lack of compliance with any laws (including regulations promulgated by
the FDA and any other Governmental Body) by the Company. The Company has not
received any Negative FDA Correspondence.

2.31

Product Candidates.

(a)

The Pipeline Technologies comprise all Company products or product candidates.
Each of the Company’s products and product candidates is being, and at all times
has been, developed, tested, manufactured, processed, labeled, stored,
transported and distributed, as applicable, in compliance in all material
respects with all applicable Laws, including those requirements relating to
current good manufacturing practices, good laboratory practices and good
clinical practices. The Company has all FDA Registrations and all other such
permits, licenses, clearances, registrations, exemptions, patents, franchises,
certificates of need and other approvals, consents and other authorizations
issued by the appropriate domestic or foreign regional, federal, state, or local
regulatory agencies or bodies necessary to conduct the business of the Company.
The Company has not received any notice of proceedings relating to the
revocation, termination, modification or impairment of rights of any of the FDA
Registrations that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to result
in a Company Material Adverse Effect; the Company has not failed to submit to
the FDA any filings necessary to conduct the business of the Company, any such
filings that were required to be made were in material compliance with
applicable laws when filed, and no material deficiencies have been asserted by
the FDA with respect to any such filings or submissions that were made.

(b)

The pre-clinical trials conducted by or on behalf of the Company were, and if
still pending, are, being conducted in all material respects in accordance with
all clinical protocols, and applicable Laws. The Company has not been notified
by the FDA or any other Governmental Body of any restriction on the pre-clinical
trials conducted or currently being conducted by or on behalf of the Company.
The descriptions of, protocols for, and data and other results of, the
pre-clinical trials conducted or currently being conducted by or on behalf of
the Company that have been provided to the Purchaser are true, correct and
complete.

(c)

To the Knowledge of the Company, any third-party that is a supplier,
manufacturer, or contractor for the Company is in compliance with all FDA
Registrations and the authorizations, approvals, licenses, permits,
certificates, or exemptions (including, without limitation, pre-market approval
applications, pre-market notifications, investigational new drug applications,
 biologic license applications, manufacturing approvals and authorizations,
pricing and reimbursement approvals, labeling approvals or their foreign
equivalent) held by the Company that are required for, among other things, the
research, development, manufacture, processing, labeling, distribution,
marketing, storage, transportation, use, sale and provision of the products and
services of the Company, of any comparable Governmental Body.





29




--------------------------------------------------------------------------------

 




(d)

Section 2.31(d) of the Disclosure Schedule sets forth a true, correct and
complete list of all of the Company’s products and product candidates, noting,
where applicable, (i) the phase of clinical trial or development each product or
product candidate is in; and (ii) those products or product candidates where FDA
and/or other regulatory approval, including foreign approvals, has been applied
for and/or received, and listing the application made and/or the approval or
decision thereon obtained. The Company has provided to the Purchaser true,
correct and complete copies of, without limitation, (A) any investigational new
drug applications or new drug applications submitted to the FDA or any other
Governmental Body by or on behalf of the Company, including any supplements
thereto; (B) all final study results and/or reports relating to products or
product candidates; (C) all material correspondence to or from the FDA or other
Governmental Bodies, including meeting minutes and records of material contacts;
(D) all documents in the Company’s possession related to inspections by the FDA
or other Governmental Bodies; and (E) all information relating to adverse drug
experiences obtained or otherwise received by the Company from any source with
respect to the products or product candidates.

2.32

OFAC. Neither the Company nor Representative of the Company, nor, to the
Knowledge of the Company, any other Person acting for or on behalf of the
Company has: (a) been or is currently subject to any United States sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department (“OFAC”); or (b) engaged or is currently engaging in any
business or other dealings with, in, involving, or relating to (i) any country
subject to a comprehensive embargo under the sanctions administered by OFAC; or
(ii) any Person subject to sanctions administered by OFAC.

2.33

Purchased Share Certificate. All of the information contained in the Purchased
Share Certificate will be complete and accurate immediately prior to the
Closing.

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

Except as set forth on the Disclosure Schedule, each Stockholder hereby
represents and warrants to the Purchaser, severally and not jointly, as of the
date of this Agreement and as of the Closing Date, as set forth below.

3.1

Authority, No Conflict; Required Filings and Consents.

(a)

The Stockholder has full power and authority to do and perform all acts and
things to be done by him under this Agreement. The Stockholder has all requisite
power and authority to enter into this Agreement and any Stockholder Related
Agreement to which he is a party, perform his obligations under this Agreement
and any Stockholder Related Agreement to which he is a party and to consummate
the transactions contemplated by this Agreement and any Stockholder Related
Agreement to which he is a party. This Agreement has been duly executed and
delivered by the Stockholder and constitutes the legal, valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally; and (ii) the availability of injunctive
relief and other equitable remedies.

(b)

Neither the execution, delivery or performance by the Stockholder of this
Agreement or any of the Stockholder Related Agreements, nor the consummation of
the transactions contemplated by this Agreement or any of the Stockholder
Related Agreements, will directly or indirectly (with or without notice or lapse
of time, or both): (i) contravene, conflict with, or result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of modification, termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, require
notice to any Person or a consent or waiver under, constitute a change in
control under, require the payment of a fee or penalty under or result in the
creation or imposition of any Lien upon or





30




--------------------------------------------------------------------------------

 




with respect to any asset owned or used by the Stockholder under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, Contract or other agreement, instrument or obligation to which the
Stockholder is a party or by which he or any of his properties or assets may be
bound; (ii) contravene, conflict with or violate, or give any Person the right
to challenge any of the transactions contemplated by this Agreement or any of
the Stockholder Related Agreements or to exercise any remedy or obtain any
relief under, any Law or any order, writ, injunction, judgment or decree to
which the Stockholder is subject; or (iii) contravene, conflict with or result
in a violation of any of the terms or requirements of, or give any Governmental
Body the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Governmental Authorization that is held by the Stockholder or that otherwise
relates to the business of the Stockholder or to any of the assets owned, used
or controlled by the Stockholder.

3.2

Ownership; Title to Company Common Stock.

(a)

The Stockholder is the record and beneficial owner of the shares of Company
Common Stock shown as owned by the Stockholder on Section 3.2 of the Disclosure
Schedule, and the Stockholder has sole voting and dispositive power over such
shares of Company Common Stock. The Stockholder has, and immediately prior to
the Closing, will have, good and valid title to the shares of Company Common
Stock to be sold by the Stockholder pursuant to this Agreement, free and clear
of all Liens.

(b)

Upon (i) receipt by the Escrow Agent of the Stockholder’s portion of the
Escrowed Closing Consideration, and (ii) transfer of the Purchased Shares owned
by the Stockholder to the Purchaser in accordance with the terms of this
Agreement, the Purchaser will receive good and valid title to such Purchased
Shares, free and clear of all Liens.

(c)

There are no options, warrants, equity securities, calls, rights, commitments or
agreements of any character to which the Stockholder is a party or by which the
Stockholder is bound obligating the Stockholder to exchange, transfer, deliver
or sell, or cause to be exchanged, transferred, delivered or sold, the shares of
Company Common Stock or other equity interests of the Company owned by the
Stockholder or any security or rights convertible into or exchangeable or
exercisable for any such Company Common Stock or other equity interests. The
Stockholder is not a party to or bound by any agreements or understandings with
respect to the voting (including pooling agreements, voting trusts and proxies)
or sale or transfer (including agreements imposing transfer restrictions) of any
of the Company Common Stock or other equity interests of the Company owned by
the Stockholder.

3.3

Litigation. There are no Legal Proceedings pending or, to the Knowledge of the
Stockholder, threatened that relate to such Stockholder’s ownership of any
capital stock of the Company, or any option or other right of such Stockholder
to the capital stock of the Company, or any right of such Stockholder to receive
consideration as a result of this Agreement, and there is no reasonable basis
for any of the foregoing. There are no actions, suits, proceedings (including
any arbitration proceedings), orders, investigations or claims pending or, to
the Knowledge of the Stockholder, threatened against or affecting the
Stockholder in which it is sought to restrain or prohibit or to obtain damages
or other relief in connection with the transactions contemplated by this
Agreement.

3.4

Brokerage and Transaction Bonuses. There are no claims for brokerage
commissions, finders’ fees or similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement or
agreement binding upon the Stockholder. There are no special bonuses or other
similar compensation payable to any employee of the Stockholder in connection
with the transactions contemplated by this Agreement and the Stockholder Related
Agreements. The Stockholder shall pay, and hold the Company, the Purchaser and
its Affiliates harmless against, any liability, loss or





31




--------------------------------------------------------------------------------

 




expense (including reasonable attorneys’ fees and out of pocket expenses)
arising in connection with any such claim, brokerage commission, finders’ fee or
special bonus or other similar compensation.

3.5

Restricted Securities. The Stockholder understands that the shares of Purchaser
Common Stock have not been, and will not be, registered under the Securities
Act, by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Stockholder’s representations as
expressed herein. The Stockholder understands that the shares of Purchaser
Common Stock are “restricted securities” under applicable United States federal
and state securities laws and that, pursuant to these laws, the Stockholder must
hold the shares of Purchaser Common Stock indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Stockholder
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Purchaser
Common Stock, and on requirements relating to the Purchaser which are outside of
the Stockholder’s control, and which the Purchaser is under no obligation and
may not be able to satisfy.

3.6

Accredited Investor. The Stockholder is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

3.7

No Bad Actor Disqualification Events. The Stockholder is not subject to any “bad
actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of the
Securities Act.

3.8

Investment Experience. The Stockholder represents that he is a sophisticated
investor experienced in evaluating and investing in private placement
transactions of securities of companies in similar stage of development as the
Purchaser and acknowledges that the Stockholder can bear the economic risk of
his investment for an indefinite period of time, and has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the investment in the Purchaser Common Stock.

3.9

Foreign Investors. If the Stockholder is not a United States person (as defined
by Section 7701(a)(30) of the Code), the Stockholder hereby represents that he
has satisfied himself as to the full observance of the laws of his jurisdiction
in connection with any invitation to subscribe for the Purchaser Common Stock or
any use of this Agreement, including (a) the legal requirements within his
jurisdiction for the purchase of the Purchaser Common Stock; (b) any foreign
exchange restrictions applicable to such purchase; (c) any governmental or other
consents that may need to be obtained; and (d) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Purchaser Common Stock. The Stockholder’s beneficial
ownership of the Purchaser Common Stock will not violate any applicable
securities or other laws of the Stockholder’s jurisdiction.

3.10

No General Solicitation. Neither the Stockholder, nor any of his officers,
managers, employees, agents, members or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation; or (b) published any advertisement in connection with the offer
and sale of the Purchaser Common Stock.

3.11

Residence. The Stockholder resides in the state or province identified in the
address of the Stockholder set forth on the signature page hereto or the Joinder
Agreement, as applicable.

3.12

Legends. The Stockholder understands that the Purchaser Common Stock acquired
hereunder and any securities issued in respect of or exchange therefor may bear
any one or more of the





32




--------------------------------------------------------------------------------

 




following legends: (a) any legend required by the securities laws of any state
to the extent such laws are applicable to the Purchaser Common Stock represented
by the certificate so legended; and (b) customary legends to the effect that the
Purchaser Common Stock has not been registered under the Securities Act and that
the transfer thereof may be accordingly restricted; provided, however, that such
legends shall be removed by the Purchaser from any certificate or book-entry
security entitlement evidencing the Purchaser Common Stock upon delivery by a
Stockholder to the Purchaser of a written request to that effect if at the time
of such written request a registration statement under the Securities Act is at
that time in effect with respect to the legended security and such Stockholder
is not an affiliate of the Purchaser.

3.13

Investment Purpose; Disclosure of Information.

(a)

The Stockholder has requested, received, reviewed and considered all the
information the Stockholder deems necessary, appropriate or relevant as a
prudent and knowledgeable investor in evaluating the investment in Purchaser
Common Stock, including, without limitation, the Purchaser SEC Documents. The
Stockholder further represents that the Stockholder has had an opportunity to
ask questions of and receive answers from the Purchaser regarding the terms and
conditions of the offering of the shares of Purchaser Common Stock and the
business, prospects and financial condition of the Purchaser necessary to verify
the accuracy of any information furnished to the Stockholder or to which the
Stockholder had access.

(b)

The Stockholder is acquiring the shares of Purchaser Common Stock pursuant to
this Agreement for the Stockholder’s own account for investment purposes only
and with no present intention of distributing any Purchaser Common Stock, and no
arrangement or understanding exists with any other persons regarding the
distribution of Purchaser Common Stock.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company and each of the
Stockholders, as of the date of this Agreement and as of the Closing Date, as
set forth below.

4.1

Organization and Good Standing. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite and necessary power and authority to own,
lease, use and operate its properties and assets and to carry on and conduct its
business as now being conducted and as proposed to be conducted as of the
Closing Date and is in good standing as a foreign corporation (or equivalent
status in the relevant jurisdiction) in each jurisdiction in which the character
of the properties it owns, operates or leases or the nature of its activities
makes such qualification necessary or advisable. The Purchaser has full
corporate power and authority to do and perform all acts and things to be done
by it under this Agreement.

4.2

Authority, No Conflict; Required Filings and Consents.

(a)

The Purchaser has all requisite corporate power and authority to enter into this
Agreement and any Purchaser Related Agreement to which it is a party, perform
its obligations under this Agreement and any Purchaser Related Agreement to
which it is a party and to consummate the transactions contemplated by this
Agreement and any Purchaser Related Agreement to which it is a party. The
execution and delivery of this Agreement and any Purchaser Related Agreement to
which the Purchaser is a party and the consummation of the transactions
contemplated by this Agreement and any Purchaser Related Agreement to which the
Purchaser is a party have been duly authorized by all necessary corporate action
on the part of the Purchaser, and no other corporate action or proceeding on the
part of the Purchaser or its boards of directors is necessary to authorize the
execution, delivery or performance of this Agreement, any Purchaser Related
Agreement to which the Purchaser is a party or the





33




--------------------------------------------------------------------------------

 




consummation of the transactions contemplated by this Agreement or any Purchaser
Related Agreement to which the Purchaser is a party. This Agreement has been
duly executed and delivered by the Purchaser and constitutes the legal, valid
and binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally; and (ii) the availability
of injunctive relief and other equitable remedies.

(b)

Neither the execution, delivery or performance by the Purchaser of this
Agreement or any of the Purchaser Related Agreements, nor the consummation of
the transactions contemplated by this Agreement or any of the Purchaser Related
Agreements, will directly or indirectly (with or without notice or lapse of
time, or both): (i) contravene, conflict with, or result in any violation or
breach of, any of the Organizational Documents of the Purchaser;
(ii) contravene, conflict with, or result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of modification, termination, cancellation or acceleration of
any obligation or loss of any material benefit) under, require notice to any
Person or a consent or waiver under, constitute a change in control under,
require the payment of a fee or penalty under or result in the creation or
imposition of any Lien upon or with respect to any asset owned or used by the
Purchaser under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, Contract or other agreement, instrument or
obligation to which the Purchaser is a party or by which it or any of its
properties or assets may be bound; (iii) contravene, conflict with or violate,
or give any Person the right to challenge any of the transactions contemplated
by this Agreement or any of the Purchaser Related Agreements or to exercise any
remedy or obtain any relief under, any Law or any order, writ, injunction,
judgment or decree to which the Purchaser is subject; or (iv) contravene,
conflict with or result in a violation of any of the terms or requirements of,
or give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Governmental Authorization that is held by the
Purchaser or that otherwise relates to the business of the Purchaser or to any
of the assets owned, used or controlled by the Purchaser.

(c)

No Governmental Authorization, or registration, declaration, notice or filing
with, any Governmental Body is required by or with respect to the Purchaser:
(i) in connection with the execution and delivery of this Agreement or any of
the Purchaser Related Agreements by the Purchaser or the consummation by the
Purchaser of the transactions contemplated by this Agreement or any of the
Purchaser Related Agreements; or (ii) necessary for the Purchaser to operate its
business immediately after the Closing in the same manner as operated
immediately prior to the Closing after giving effect to the consummation of the
transactions contemplated by this Agreement and the Purchaser Related
Agreements.

4.3

SEC Filings; Financial Statements.

(a)

Since January 1, 2016, the Purchaser has filed with the SEC all required reports
and filings (the “Purchaser SEC Documents”). As of the time of filing with the
SEC (or, if amended or superseded by a filing prior to the date hereof, then on
the date of such filing): (i) each of the Purchaser SEC Documents complied in
all material respects with the applicable requirements of the Securities Act or
the Exchange Act (as the case may be); and (ii) none of the Purchaser SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Purchaser is in compliance, in all material respects,
with the applicable listing rules of NASDAQ and has not since May 2, 2016
received any written notice from NASDAQ asserting any non-compliance with such
rules.





34




--------------------------------------------------------------------------------

 




(b)

The consolidated financial statements contained in the Purchaser SEC Documents:
(i) complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) were prepared in accordance with
United States generally accepted accounting principles as in effect from time to
time, applied on a consistent basis throughout the periods covered, except as
may be indicated in the notes to such consolidated financial statements and (in
the case of unaudited statements) as permitted by Form 10-Q of the SEC, and
except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iii) fairly present, in all material
respects, the consolidated financial position of the Purchaser as of the
respective dates thereof and the consolidated results of operations of the
Purchaser for the periods covered thereby.

4.4

Purchaser Stock Consideration. The Closing Shares will be, prior to the
issuance, duly authorized, and when issued in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable.

ARTICLE V. CERTAIN COVENANTS AND AGREEMENTS

5.1

Due Diligence Access and Investigation. During the period from the date of this
Agreement to the earlier of the termination of this Agreement pursuant to
ARTICLE IX and the Closing Date (the “Pre-Closing Period”), the Company and the
Stockholders agree that the Purchaser shall be entitled, through its officers,
employees and representatives (including, without limitation, its legal advisors
and accountants), to make such investigation of the properties, businesses and
operations of the Company and such examination of the books, records and
financial condition of the Company as it reasonably requests and to make
extracts and copies of such books and records. No investigation by the Purchaser
prior to or after the date of this Agreement shall diminish or obviate any of
the representations, warranties, covenants or agreements of the Company or any
Stockholder contained in this Agreement or the Related Stockholder Documents.
 In order that the Purchaser may have full opportunity to make such physical,
business, accounting and legal review, examination or investigation as it may
reasonably request of the affairs of the Company, the Company and the
Stockholders shall cause the officers, employees, consultants, agents,
accountants, attorneys and other representatives of the Company to cooperate
fully with such representatives in connection with such review and examination.

5.2

Operation of the Company’s Business.

(a)

During the Pre-Closing Period, the Company shall: (i) ensure that the Company
conducts its business and operations (A) in the ordinary course of business
consistent with past practice, and (B) in compliance with all applicable Laws
and the requirements of all Material Contracts and Governmental Authorizations
held by the Company; (ii) use best efforts to ensure that the Company preserves
intact its current business organization, keep available the services of its
current officers, directors, employees and consultants and maintain its
relations and goodwill with all suppliers, customers, landlords, creditors,
licensors, licensees, employees, consultants and other Persons having business
relationships with the Company; (iii) maintain the books, records and financial
statements of the Company in accordance with GAAP and consistent with past
practice; (iv) provide all notices, assurances and support required by any
Company Contract in order to ensure that no condition under such Company
Contract occurs which could result in, or could increase the likelihood of any
transfer or disclosure by the Company of any Intellectual Property Rights; (v)
maintain the CPRIT Grant; and (vi) keep in full force and effect (with the same
scope and limits of coverage) all insurance policies in effect as of the date of
this Agreement covering all material assets of the Company.

(b)

Without limiting the foregoing, except as expressly contemplated by the terms of
this Agreement, during the Pre-Closing Period the Company shall not (without the
prior written consent of the Purchaser):





35




--------------------------------------------------------------------------------

 




(i)

(A) declare, accrue, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock, shares or property) in respect of, any of
its capital stock or other equity or voting interests; (B) authorize for
issuance or issue and deliver any additional shares of its capital stock or
securities convertible into or exchangeable for shares of its capital stock, or
grant any right, option or other commitment for the issuance of shares of its
capital stock or of such securities (except that the Company shall be permitted
to issue shares of Company Common Stock upon the valid exercise of Company
Options and Company Warrants outstanding as of the date of this Agreement and
set forth in Section 2.2(b) and Section 2.2(c) of the Disclosure Schedule,
respectively); (C) split, combine or reclassify any of its shares of capital
stock or other equity or voting interests, or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for shares of
its capital stock or other equity or voting interests; (D) purchase, redeem or
otherwise acquire any of its capital stock or any other securities of the
Company, any Company Option, any Company Warrant or any Company Rights; or
(E) take any action that would result in any change of any term (including any
conversion price thereof) of any debt security of the Company;

(ii)

amend or waive any of its rights under, or accelerate the vesting under, any
provision of the Company Stock Option Plan, any provision of any Contract
related to any Company Option, any Company Warrant or any restricted stock
purchase agreement as in effect as of the date of this Agreement, or otherwise
modify any of the terms of any Company Option, Company Warrant or any related
Contract as in effect as of the date of this Agreement, other than as required
to terminate all outstanding Company Options as of the Closing in accordance
with Section 1.5;

(iii)

amend or permit the adoption of any amendment to the Organizational Documents of
the Company, or effect, become a party to or authorize any Acquisition
Transaction, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction;

(iv)

adopt a plan of complete or partial liquidation or dissolution or resolutions
providing for or authorizing such a liquidation or a dissolution;

(v)

form any Subsidiary or acquire any equity interest or other interest in any
other Entity;

(vi)

make any capital expenditure outside the ordinary course of business or make any
single capital expenditure in excess of $25,000; provided, however, that the
maximum amount of all capital expenditures made on behalf of the Company, taken
as a whole, during the Pre-Closing Period shall not exceed $50,000 in the
aggregate;

(vii)

enter into or become bound by, or permit any of the assets owned or used by it
to become bound by, any Material Contract or any Contract, lease, agreement or
instrument that would be required to be set forth on Section 2.13(a) of the
Disclosure Schedule if it were entered into on or prior to the date of this
Agreement, or amend or terminate, or waive or exercise any material right or
remedy under, any Material Contract or any Contract, lease, agreement or
instrument that would be required to be set forth on Section 2.13(a) of the
Disclosure Schedule if it were entered into on or prior to the date of this
Agreement;

(viii)

acquire, lease or license any right or other asset from any other Person or sell
or otherwise dispose of, or lease, license or encumber, any right or other asset
to any other Person (except in each case for assets acquired, leased,
non-exclusively licensed, encumbered or disposed of by the Company in the
ordinary course of business consistent with past practice and not having a
value, or not requiring payments to be made or received, in excess of $25,000
individually, or $50,000 in the aggregate), or waive or relinquish any claim or
right;





36




--------------------------------------------------------------------------------

 




(ix)

repurchase, repay or prepay any Indebtedness, or incur any Indebtedness in
excess of $25,000, or guarantee any Indebtedness of another Person, guarantee
any debt securities of another Person, enter into any “keep well” or other
agreement to maintain any financial statement condition of another Person or
enter into any arrangement having the economic effect of any of the foregoing;

(x)

grant, create, incur or suffer to exist any Lien on the assets of the Company
that did not exist on the date of this Agreement or write down the value of any
asset or investment on the books or records of the Company, except for
depreciation and amortization in the ordinary course of business consistent with
the Company’s past practice;

(xi)

make any loans, advances or capital contributions to, or investments in, any
other Person;

(xii)

increase in any manner the compensation or benefits of, or pay any bonus to, any
officer, director or independent contractor of the Company or hire any
employees, except for (A) increases in the ordinary course of business
consistent with the Company’s past practice in base compensation for any
employee or independent contractor of the Company (other than executive officers
or directors of the Company whose annualized compensation is $125,000 or more or
whose annual compensation for the 12-month period following the Expiration Date
is expected to be $125,000 or more) that were communicated to such employee or
independent contractor prior to the date of this Agreement; or (B) as required
by Applicable Benefit Laws;

(xiii)

hire any new Employee at the level of vice president or above or with an annual
base salary in excess of $75,000, dismiss any Employee, promote any Employee
except in order to fill a position vacated after the date of this Agreement, or
engage any independent contractor whose relationship may not be terminated by
the Company on seven days’ notice or less;

(xiv)

except as required by GAAP or applicable Laws, make or change any Tax election,
change its fiscal year, revalue any of its material assets or adopt or make any
changes in financial or Tax accounting methods, principles or practices;

(xv)

enter into any closing agreement or Tax ruling, settle or compromise any Tax
claim or assessment, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment, or file any Tax Return (including any
amended Tax Return) unless such Tax Return has been provided to the Purchaser
for review within a reasonable period prior to the due date for filing and the
Purchaser has consented to such filing;

(xvi)

commence, settle or compromise any Legal Proceedings;

(xvii)

(A) dispose of or permit to lapse any ownership and/or right to the use of, or
fail to protect, defend and maintain the ownership, validity and registration
of, the Company Intellectual Property, or (B) dispose of or disclose to any
Person, any Confidential Information;

(xviii)

take or omit to take any action that could, or is reasonably likely to,
(A) result in any of its representations and warranties set forth in this
Agreement or any Stockholder Related Agreement to which it is a party being or
becoming untrue in any material respect at any time at or prior to the Closing;
(B) result in any of the conditions to the consummation of the transactions
contemplated by this Agreement not being satisfied; (C) cause the Company to be
unable to conduct its business after the Closing in accordance with its past
practice and as contemplated to be conducted by the





37




--------------------------------------------------------------------------------

 




Company as of the Closing after giving effect to the transactions contemplated
by this Agreement; or (D) constitute or result in a breach of any of the
provisions of this Agreement;

(xix)

take any action that will jeopardize the Company’s ability to receive or
maintain the CPRIT Grant or that could cause CPRIT to revoke the CPRIT Grant; or

(xx)

authorize, agree, commit or enter into any Contract to take any of the actions
described in clauses (i) through (xix) of this Section 5.2(b).

5.3

Notification. During the Pre-Closing Period, the Company and the Stockholder
Representative shall immediately notify the Purchaser in writing of:

(a)

the discovery by the Company or any Stockholder of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes an inaccuracy in or breach of any representation
or warranty made by the Company or the Stockholders in this Agreement, any
Stockholder Related Agreement or any agreements contemplated by this Agreement
or the Stockholder Related Agreements;

(b)

any event, condition, fact or circumstance that occurs, arises or exists after
the date of this Agreement and that would cause or constitute an inaccuracy in
or breach of any representation or warranty made by the Company or any
Stockholder in this Agreement if (i) such representation or warranty had been
made as of the time of the occurrence, existence or discovery of such event,
condition, fact or circumstance; or (ii) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement;

(c)

any breach of any covenant or obligation of the Company or any Stockholder under
this Agreement, any Stockholder Related Agreement or any agreements contemplated
by this Agreement or the Stockholder Related Agreements;

(d)

any event, condition, fact or circumstance that has made, could reasonably be
expected to make, or is likely to make, the timely satisfaction of any condition
set forth in this Agreement impossible or unlikely or that has had or could
reasonably be expected to have a Company Material Adverse Effect;

(e)

receipt of any Negative FDA Correspondence;

(f)

receipt of any material communication from CPRIT; and

(g)

(i) any notice or other communication from any Person alleging that the consent
or approval of such Person is or may be required in connection with the
transactions contemplated by this Agreement; and (ii) any Legal Proceeding or
claim threatened, commenced or asserted against or with respect to the Company
or the transactions contemplated by this Agreement.

No notification given to the Purchaser pursuant to this Section 5.3 shall limit
or otherwise affect any of the representations, warranties, covenants or
obligations of the Company or the Stockholders, or any of the rights of the
Purchaser, contained in this Agreement.

5.4

Interim Financials. As promptly as practicable following each calendar month
prior to the Closing Date, the Company shall deliver to the Purchaser periodic
financial reports in the form that it customarily prepares for its internal
purposes and, if available, unaudited statements of the financial position of
the Company as of the last day of such calendar month and statements of income
and changes





38




--------------------------------------------------------------------------------

 




in financial position of the Company for the calendar month then ended (the
“Monthly Financial Statements”). In addition, as promptly as practicable
following each calendar quarter prior to the Closing Date, the Company shall
deliver to the Purchaser periodic financial reports in the form that it
customarily prepares for its internal purposes, including an unaudited
consolidated balance sheet of the Company as of the end of such quarter and the
related unaudited consolidated statements of income, stockholders’ equity and
cash flow for the three, six, nine or twelve months then ended, as applicable
(the “Quarterly Financial Statements”). The Company shall support the Purchaser
in any and all financial reporting as required by governing bodies, including,
but not limited to providing historical audited financial statements as further
detailed in Section 6.16. The Company covenants that the Monthly Financial
Statements and the Quarterly Financial Statements (a) shall present fairly the
financial condition of the Company as of their respective dates and the related
results of its operations for the respective calendar month then ended; and
(b) shall be prepared on a basis consistent with prior interim periods.

5.5

Related Party Transactions. Other than in respect of the agreements and other
obligations described in Section 5.5 of the Disclosure Schedule: (a) the Company
shall, at or prior to the Closing, cause to be paid to the Company all amounts
owed to the Company by any Stockholder, any holder of a Company Option, a
Company Warrant or a Company Right or any Related Party and (b) at and as of the
Closing Date, any debts of the Company owed to any of the Stockholders or any
holders of a Company Option, a Company Warrant or a Company Right or any Related
Party shall be canceled.

5.6

Public Announcements. During the Pre-Closing Period, the Company and the
Stockholders shall not (and the Company shall not permit any of its
Representatives to) issue any press release or make any public statement
regarding this Agreement or any of the transactions contemplated by this
Agreement without the Purchaser’s prior written consent; provided, further, that
without the prior written consent of the Purchaser, neither the Company nor any
Stockholder shall at any time disclose to any Person the fact that this
Agreement has been entered into or any of the terms of this Agreement other than
to such parties’ advisors who the Company or any Stockholder, as applicable,
reasonably determines needs to know such information for the purpose of advising
the Company or such Stockholder with respect to the matters set forth herein, it
being understood that such advisor will be informed of the confidential nature
of this Agreement and the terms of this Agreement and will be directed to treat
such information as confidential in accordance with the terms of this Agreement.
During the Pre-Closing Period, in connection with any press release or other
public statement or disclosure regarding this Agreement or any of the
transactions contemplated by this Agreement to be issued by the Purchaser, the
Purchaser shall consult in good faith with the Company with respect to the form
and substance of such release or other statement or disclosure and shall
consider reasonable changes requested by the Company prior to release of the
statement or disclosure.

5.7

Reasonable Efforts; Further Assurances; Cooperation. Subject to the other
provisions of this Agreement, each party shall use its reasonable, good faith
efforts to perform its obligations under this Agreement and to take, or cause to
be taken, and do, or cause to be done, all things necessary, proper or advisable
under applicable Law to cause the transactions contemplated by this Agreement to
be effected as soon as practicable, but in any event on or prior to the
Expiration Date, in accordance with the terms of this Agreement, and shall
cooperate fully with each other party and its Representatives in connection with
any step required to be taken as a part of its obligations under this Agreement,
including the following:

(a)

Each party shall promptly make its filings and submissions and shall take all
actions necessary, proper or advisable under applicable Laws to obtain any
required approval of any Governmental Body with jurisdiction over the
transactions contemplated by this Agreement (except that the Purchaser shall
have no obligation to take or consent to the taking of any action required by
any such Governmental Body that could adversely affect the business or assets of
the Purchaser or the transactions contemplated by this Agreement or the
Purchaser Related Agreements). The Company shall provide to





39




--------------------------------------------------------------------------------

 




the Purchaser all information required for any application or other filing to be
made by the Company pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement;

(b)

Each party shall promptly notify the other parties of (and provide written
copies of) any communications from or with any Governmental Body in connection
with the transactions contemplated by this Agreement;

(c)

In the event any claim, action, suit, investigation or other proceeding by any
Governmental Body or other Person is commenced that questions the validity or
legality of the transactions contemplated by this Agreement or seeks damages in
connection therewith, the parties shall (i) cooperate and use all reasonable
efforts to defend against such claim, action, suit, investigation or other
proceeding, (ii) in the event an injunction or other order is issued in any such
action, suit or other proceeding, use all reasonable efforts to have such
injunction or other order lifted, and (iii) cooperate reasonably regarding any
other impediment to the consummation of the transactions contemplated by this
Agreement; and

(d)

The Company shall, at the Company’s sole cost and expense, give all notices to
third parties and use its best efforts (in consultation with the Purchaser) to
obtain all third-party consents (i) necessary, proper or advisable to consummate
the transactions contemplated by this Agreement; (ii) required to be given or
obtained; or (iii) required to prevent a Company Material Adverse Effect,
whether prior to, on or following the Closing Date.

5.8

Tax Matters.

(a)

Tax Periods Ending on or Before the Closing Date. The Company shall prepare or
cause to be prepared and timely file or cause to be timely filed all Tax Returns
for the Company for all Tax periods ending on or prior to the Closing Date that
are due after the Closing Date.

(b)

Tax Periods Beginning Before and Ending After the Closing Date. The Company
shall prepare or cause to be prepared and timely file or cause to be timely
filed any Tax Returns of the Company for Tax periods that begin on or before the
Closing Date and end after the Closing Date.

(c)

Cooperation on Tax Matters. The Purchaser, the Company and the Stockholders
shall cooperate as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns pursuant to this Section 5.8 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information that are reasonably relevant to any such audit,
litigation or other proceeding and making employees or agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided under this Section 5.8(c).

(d)

Transfer Taxes. Any transfer, documentary, stamp or other similar Taxes or
recording fees payable as a result of the purchase and sale of the Company
Common Stock and the transfer of the certificates representing the same (other
than any federal, state, local or foreign Taxes measured by or based upon income
or gains imposed upon the Purchaser) shall be paid by the Stockholders
(severally but not jointly). The parties shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications and other
documents regarding any such transfer, documentary, stamp or other similar Taxes
and recording fees that become payable in connection with the transactions
contemplated by this Agreement that are required or permitted to be filed at or
prior to the Closing. For the avoidance of doubt, the sole transfer,
documentary, stamp and other Taxes and recording fees within the purview of this
Section 5.8(d) are those specifically relating to the transfer of the Purchased
Shares and the certificates representing the same, and any other transfer or
recording fees





40




--------------------------------------------------------------------------------

 




arising out of the transactions (such as fees in connection with applications or
re-applications for state licenses as a result of a change in control, and in
connection with any applications for transfers of Company registrations with the
USPTO), are expressly excluded from this Section 5.8(d).

(e)

Termination of Tax Allocation, Indemnity or Sharing Agreements. Any Tax
allocation, indemnity or sharing agreement between the Company and any other
Person shall be terminated as to the Company on or prior to the Closing Date,
and after the Closing Date neither the Company nor the Purchaser shall have any
liability thereunder.

5.9

Cooperation with Financial Reporting. The Stockholders shall cooperate to the
extent reasonably requested by the Purchaser after the Closing, in connection
with the preparation and auditing of financials for the Company. The
Stockholders’ Representative shall provide all of the financial records and
supporting documentation of the Company within ten (10) days following the
Closing and shall make employees or agents available on a mutually convenient
basis to provide additional information and explanation of any information
provided under this Section 5.9.

5.10

Release.

(a)

In consideration for the Escrowed Closing Consideration, and by executing this
Agreement, as of and following the Closing Date, each Stockholder knowingly,
voluntarily and unconditionally releases, forever discharges, and covenants not
to sue the Company or the Purchaser from or for any and all claims, causes of
action, demands, suits, debts, obligations, liabilities, damages, losses, costs
and expenses (including attorneys’ fees) of every kind or nature whatsoever,
known or unknown, actual or potential, suspected or unsuspected, fixed or
contingent, that such Stockholder has or may have, now or in the future, arising
out of, relating to, or resulting from any act or omission, error, negligence,
breach of contract, tort, violation of law, matter or cause whatsoever from the
beginning of time to the Closing Date, including without limitation any claim
related to Company Options, Company Warrants or Company Rights held by such
Stockholder that are terminated as of the Closing; provided, however, that the
foregoing release shall not apply to any claims arising out of this Agreement,
the Stockholder Related Agreements, or claims as an employee or otherwise
unrelated to a Stockholder’s status as an equity holder of the Company.

(b)

Section 1542 of the California Civil Code provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each Stockholder acknowledges that any claims such Stockholder may have against
the Company or the Purchaser are fully settled and compromised by this
Agreement, and such Stockholder expressly waives all rights under Section 1542
of the California Civil Code or any other similar provision of law insofar as it
would otherwise apply to the specific release given in this Section 5.10. Such
Stockholder thus acknowledges that he may discover facts in addition to or
different from those that he now knows or believes to be true with respect to
the subject matter of this release, but that it is his intention to fully and
finally settle and release any and all claims released hereby, known or unknown,
suspected or unsuspected, which now exist, or heretofore existed, or may
hereafter exist, and without regard to subsequent discovery or existence of such
additional or different facts. Such Stockholder acknowledges that the release of
unknown claims was separately bargained for, constitutes separate consideration
for,





41




--------------------------------------------------------------------------------

 




and was a key element of the Agreement and was relied upon by the Purchaser in
entering into the Agreement.

5.11

No Solicitation.

(a)

Until the earlier of the Closing or the termination of this Agreement pursuant
to ARTICLE IX, neither the Company nor any of the Stockholders shall directly or
indirectly, and shall not authorize or permit their respective Affiliates and
Representatives to, directly or indirectly, (i) solicit, initiate, encourage,
induce or facilitate the making, submission or announcement of any inquiries or
the making of any proposal or offer contemplating or otherwise relating to an
Acquisition Transaction (an “Acquisition Proposal”) or take any action that
could reasonably be expected to lead to an Acquisition Proposal, (ii) furnish
any information regarding the Company to any Person in connection with or in
response to an Acquisition Proposal or an inquiry or indication of interest that
could reasonably be expected to lead to an Acquisition Proposal, (iii) engage in
discussions or negotiations with any Person with respect to a potential
Acquisition Transaction or an Acquisition Proposal, (iv) approve, endorse or
recommend any Acquisition Proposal or Acquisition Transaction, or (v) enter into
any letter of intent or similar document or any Contract contemplating or
otherwise relating to any Acquisition Proposal or Acquisition Transaction.
Without limiting the generality of the foregoing, the Company and the
Stockholders acknowledge and agree that any violation of or the taking of any
action inconsistent with any of the restrictions set forth in the preceding
sentence by any Affiliate or Representative of the Company or the Stockholders,
as applicable, whether or not such Affiliate or Representative is purporting to
act on behalf of the Company or any Stockholder, as applicable, shall be deemed
to constitute a breach of this Section 5.11 by the Company.

(b)

The Company and the Stockholders shall promptly (and in no event later than 24
hours after receipt of any Acquisition Proposal, any inquiry or indication of
interest that could lead to an Acquisition Proposal or any request for nonpublic
information) advise the Purchaser orally and in writing of any Acquisition
Proposal, any inquiry or indication of interest that could lead to an
Acquisition Proposal or any request for nonpublic information relating to the
Company (including the identity of the Person making or submitting such
Acquisition Proposal, inquiry, indication of interest or request, and the terms
thereof) that is made or submitted by any Person during the Pre-Closing Period.
The Company and the Stockholders shall keep the Purchaser fully informed with
respect to the status of any such Acquisition Proposal, inquiry, indication of
interest or request and any modification or proposed modification thereto.

(c)

The Company and the Stockholders shall, and shall cause each of their respective
Affiliates and Representatives to, immediately cease and cause to be terminated
any existing discussions with any Person (other than the Purchaser) that relate
to any Acquisition Proposal. The Company shall promptly request each Person that
has executed, within 12 months prior to the date of this Agreement, a
confidentiality, standstill or similar agreement in connection with its
consideration of a possible Acquisition Transaction to return or certify the
destruction of all Confidential Information previously furnished to such Person
by or on behalf of the Company.

5.12

Stockholder Approval and Waiver of Right of First Refusal. By execution and
delivery of this Agreement or a Joinder Agreement, each Stockholder (i)
consents, ratifies and approves the transactions contemplated by this Agreement
for purposes of Section 3.3 of Part B of Article FOURTH of the Amended and
Restated Certificate of Incorporation of the Company (the “Company Stockholder
Approval”), and (ii) waives the provisions of Section 6.3(b) of the Bylaws of
the Company with respect to the transfer of the Purchased Shares contemplated by
this Agreement.

ARTICLE VI. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASER





42




--------------------------------------------------------------------------------

 




The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction (or written waiver by the
Purchaser), at or prior to the Closing, of each of the following conditions:

6.1

Accuracy of Representations. Each of the representations and warranties of the
Company and the Stockholders contained in this Agreement and the Stockholder
Related Agreements that are qualified as to materiality shall be true and
correct in all respects, and each of the representations and warranties of the
Company and each of the Stockholders contained in this Agreement and the
Stockholder Related Agreements that are not so qualified shall be true and
correct in all material respects, in each case as of the date of this Agreement
and as of the Closing Date with the same force and effect as though made as of
the Closing Date (except to the extent that any such representation and warranty
expressly speaks as of a specific date, in which case the accuracy of such
representation and warranty shall be determined as of such date).

6.2

Performance of Covenants. Each of the covenants and obligations set forth in
this Agreement that the Company and each of the Stockholders is required to
comply with or perform at or prior to the Closing shall have been complied with
or performed in all material respects.

6.3

Company Compliance Certificate. The Company shall have delivered, or caused to
be delivered, to the Purchaser a certificate executed by the Chief Executive
Officer or Chief Financial Officer of the Company as to compliance with the
conditions set forth in Section 6.1, Section 6.2, Section 6.9 and Section 6.14
(the “Company Compliance Certificate”).

6.4

Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, any Person required in connection
with the execution, delivery or performance of this Agreement or any of the
Stockholder Related Agreements shall have been obtained by the Company, or made
by or on behalf of the Company (with the Purchaser advancing to the Company any
funds required for any payments to be made in connection therewith), and shall
be in full force and effect, in each case in form and substance reasonably
satisfactory to the Purchaser.

6.5

Secretary’s Certificate. The Company shall have delivered a certificate, dated
as of the Closing Date, signed by the Secretary of the Company, (a) attaching
copies of the Organizational Documents, and any amendments thereto, of the
Company; (b) attaching a true, correct and complete copy of the stock ledger of
the Company from the date of its incorporation or organization through the
Closing Date; (c) certifying that attached thereto are true, correct and
complete copies of actions by written consent or resolutions duly adopted by the
board of directors of the Company which authorize and approve the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement; (d) certifying the good standing
(or equivalent status in the relevant jurisdiction) of the Company in its
jurisdiction of incorporation or organization and in each other jurisdiction
where it is qualified to do business (or equivalent status in the relevant
jurisdiction) and that there are no proceedings for the dissolution or
liquidation of the Company; and (e) certifying the incumbency, signature and
authority of the officers of the Company authorized to execute, deliver and
perform this Agreement and all other documents, instruments or agreements
related thereto executed or to be executed by the Company.

6.6

Ancillary Agreements and Deliveries. The Company and the Stockholders shall have
delivered, or caused to be delivered, to the Purchaser the following agreements
and documents, each of which shall be in full force and effect as of the Closing
and shall not have been amended or modified as of the Closing:





43




--------------------------------------------------------------------------------

 




(a)

certificates representing the Purchased Shares, duly endorsed in blank or
accompanied by duly executed stock powers or other instruments of assignment
requested by and in form and substance reasonably satisfactory to the Purchaser;

(b)

the consents, in substantially the form of EXHIBIT D hereto, executed by the
spouse of each of the Stockholders that is married;

(c)

the organizational record books and minute books of the Company;

(d)

written resignations of the directors and officers of the Company, effective as
of the Closing Date;

(e)

a certificate (the “Purchased Share Certificate”), duly executed on behalf of
the Company by the Chief Executive Officer or Chief Financial Officer of the
Company, containing the following information and the representation and
warranty of the Company that all of such information is true and accurate as of
the Closing:

(i)

the name and address of record of each Stockholder;

(ii)

the number and class of securities of the Company held by each Stockholder
immediately prior to the Closing;

(iii)

the number of Purchased Shares being sold by each Stockholder pursuant to this
Agreement; and

(iv)

each Stockholder’s Consideration Percentage.

(f)

a certificate in such form as may be reasonably requested by counsel to the
Purchaser that complies with Treasury Regulation Section 1.1445-2(c)(3),
accompanied by any appropriate notice to the Internal Revenue Service pursuant
to Treasury Regulations Section 1.897-2(h);

(g)

evidence, in form and substance reasonably satisfactory to the Purchaser, that
each consent, approval, order or authorization of, or registration, declaration
or filing with any Person required in connection with the execution, delivery or
performance of this Agreement has been obtained or made and is in full force and
effect;

(h)

true, correct and complete copies, certified by the Chief Executive Officer and
the Chief Financial Officer of the Company, of the Company Financial Statements
and any Quarterly Financial Statements required to be delivered pursuant to
Section 5.4;

(i)

written evidence, reasonably satisfactory to the Purchaser, that the Company
shall have complied with the covenants and agreements set forth in Section 5.5;

(j)

(i) a true, correct and complete copy of resolutions adopted by the board of
directors of the Company providing for the termination of each of the Company
Options, and Company Rights in order to give effect to the transactions
contemplated by this Agreement, and (ii) evidence satisfactory to the Purchaser
to ensure that no holder of Company Options or Company Rights has any right to
acquire Company Common Stock and that all liabilities of the Company under the
Company Options or Company Rights are fully extinguished at no cost, and with no
liability, to the Company;





44




--------------------------------------------------------------------------------

 




(k)

an accredited investor questionnaire, in form reasonably satisfactory to the
Purchaser, executed by each Stockholder that is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act;

(l)

a “bad actor” questionnaire relating to Rule 506(d) of the Securities Act, in
form reasonably satisfactory to the Purchaser, executed by each Stockholder that
is an officer, director or promoter of the Company or a beneficial owner of 20%
or more of the shares of Company Common Stock;

(m)

a purchaser representative questionnaire, in form reasonably satisfactory to the
Purchaser, executed by each Stockholder that is not an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act;

(n)

Joinder Agreements executed by each stockholder of the Company selling the
Purchased Shares to the Purchaser pursuant to this Agreement that is not a party
to this Agreement as a Stockholder as of the date hereof; and

(o)

all other documents required to be entered into by the Company and the
Stockholders pursuant to this Agreement or reasonably requested by the Purchaser
to convey the Purchased Shares to the Purchaser or to otherwise consummate the
transactions contemplated by this Agreement or any Stockholder Related
Agreement.

6.7

Release of Liens. The Company shall have delivered, or caused to be delivered,
to the Purchaser evidence reasonably satisfactory to the Purchaser that all
Liens (other than Permitted Liens) affecting any of the assets of the Company
have been released.

6.8

Certain Covenants and Agreements. The Company shall have delivered, or caused to
be delivered, to the Purchaser evidence, reasonably satisfactory to the
Purchaser, that the Company shall have complied with the covenants and
agreements set forth in Section 5.4.

6.9

No Material Adverse Effect. There shall not have occurred a Company Material
Adverse Effect, and no event shall have occurred or circumstance exist that, in
combination with any other events or circumstances, could reasonably be expected
to have a Company Material Adverse Effect.

6.10

No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the transactions
contemplated by this Agreement shall have been issued by any Governmental Body,
and there shall not be any Law enacted or deemed applicable to the transactions
contemplated by this Agreement that makes the transactions contemplated by this
Agreement illegal or unduly burdensome to the Purchaser or would subject the
Purchaser or the Company to sanctions if the transactions contemplated by this
Agreement are consummated.

6.11

No Litigation. There shall not be pending or threatened any Legal Proceeding by
or before any Governmental Body or any other Person against the Purchaser, a
Stockholder or the Company (a) seeking to restrain or prohibit the consummation
of the transactions contemplated by this Agreement or any agreement entered into
in connection with this Agreement; (b) seeking to restrain or prohibit the
Purchaser’s direct or indirect ownership or operation of all or a significant
portion of the business and assets of the Company, or to compel the Purchaser or
any of its Subsidiaries or Affiliates to dispose of or hold separate any
significant portion of the business or assets of the Company; (c) seeking to
restrain or prohibit or make materially more costly the consummation of the
transactions contemplated by this Agreement, or seeking to obtain from the
Purchaser or the Company any damages in excess of $25,000; (d) seeking to impose
limitations on the ability of the Purchaser to acquire or hold, or exercise full
rights





45




--------------------------------------------------------------------------------

 




of ownership of the Company Common Stock; or (e) which otherwise could
reasonably be expected to have a Company Material Adverse Effect.

6.12

Company Options and Company Rights. All Company Options and Company Rights shall
have been exercised for Company Common Stock or shall have been cancelled with
no liability to the Purchaser, the Company or their Affiliates, and the
Purchaser shall have received evidence satisfactory to it of such exercise or
cancellation.

6.13

CPRIT Agreement.  Provided that the Purchaser has made a funding commitment to
Pelican in respect of the CPRIT Grant in an amount of not less than $910,231 by
March 31, 2017, the Company shall have delivered to the Purchaser a fully
executed agreement with CPRIT with respect to the CPRIT Grant (the “CPRIT
Agreement”) and the CPRIT Agreement shall be in full force and effect as of the
Closing Date and shall not have been amended or modified as of the Closing Date.
 The funding commitment by CPRIT with respect to the CPRIT Grant under the CPRIT
Agreement shall not have been amended, modified or rescinded as of the Closing.

6.14

No Indebtedness. Other than as disclosed on Section 2.6(b) of the Disclosure
Schedule, the Company shall have no outstanding Indebtedness.

6.15

No Negative FDA Correspondence. The Company shall not have received any Negative
FDA Correspondence.

6.16

Company Financial Statements The Company and the Stockholders hereby covenant
with and undertake to the Purchaser that, subject to the Purchaser providing
funds to satisfy all obligations to BDO USA LLP they shall use their best
efforts to cause BDO USA LLP, the Company’s independent registered public
accounting firm, to: deliver to the Purchaser any consent that the Purchaser is
obligated to file with the SEC with respect to the Company Financial Statements,
any Quarterly Financial Statements required to be delivered pursuant to
Section 5.4 and the reference to them as “experts” in any filing of the
Purchaser with the SEC that includes the Company Financial Statements and any
Quarterly Financial Statements required to be delivered pursuant to Section 5.4.
The Company and the Stockholders hereby covenant with and undertake to the
Purchaser that they shall use their best efforts to cooperate with the Purchaser
to permit the Purchaser to prepare and file, in compliance with SEC reporting
requirements (Rule 3-05 Regulation S-X of the Exchange Act), a Current Report on
Form 8-K with respect to the transactions contemplated by this Agreement. In
addition, the Company and the Stockholders hereby covenant with and undertake to
the Purchaser that they shall use their best efforts to cooperate with the
Purchaser to provide the information necessary for the Purchaser’s preparation
of pro forma financial statements specified and described in Article 11 of
Regulation S-X of the Exchange Act.

6.17

Minimum Purchased Shares. The aggregate number of Purchased Shares shall
constitute at least eighty percent (80%) of the total number of shares of Fully
Diluted Shares Outstanding as of immediately prior to the Closing.

6.18

Stockholders’ Agreement. The Company and each Stockholder shall have delivered
to the Purchaser the Stockholders’ Agreement in substantially the form of
EXHIBIT E hereto (the “Stockholders’ Agreement”), executed by the Company and
each Stockholder, and the Stockholders’ Agreement shall be in full force and
effect as of the Closing and shall not have been amended or modified as of the
Closing.

6.19

Nasdaq Matters. The Purchaser shall have received from The Nasdaq Stock Market
LLC (“Nasdaq”) written confirmation that Nasdaq has completed its review of the
Listing of Additional Shares





46




--------------------------------------------------------------------------------

 




Notification Form submitted by the Purchaser to Nasdaq in connection with the
proposed issuance of shares of Purchaser Common Stock pursuant to this
Agreement.

6.20

Due Diligence Review. The Purchaser shall have completed the due diligence
review of the business, results of operations, condition (financial and
otherwise), prospects, assets and liabilities of the Company and its business
and the results of such due diligence shall be satisfactory to the Purchaser in
its sole and absolute discretion.

6.21

Company Stockholder Approval. The Company Stockholder Approval shall have been
obtained.

ARTICLE VII. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY AND THE
STOCKHOLDERS




The obligations of the Company and the Stockholders to consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or
written waiver by the Stockholders’ Representative), at or prior to the Closing,
of the following conditions:

7.1

Accuracy of Representations. Each of the representations and warranties of the
Purchaser contained in this Agreement that are qualified as to materiality shall
be true and correct in all respects, and each of the representations and
warranties of the Purchaser contained in this Agreement that are not so
qualified shall be true and correct in all material respects, in each case as of
the date of this Agreement and as of the Closing Date with the same force and
effect as though made as of the Closing Date (except to the extent that any such
representation and warranty expressly speaks as of a specific date, in which
case the accuracy of such representation and warranty shall be determined as of
such date).

7.2

Performance of Covenants. Each of the covenants and obligations set forth in
this Agreement that the Purchaser is required to comply with or perform at or
prior to the Closing shall have been complied with or performed in all material
respects.

7.3

Purchaser Compliance Certificate. The Purchaser shall have delivered, or caused
to be delivered, to the Company, a certificate executed by the Chief Executive
Officer or Chief Financial Officer of the Purchaser as to compliance with the
conditions set forth in Section 7.1 and Section 7.2.

7.4

Ancillary Agreements and Deliveries. The Purchaser shall have delivered, or
caused to be delivered, to the Stockholders’ Representative, all other documents
required to be entered into or delivered by the Purchaser at or prior to the
Closing pursuant to this Agreement, each of which shall be in full force and
effect as of the Closing and shall not have been amended or modified as of the
Closing.

7.5

No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the transactions
contemplated by this Agreement shall have been issued by any Governmental Body,
and there shall not be any Law enacted or deemed applicable to the transactions
contemplated by this Agreement that makes the transactions contemplated by this
Agreement illegal or unduly burdensome to the Purchaser or would subject the
Purchaser or the Company to sanctions if the transactions contemplated by this
Agreement are consummated.

7.6

Consents. All consents approvals, orders or authorizations of, or registrations,
declarations or filings with, any Governmental Body shall have been obtained.





47




--------------------------------------------------------------------------------

 




7.7

Nasdaq Matters. The Purchaser shall have delivered to the Company written
evidence that Nasdaq has completed its review of the Listing of Additional
Shares Notification Form submitted by the Purchaser to Nasdaq in connection with
the proposed issuance of shares of Purchaser Common Stock pursuant to this
Agreement.

7.8

No Material Adverse Effect.  There shall not have occurred a Purchaser Material
Adverse Effect.

ARTICLE VIII. CLOSING

8.1

Closing. Unless otherwise mutually agreed in writing between the Purchaser and
the Stockholders’ Representative, the Closing shall take place at the offices of
Gracin & Marlow, LLP, at 9:00 A.M. (Eastern Time) on the 2nd Business Day
following the day on which the last to be satisfied or waived of the conditions
set forth in ARTICLE VI and ARTICLE VII shall be satisfied or waived in
accordance with this Agreement (other than those conditions that by their terms
are to be satisfied at the Closing, it being understood that the occurrence of
the Closing shall remain subject to the satisfaction or waiver of such
conditions at the Closing). The date on which the Closing actually takes place
is referred to in this Agreement as the “Closing Date”.

8.2

Stockholder and Company Closing Deliveries. At the Closing, the Stockholders and
the Company, as applicable, shall deliver, or cause to be delivered, to the
Purchaser, the deliverables, agreements and documents required pursuant to
Section 6.6, each of which shall be in full force and effect.

8.3

Purchaser Closing Deliveries. At the Closing, the Purchaser shall deliver, or
cause to be delivered, to the Stockholders’ Representative the deliverables,
agreements and documents required by Section 7.4, each of which shall be in full
force and effect.

ARTICLE IX. TERMINATION

9.1

Termination Events.

(a)

This Agreement may be terminated prior to the Closing:

(i)

by mutual written consent of the Purchaser and the Stockholders’ Representative;

(ii)

by written notice from the Purchaser to the Stockholders’ Representative, if
there has been a breach of any representation, warranty, covenant or agreement
by the Company or the Stockholders, or any such representation or warranty shall
become untrue after the date of this Agreement, such that the conditions in
Section 6.1 or Section 6.2 would not be satisfied and such breach is not curable
or, if curable, is not cured within the earlier of (A) ten (10) days after
written notice thereof is given by the Purchaser to the Stockholders’
Representative, and (B) the Expiration Date;

(iii)

by written notice from the Stockholders’ Representative to the Purchaser, if
there has been a breach of any representation, warranty, covenant or agreement
by the Purchaser, or any such representation or warranty shall become untrue
after the date of this Agreement, such that the conditions in Section 7.1 or
Section 7.2 would not be satisfied and such breach is not curable or, if
curable, is not cured within the earlier of (A) ten (10) days after written
notice thereof is given by the Stockholders’ Representative to the Purchaser;
and (B) the Expiration Date; or





48




--------------------------------------------------------------------------------

 




(iv)

by five (5) days’ prior written notice by the Stockholders’ Representative to
the Purchaser or the Purchaser to the Stockholders’ Representative, as the case
may be, in the event the Closing has not occurred on or prior to April 30, 2017
(the “Expiration Date”) for any reason other than delay or nonperformance of or
breach by the party seeking such termination; provided that the parties may
mutually agree, in writing, to extend the Expiration Date.

(b)

In the event of termination of this Agreement pursuant to this ARTICLE IX, this
Agreement shall forthwith become void and there shall be no liability on the
part of any party to this Agreement or its partners, officers, directors,
stockholders, members or other equity holders, except for obligations under
Section 5.6 (Public Announcements), Section 12.2 (Fees and Expenses),
Section 12.3 (Waiver; Amendment), Section 12.4 (Entire Agreement), Section 12.5
(Execution of Agreement; Counterparts; Electronic Signatures), Section 12.6
(Governing Law; Exclusive Jurisdiction), Section 12.7 (WAIVER OF JURY TRIAL),
Section 12.8 (Assignment and Successors), Section 12.10 (Notices), Section 12.11
(Construction; Usage), Section 12.12 (Enforcement of Agreement), Section 12.13
(Severability), Section 12.16 (Schedules and Exhibits) and this Section 9.1, and
the definitions used in each of the foregoing sections, including those set
forth in EXHIBIT A hereto, all of which shall survive such termination and the
Termination Date. Notwithstanding the foregoing, nothing contained in this
Agreement shall relieve any party from liability for any breach of this
Agreement.

ARTICLE X. INDEMNIFICATION

10.1

Indemnification Obligations of the Stockholders.

(a)

The Stockholders (collectively, the “Indemnifying Parties”), shall, jointly and
severally, indemnify the Purchaser (including the Company after the Closing),
the officers and directors of the Purchaser, and their respective successors and
assigns (other than Persons who were officers, directors, managers, employees,
agents, partners, Representatives, successors and assigns of the Company
immediately prior to the Closing) (collectively, the “Indemnified Parties”) and
save and hold each of them harmless against and pay on behalf of or reimburse
such Indemnified Parties as and when incurred for any loss, liability, demand,
claim, action, cause of action, cost, damage, deficiency, Tax, penalty, fine or
expense, whether or not arising out of third-party claims (including interest,
penalties, reasonable attorneys’ fees and expenses and all amounts paid in
investigation, defense or settlement of any of the foregoing) (collectively,
“Losses”), which any such Indemnified Party may suffer, sustain or become
subject to, as a result of, in connection with, arising out of, relating or
incidental to or by virtue of:

(i)

any inaccuracy in or breach of any representation or warranty of the Company or
the Stockholders set forth in ARTICLE II or any of the Schedules or Exhibits
attached to this Agreement, the Company Compliance Certificate or any other
Stockholder Related Agreement, whether such representation or warranty is made
as of the date of this Agreement or as of the Closing Date (without giving
effect to any materiality, Company Material Adverse Effect or other similar
qualification contained in such representation or warranty);

(ii)

any non-fulfillment or breach of any covenant, agreement or undertaking made by
the Company in this Agreement or any of the Schedules or Exhibits attached to
this Agreement;

(iii)

(A) any provision of any Environmental Law and arising out of, or relating to,
(x) any act or omission of the Company or any of or its employees, agents or
representatives on or prior to the Closing Date, or (y) the ownership, use,
control or operation on or prior to the Closing Date of any real property,
plant, facility, site, area or property used in the business of the Company
(whether currently or previously owned or leased by the Company) arising from
any Release of any Materials of Environmental Concern or off-site shipment of
any Materials of Environmental Concern at





49




--------------------------------------------------------------------------------

 




or from such real property, plant, facility, site, area or property; or (B) mold
or any other environmental matter or condition arising on or prior to the
Closing Date;

(iv)

any fraud or intentional misrepresentation of the Company with respect to any
representation, warranty or covenant of the Company contained in this Agreement,
the Company Compliance Certificate or any other Stockholder Related Agreement;

(v)

any inaccuracy in or breach of any representation or warranty set forth in the
Purchased Share Certificate;

(vi)

any liability or obligation of the Company for (i) any Taxes incurred in any Tax
period beginning after the Closing Date but arising from the settlement or other
resolution with any Governmental Body of an asserted Tax liability which relates
to any Tax period or portion thereof ending on or before the Closing Date, or
(ii) the unpaid Taxes of any Person under Treasury Regulations Section 1.1502-6
(or any similar provision of other federal, provincial, state, local or foreign
Law), as a transferee or successor, by Contract or otherwise, in each case
whether or not disclosed to the Purchaser in any Exhibits or Schedules attached
to this Agreement, the Company Financial Statements or otherwise;

(vii)

any Legal Proceeding brought by one or more stockholders of the Company
(individually or derivatively on behalf of the Company) against the Company, any
directors or officers of the Company or the Purchaser pertaining to the
transactions contemplated by this Agreement or to claims arising out of factual
circumstances that existed prior to the Closing; or

(viii)

any Legal Proceedings directly or indirectly relating to any breach, alleged
breach, liability or other matter of the type referred to in clauses (i) through
(vii) above (including any Legal Proceeding commenced by any Indemnified Party
for the purpose of enforcing any of its rights under this Section 10.1).

(b)

Each Stockholder shall, severally and not jointly, indemnify the Indemnified
Parties and save and hold each of them harmless against and pay on behalf of or
reimburse such Indemnified Parties as and when incurred for any Losses which any
such Indemnified Party may suffer, sustain or become subject to, as a result of,
in connection with, arising out of, relating or incidental to or by virtue of:

(i)

any inaccuracy in or breach of any representation or warranty of such
Stockholder set forth in ARTICLE III, whether such representation or warranty is
made as of the date of this Agreement or as of the Closing Date; and

(ii)

any non-fulfillment or breach of any covenant, agreement or undertaking made by
such Stockholder in this Agreement or any of the Schedules or Exhibits attached
to this Agreement, or in any Stockholder Related Agreement to which such
Stockholder is a party.

(c)

In the event that the Company suffers, incurs or otherwise becomes subject to
any Losses as a result of or in connection with any inaccuracy in or breach or
alleged breach of any representation, warranty, covenant or obligation of the
Company or the Stockholders or other matter referred to in Section 10.1(a) or
Section 10.1(b), then (without limiting any of the rights of the Purchaser as an
Indemnified Party) the Purchaser shall also be deemed, by virtue of their
ownership of the Company Common Stock, to have suffered, incurred or otherwise
become subject to Losses as a result of and in connection with such inaccuracy,
breach, alleged breach or other matter.





50




--------------------------------------------------------------------------------

 




(d)

The current or former stockholders of the Company shall not have and shall not
exercise or assert (or attempt to exercise or assert), any right of
contribution, right of indemnity or other right or remedy against the Company in
connection with any indemnification obligation or any liability to which such
current or former stockholders of the Company may become subject under or in
connection with this Agreement or any other agreement or document delivered to
the Purchaser in connection with this Agreement.

10.2

Indemnification Procedure.

(a)

Promptly following receipt by an Indemnified Party of notice by a third-party
(including any Governmental Body) of any complaint, dispute or claim or the
commencement of any audit, investigation, action or proceeding with respect to
which such Indemnified Party may be entitled to indemnification pursuant to this
Agreement (a “Third-Party Claim”), or upon realization of a Loss by an
Indemnified Party for which the Indemnified Party is entitled to indemnification
under this ARTICLE X, such Indemnified Party shall provide written notice
thereof to the Stockholders’ Representative; provided, however, that the failure
to so notify the Stockholders’ Representative shall relieve the Indemnifying
Party from liability under this ARTICLE X with respect to such Third-Party Claim
only if, and only to the extent that, such failure to so notify the
Stockholders’ Representative materially prejudices the rights and defenses
otherwise available to the Indemnifying Party with respect to such Third-Party
Claim. The Indemnifying Party shall have the right, upon written notice from the
Stockholders’ Representative delivered to the Indemnified Party within ten
(10) Business Days thereafter assuming full responsibility for any Losses
resulting from such Third-Party Claim, to assume the defense of such Third-Party
Claim, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of the fees and disbursements of such counsel;
provided, however, that the Indemnifying Party shall not have the right to
assume the defense of any Third-Party Claim that (i) affects any Intellectual
Property Rights that the Company owns or has a right to use in the conduct of
its business as currently conducted and as proposed to be conducted by the
Company as of the Closing Date, (ii) is asserted directly by or on behalf of any
Person that is a supplier or a customer of the Company, the Indemnified Party or
their Affiliates, (iii) seeks an injunction or other equitable relief against
the Indemnified Party or its Affiliates, (iv) involves a finding of any
violation of Law or other wrongdoing by the Indemnified Party, the Company or
their Affiliates, (v) relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation, or (vi) does not
seek only monetary damages and, in the case of this clause (vi), the Indemnified
Party reasonably believes an adverse determination with respect to the
Third-Party Claim would be detrimental to or materially injure the reputation or
future business prospects of the Indemnified Party. In the event, however, that
the Indemnifying Party declines or fails to assume the defense of such
Third-Party Claim on the terms of this Section 10.2(a) or to employ counsel
reasonably satisfactory to the Indemnified Party, in either case within such ten
(10) Business Day period, or thereafter defaults in continuing to defend the
Indemnified Party, then any Losses shall include the reasonable fees and
disbursements of counsel for the Indemnified Party as incurred. In addition,
Losses shall include, as incurred, the reasonable fees and disbursements of
counsel for the Indemnified Party: (A) that are incurred prior to the date the
Indemnifying Party effectively assumes control of such defense, (B) if the
Indemnified Party employs separate counsel due to the Indemnified Party being
advised by counsel that a reasonable likelihood exists of a conflict of interest
between the Indemnified Party and the Indemnifying Party, (C) if the Indemnified
Party employs separate counsel because there are one or more legal or equitable
defenses available to the Indemnified Party that are different from or in
addition to those available to the Indemnifying Party, or (D) if the Indemnified
Party employs separate counsel because such audit, investigation, action or
proceeding involves, or could have a material effect on, any matter beyond the
scope of the indemnification or defense obligations of the Indemnifying Party.

(b)

In any Third-Party Claim for which indemnification is being sought under this
ARTICLE X, the Indemnified Party or the Indemnifying Party, whichever is not
assuming the defense of





51




--------------------------------------------------------------------------------

 




such Third-Party Claim, shall have the right to participate in such matter and
to retain its own counsel at such party’s own expense. The Indemnifying Party or
the Indemnified Party (as the case may be) shall at all times use reasonable
efforts to keep the Stockholders’ Representative or Indemnified Party (as the
case may be) reasonably apprised of the status of the defense of any matter, the
defense of which it is maintaining, and to cooperate in good faith with the
other party with respect to the defense of any such matter.

(c)

No Indemnified Party may settle or compromise any Third-Party Claim or consent
to the entry of any judgment with respect to which indemnification is being
sought under this ARTICLE X without the prior written consent of the
Stockholders’ Representative (which may not be unreasonably withheld,
conditioned or delayed), unless (i) the Indemnifying Party fails to assume and
maintain diligently the defense of such Third-Party Claim pursuant to
Section 10.2(a) or fails to reimburse the Indemnified Party within 30 days for
expenses incurred by the Indemnified Party in defending itself against any
Third-Party Claim in the circumstance where the Indemnifying Party fails to
assume the defense of the Indemnified Party or as required under the last
sentence of Section 10.2(a) or, having assumed the defense, thereafter defaults
in pursuing such defense, or (ii) such settlement, compromise or consent
includes an unconditional release of the Indemnifying Party and its officers,
directors, employees and Affiliates from all liability arising out of, or
related to, such Third-Party Claim without further actual or potential monetary
liability to the Indemnifying Party. An Indemnifying Party may not, without the
prior written consent of the Indemnified Party, settle or compromise any
Third-Party Claim or consent to the entry of any judgment with respect to which
indemnification is being sought under this ARTICLE X unless such settlement,
compromise or consent (A) includes an unconditional release of the Indemnified
Party and its officers, directors, employees and Affiliates from all liability
arising out of, or related to, such Third-Party Claim, (B) does not contain any
admission or statement suggesting any wrongdoing or liability on behalf of the
Indemnified Party, and (C) does not contain any equitable order, judgment or
term that in any manner affects, restrains or interferes with the business of
the Indemnified Party or any of the Indemnified Party’s Affiliates.

(d)

In the event an Indemnified Party claims a right to payment pursuant to this
Agreement with respect to any Loss or other matter not involving a Third-Party
Claim (a “Direct Claim”), such Indemnified Party shall send written notice of
such claim to the Stockholders’ Representative (a “Notice of Claim”). Such
Notice of Claim shall specify the basis for such Direct Claim. The failure by
any Indemnified Party to so notify the Stockholders’ Representative shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party with respect to any Direct Claim made pursuant to this
Section 10.2(d), it being understood that Notices of Claim in respect of a
breach of a representation or warranty must be delivered prior to the expiration
of the survival period for such representation or warranty under Section 10.3.
In the event the Stockholders’ Representative does not notify the Indemnified
Party within ten (10) Business Days following its receipt of such Notice of
Claim that the Stockholders’ Representative disputes the Indemnifying Parties’
liability to the Indemnified Party under this ARTICLE X or the amount thereof,
the Direct Claim specified by the Indemnified Party in such Notice of Claim
shall be conclusively deemed a liability of the Indemnifying Party under this
ARTICLE X. In the event the Stockholders’ Representative has timely disputed its
liability with respect to such Direct Claim as provided in this Section 10.2(d),
as promptly as reasonably practicable, such Indemnified Party and the
Stockholders’ Representative shall establish the merits and amount of such
Direct Claim (by mutual agreement, litigation or otherwise) and, within five
(5) Business Days following the final determination of the merits and amount of
such Direct Claim, the Indemnifying Party shall pay to the Indemnified Party in
accordance with the offset mechanism pursuant to Section 10.5 an amount equal to
such Direct Claim as determined pursuant to this Section 10.2(d).

10.3

Survival Period. The representations, warranties and covenants made by the
Company and the Stockholders in this Agreement and the Purchased Share
Certificate shall not be extinguished by





52




--------------------------------------------------------------------------------

 




the Closing, but shall survive the Closing for, and all claims for
indemnification in connection therewith shall be asserted not later than, twelve
(12) months following the Closing Date; provided, however, that (a) each of the
Fundamental Representations shall survive the Closing without limitation as to
time, and the period during which a claim for indemnification may be asserted in
connection therewith shall continue indefinitely; (b) each of the
representations and warranties contained in Section 2.12 (Intellectual Property)
and Section 2.15 (Environmental Matters), shall survive the Closing until, and
all claims for indemnification in connection therewith shall be asserted not
later than 60 days following, the expiration of any statute of limitations
applicable to the rights of any Person to bring any claim with respect to such
matters; and (c) each of the representations and warranties contained in
Section 2.9 (Taxes) shall survive until, and all claims for indemnification in
connection therewith shall be asserted not later than the later to occur of:
(i) the 180th day following the end of the period, if any, during which an
assessment, reassessment or other form of document assessing liability for Taxes
in respect of any taxation year to which these representations and warranties
extend could be issued to the Company, and (ii) 60 days following the expiration
of any statute of limitations applicable to the rights of any Person to bring
any claim with respect to such matters. Notwithstanding the foregoing, if, prior
to the close of business on the last day a claim for indemnification may be
asserted under this ARTICLE X, the Stockholders’ Representative shall have been
properly notified of a claim for indemnity under this ARTICLE X and such claim
shall not have been finally resolved or disposed of as of such date, such claim
shall continue to survive and shall remain a basis for indemnity under this
ARTICLE X until such claim is finally resolved or disposed of in accordance with
the terms of this Agreement. All representations, warranties and covenants made
by the Purchaser shall continue in accordance with their respective terms.
Subject at all times to the limitations set forth in this ARTICLE X, the
covenants and agreements of the parties pursuant to this ARTICLE X shall survive
without limitation as to time, and the period during which a claim for
indemnification may be asserted in connection therewith shall continue
indefinitely, subject to applicable statutes of limitations.

10.4

Investigations. The respective representations and warranties of the parties
contained in this Agreement or any certificate or other document delivered by
any party at or prior to the Closing and the rights to indemnification set forth
in this ARTICLE X shall not be deemed waived or otherwise affected by any
investigation made, or Knowledge acquired, by any Person.

10.5

Offset Against Closing Shares and Future Product Payments. Notwithstanding
anything in this Agreement to the contrary, in the event any Indemnified Party
shall suffer any Losses for which such Indemnified Party is entitled to
indemnification under this ARTICLE X, such Indemnified Party shall be entitled
to recover such Losses by offsetting such Losses against the Escrowed Closing
Consideration up until it is released pursuant to Section 1.7(c) and the Escrow
Agreement or until the Escrowed Closing Consideration is wholly exhausted and,
thereafter, any remaining portion of such Losses shall be satisfied by the
Indemnifying Party solely by offsetting such Losses against any Future Product
Payments that have yet to be paid and are otherwise payable by the Purchaser or
the Company to the Indemnifying Party. In no event shall the aggregate amount of
the indemnification obligation of the Indemnifying Parties pursuant to this
ARTICLE X exceed the sum of the Escrowed Closing Consideration and the Future
Product Payments.

10.6

Set-Off. The Purchaser shall be entitled to set-off any amount or right it may
be entitled to pursuant to this Agreement against any amount, right or
obligations owed to any Stockholder under this Agreement or any Stockholder
Related Agreement.

10.7

Characterization of Indemnification Payments. The Purchaser and the Stockholders
agree to treat any payment made under this ARTICLE X as an adjustment to the
Escrowed Closing Consideration.





53




--------------------------------------------------------------------------------

 




ARTICLE XI. STOCKHOLDERS’ REPRESENTATIVE

11.1

Stockholders’ Representative.

(a)

Each of the Stockholders, by such Stockholder’s execution of this Agreement or a
Joinder Agreement, hereby irrevocably appoints the Stockholders’ Representative
as agent and attorney in fact for the Company and such Stockholder, and
authorizes the Stockholders’ Representative (i) to take all action necessary to
consummate the transactions contemplated by this Agreement and the Escrow
Agreement, or the defense and/or settlement of any claims for which such
Stockholder may be required to indemnify the Purchaser or any other Indemnified
Party pursuant to ARTICLE X, (ii) to give and receive all notices required to be
given under this Agreement, the Escrow Agreement or the Stockholder Related
Agreements, (iii) to authorize delivery to the Purchaser of the Escrowed Closing
Consideration or the Future Product Payments to the extent necessary for the
Purchaser to exercise its rights under Section 1.7 or ARTICLE X, (iv) to make
decisions on behalf of the Company and such Stockholder and take any and all
additional action as is contemplated to be taken by or on behalf of such
Stockholder by the terms of this Agreement or the Escrow Agreement, including,
without limitation regarding (A) indemnification claims, Direct Claims,
Third-Party Claims and Notices of Claims, (B) amendments to this Agreement, the
Escrow Agreement or the Stockholder Related Agreements, and (C) the Future
Product Payments.

(b)

All decisions and actions by the Stockholders’ Representative, including without
limitation (i) any agreement between the Stockholders’ Representative and the
Purchaser relating to the defense or settlement of any claims for which the
Stockholders may be required to indemnify the Purchaser pursuant to ARTICLE X,
and (ii) any agreement between the Stockholders’ Representative and the
Purchaser relating to the Escrow Agreement or the determination of the Specified
Indebtedness Amount under Section 1.7 or any other matter relating to ARTICLE I
or the Future Product Payments, shall be binding upon all of the Stockholders,
and no Stockholder shall have the right to object, dissent, protest or otherwise
contest the same.

(c)

The Stockholders’ Representative shall not have any liability to any of the
parties to this Agreement or to the Stockholders for any act done or omitted
pursuant to this Agreement as the Stockholders’ Representative while acting in
good faith, and any act done or omitted pursuant to the advice of counsel shall
be conclusive evidence of such good faith. The Stockholders shall severally
indemnify the Stockholders’ Representative and hold the Stockholders’
Representative harmless against any loss, liability or expense incurred without
fraud or bad faith on the part of the Stockholders’ Representative and arising
out of or in connection with the acceptance or administration of the
Stockholders’ Representative’s duties under this Agreement.

(d)

The Stockholders’ Representative shall have full power and authority on behalf
of each Stockholder to take any and all actions on behalf of, execute any and
all instruments on behalf of, and execute or waive any and all rights of, the
Stockholders under this Agreement, the Escrow Agreement and the Stockholder
Related Agreements.

(e)

Each of the Stockholders, by such Stockholder’s execution of this Agreement or a
Joinder Agreement, agrees, in addition to the foregoing, that:

(i)

the Purchaser shall be entitled to rely conclusively on the instructions and
decisions of the Stockholders’ Representative as to (A) the settlement of any
claims for indemnification by the Purchaser pursuant to ARTICLE X, (B) actions
taken in respect of indemnification claims, Direct Claims, Third-Party Claims,
Notices of Claims, the Specified Indebtedness Amount, and the Future Product
Payments, and (C) any other actions required or permitted to be taken by the
Stockholders’ Representative under this Agreement, the Escrow Agreement and any
Stockholder





54




--------------------------------------------------------------------------------

 




Related Agreement, and no Stockholder shall have any cause of action against the
Purchaser for any action taken by the Purchaser in reliance upon the
instructions or decisions of the Stockholders’ Representative;

(ii)

all actions, decisions and instructions of the Stockholders’ Representative
shall be conclusive and binding upon the Company and all of the Stockholders and
no Stockholder shall have any cause of action against the Stockholders’
Representative for any action taken, decision made or instruction given by the
Stockholders’ Representative under this Agreement or the Escrow Agreement except
for fraud or willful misconduct by the Stockholders’ Representative in
connection with the matters described in this ARTICLE XI; and

(iii)

the provisions of this ARTICLE XI are independent and severable, are irrevocable
and coupled with an interest and shall be enforceable notwithstanding any rights
or remedies that any Stockholder may have in connection with the transactions
contemplated by this Agreement, the Escrow Agreement and the Stockholder Related
Agreements.

(f)

The provisions of this ARTICLE XI shall be binding upon the executors, heirs,
legal Representatives, personal Representatives, successor trustees and
successors of each Stockholder, and any reference in this Agreement or the
Escrow Agreement to a Stockholder or the Stockholders shall mean and include the
successors to the rights of the Stockholders under this Agreement, whether
pursuant to testamentary disposition, the laws of descent and distribution or
otherwise.

ARTICLE XII. MISCELLANEOUS PROVISIONS

12.1

Further Assurances. Each party to this Agreement shall execute and cause to be
delivered to each other party to this Agreement such instruments and other
documents, and shall take such other actions, as such other parties may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.

12.2

Fees and Expenses. Each party to this Agreement shall bear and pay all fees,
costs and expenses (including legal fees and accounting fees) that have been
incurred or that are incurred by such party in connection with the transactions
contemplated by this Agreement; provided, however, that the Purchaser shall be
required to provide the Company with sufficient funds at Closing to pay all
Transaction Expenses, which such funds will be evidenced by a promissory note in
substantially the form attached hereto as EXHIBIT F.

12.3

Waiver; Amendment. Any agreement on the part of a party to this Agreement to any
extension or waiver of any provision of this Agreement shall be valid only if
set forth in an instrument in writing signed on behalf of such party. A waiver
by a party to this Agreement of the performance of any covenant, agreement,
obligation, condition, representation or warranty shall not be construed as a
waiver of any other covenant, agreement, obligation, condition, representation
or warranty. A waiver by any party to this Agreement of the performance of any
act shall not constitute a waiver of the performance of any other act or an
identical act required to be performed at a later time. Prior to the Closing,
this Agreement may not be amended, modified or supplemented except by written
agreement among the Purchaser, the Company and the Stockholders’ Representative.
Following the Closing, this Agreement may not be amended, modified, altered or
supplemented except by written agreement between the Purchaser and the
Stockholders’ Representative.

12.4

Entire Agreement. This Agreement and the other agreements referred to in this
Agreement constitute the entire agreement among the parties to this Agreement
and supersede all other prior agreements and understandings, both written and
oral, among or between any of the parties with





55




--------------------------------------------------------------------------------

 




respect to the subject matter of this Agreement and thereof; provided, however,
that the confidentiality agreement between the Purchaser and the Company (the
“Confidentiality Agreement”) shall not be superseded by this Agreement and shall
remain in effect in accordance with its terms until the earlier of: (a) the
Closing Date, or (b) the date on which the Confidentiality Agreement is
terminated in accordance with its terms.

12.5

Execution of Agreement; Counterparts; Electronic Signatures.

(a)

This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
and the same instrument, and shall become effective when counterparts have been
signed by each of the parties to this Agreement and delivered to the other
parties to this Agreement; it being understood that all parties to this
Agreement need not sign the same counterparts.

(b)

This Agreement and any amendments to this Agreement may be executed in one or
more counterparts, each of which shall be enforceable against the parties to
this Agreement that execute such counterparts, and all of which together shall
constitute one and the same instrument. Facsimile and “.pdf” copies of signed
signature pages shall be deemed binding originals and no party to this Agreement
shall raise the use of facsimile machine or electronic transmission in “.pdf” as
a defense to the formation of a contract.

12.6

Governing Law; Exclusive Jurisdiction.

(a)

This Agreement and the relationship of the parties hereto shall be governed by
and construed in accordance with the internal laws (and not the law of
conflicts) of the State of Delaware.

(b)

Each of the parties hereto agrees that any suit, action, or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall be brought solely in the Court of Chancery
of the State of Delaware or, if such court lacks jurisdiction, any state or
federal court sitting in the State of Delaware. Each of the parties hereto
consents to the jurisdiction of such court (and of the appropriate appellate
courts therefrom) in any such suit, action, or proceeding and irrevocably agrees
not to commence any litigation relating thereto except in such court, and each
further waives any objection to the laying of venue of any such litigation in
such court and agrees not to plead or claim in such court that such litigation
brought therein has been brought in an inconvenient forum.  Any party hereto may
make service on another party by sending or delivering a copy of the process to
the party to be served at the address and in the manner provided for the giving
of notices in Section 12.10. Nothing in this Section 12.6, however, shall affect
the right of any Person to serve legal process in any other manner permitted by
law.

12.7

WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDINGS OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.8

Assignment and Successors. No party to this Agreement may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the other parties to this Agreement. Subject to the preceding
sentence, this Agreement shall apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties to
this Agreement.  Any Stockholder Entity may dissolve after execution of this
Agreement and assign its rights and obligations under this Agreement to its
partners, members or stockholders; provided, however, that no





56




--------------------------------------------------------------------------------

 




such dissolution shall be permitted unless each proposed assignee (i) executes
and delivers a Joinder Agreement and becomes a party to this Agreement, and (ii)
executes and delivers all documents required by the Stockholders under this
Agreement, including the Stockholders’ Agreement and any Stockholder Related
Agreements.

12.9

Parties in Interest. Except for the provisions of ARTICLE X, none of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the parties to this Agreement and their respective
successors and assigns (if any). Each of the Indemnified Parties is an express
third party beneficiary of ARTICLE X.

12.10

Notices. All notices, requests, claims, demands, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party to this Agreement when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid), or (b) sent e-mail with confirmation of transmission by
the transmitting equipment confirmed with a copy delivered as provided in clause
(a), in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the Person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
Person as a party may designate by notice to the other parties to this
Agreement):

If to the Company (before the Closing):

Pelican Therapeutics, Inc.

PMB #520 – 3112 Windsor Road, Suite A

Austin, Texas 78703
Attention: Josiah Hornblower

Email: jhornblower@gmail.com

with a mandatory copy to (which copy shall not constitute notice):

Pillsbury Winthrop Shaw Pittman LLP

Two Houston Center, 909 Fannin, Suite 2000

Houston, TX 77010-1028

Attention: Andrew L. Strong, Esq.

Email: andrew.strong@pillsburylaw.com

If to the Stockholders’ Representative (on its own behalf and for the benefit of
the Stockholders):

Josiah Hornblower

PMB #520 – 3112 Windsor Road, Suite A

Austin, Texas 78703
Email: jhornblower@gmail.com

If to the Purchaser:

Heat Biologics, Inc.

801 Capitola Drive

Durham, North Carolina 27713

Attention: Jeff Wolf

Email: Jwolf@heatbio.com





57




--------------------------------------------------------------------------------

 




with a mandatory copy to (which copy shall not constitute notice):

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Flr.

New York, New York 10174

Attention: Leslie Marlow, Esq.

Email: Lmarlow@gracinmarlow.com

12.11

Construction; Usage.

(a)

Interpretation. In this Agreement, unless a clear contrary intention appears:

(i)

the singular number includes the plural number and vice versa;

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii)

reference to any gender includes each other gender;

(iv)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

(v)

reference to any Law means such Law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

(vi)

“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision of this Agreement;

(vii)

“including” means including without limiting the generality of any description
preceding such term;

(viii)

references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto; and

(ix)

reference to a “Section” or “Article” in this Agreement shall mean a Section or
Article, respectively, of this Agreement unless otherwise provided.

(b)

Legal Representation of the Parties. This Agreement was negotiated by the
parties to this Agreement with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party to this Agreement shall not apply to
any construction or interpretation of this Agreement.





58




--------------------------------------------------------------------------------

 




(c)

Headings. The headings contained in this Agreement are for the convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

(d)

Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in accordance with GAAP.

(e)

Dollar Amounts. All references to “$” contained in this Agreement shall refer to
United States Dollars unless otherwise stated.

12.12

Enforcement of Agreement. The parties to this Agreement acknowledge and agree
that the Purchaser, the Company, the Stockholders’ Representative and the
Stockholders may be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by the Purchaser, the Company, the Stockholders’
Representative or the Stockholders may not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which the Purchaser, the Company, the Stockholders’ Representative and
the Stockholders may be entitled, at law or in equity, each of the Purchaser,
the Company and, on its own behalf and on behalf of the Stockholders, the
Stockholders’ Representative, shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.
The rights and remedies of the parties to this Agreement shall be cumulative
(and not alternative).

12.13

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

12.14

Time of Essence. With regard to all dates and time periods set forth or referred
to in this Agreement, time is of the essence.

12.15

Disclosure Schedule. Except as set forth in the Disclosure Schedule, nothing in
the Disclosure Schedule shall be adequate to disclose an exception to a
representation or warranty made in this Agreement except to the extent the
Section thereof identifies the exception and describes the facts. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be adequate to disclose an exception
to a representation or warranty made in this Agreement unless the representation
or warranty has to do with the existence of the document or other item itself.
No exceptions to any representations or warranties disclosed on one Section of
the Disclosure Schedule shall constitute an exception to any other
representations or warranties made in this Agreement except to the extent the
disclosure is clear in its disclosure or cross-referenced in such other
applicable Section.

12.16

Schedules and Exhibits. The Schedules and Exhibits attached to this Agreement
(including the Disclosure Schedule) are hereby incorporated into this Agreement
and are hereby made a part of this Agreement as if set out in full in this
Agreement.




[Signature page follows]





59




--------------------------------------------------------------------------------

 












60




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

 

 

 

 

 

THE PURCHASER:

 

 

 

HEAT BIOLOGICS, INC.







 

 

 

By:

 

/s/ Jeff Wolf

 

 

Name:

 

Jeff Wolf

 

 

Title:

 

Chief Executive Officer

 

THE COMPANY:

 

PELICAN THERAPEUTICS, INC.

 










 

By:

 

/s/ Josiah Hornblower

 

 

Name:

 

Josiah Hornblower

 

 

Title:

 

Chief Executive Officer

 

STOCKHOLDERS’ REPRESENTATIVE:




 

 

 

 

By:

 

/s/ Josiah Hornblower

 

 

Name:

 

Josiah Hornblower

 

 

Title:

 

Stockholders’ Representative

 





































[Signature Page to the Stock Purchase Agreement]











--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:     /s/ Jeff Wolf                                                 




By: Blue River Ventures, LLC




Name: Jeff Wolf




Title: Manager




Address for notices:




3606 Henningson Way

Durham, NC 27705




Tax ID Number:




45-5551891



















[Signature Page to the Stock Purchase Agreement]

















--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:     /s/ Edward B. Smith                                    




By: Aristor Ventures, III, LLC




Name: Edward B. Smith




Title: Manager




Address for notices:




Aristar Capital

1120 Avenue of the Americas, #1514

New York, NY 10036




Tax ID Number:




27-2499702




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:     /s/ Edward B. Smith                                    




Name:          Edward B. Smith                                        




For entities:




Signature:_____________________________________




By:__________________________________________




Name:________________________________________




Title:________________________________________




Address for notices:




c/o Aristar Capital

1120 Avenue of the Americas, #1514

New York, NY 10036




Tax ID Number:




###-##-####




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:      /s/ Taylor Schreiber                                    




By: Taylor Schreiber




Name: Houghton Capital Holdings, LLC




Title: Principal




Address for notices:




3611 Rugby Road

Durham, NC 27707




Tax ID Number:




45-2481133




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:     /s/ Robert W. Hortsman                             




By: Robert W. Hortsman




Name: Hunter Family Trust, LLC




Title: Trustee of Managing Members




Address for notices:




80 S. 8th Street, Suite 4924

Minneapolis, MN 55402




Tax ID Number:




80-0320321




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:     /s/ David B. Moore                                    




By: David B. Moore




Name: Marathon Capital Holdings, Inc.




Title: Managing Principal




Address for notices:




848 N. Rainbow Blvd., Suite 4438

Las Vegas, NV 89107




Tax ID Number:




48-1286633




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:     /s/ Josiah Hornblower                                   




By: Stone Dock Investors




Name: Josiah Hornblower




Title: Managing Partner




Address for notices:




3317 Dowman Avenue

Austin, TX 78703




Tax ID Number:




_____________________________________________




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:     /s/ Rahul R. Jasuja                                             




For entities:




Signature:_____________________________________




By:__________________________________________




Name:________________________________________




Title:________________________________________




Address for notices:




220 SE Miznar Blvd., Suite 207

Boca Raton, FL 33432




Tax ID Number:




_____________________________________________




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:_____________________________________




By:     /s/ Josiah Hornblower                                             




Name: Hornblower Capital Holdings, LLC




Title: Managing Partner




Address for notices:




3317 Bowman Avenue

Austin, TX 78703




Tax ID Number:




_____________________________________________




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:    /s/ Josiah Hornblower                                        




For entities:




Signature: _____________________________________




By:__________________________________________




Name:________________________________________




Title:________________________________________




Address for notices:




3317 Bowman Avenue

Austin, TX 78703







Tax ID Number:




_____________________________________________




 

















































[Signature Page to the Stock Purchase Agreement]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed, as of the date first above written.

 

STOCKHOLDER:




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:_____________________________________




By:__________________________________________




Name:________________________________________




Title:________________________________________




Address for notices:

_____________________________________________




_____________________________________________




_____________________________________________




Tax ID Number:




_____________________________________________




 











































[Signature Page to the Stock Purchase Agreement]

















--------------------------------------------------------------------------------

 







INDEX OF DEFINED TERMS

 

 

 

 

  

Section

 

 

Acquisition Proposal

  

5.11(a)

Assignment Agreement

  

2.12(j)

Audited Balance Sheet

  

2.5(a)(i)

Closing Date

  

8.1

Company

  

Preamble

Company Compliance Certificate

  

6.3

Company Constituent Documents

  

2.1(c)

Company Database

  

2.28(b)

Company Financial Statements

  

2.5(a)

Company Rights

  

2.2(d)

Company Stockholder Approval

 

5.12

Confidentiality Agreement

  

12.4

CPRIT Agreement

 

6.13

Direct Claim

  

10.2(d)

Escrow Agent

  

1.7(a)

Escrow Agreement

  

1.7(a)

Escrowed Closing Consideration

 

1.3(a)

Escrow Period

  

1.7(b)

Exchange Act

 

2.2(i)

Expiration Date

  

9.1(a)(iv)

Future Product Payments

 

1.4(c)

Indemnified Parties

  

10.1(a)

Indemnifying Parties

  

10.1(a)

Joinder Agreement

  

Preamble

Losses

  

10.1(a)

Material Contracts

  

2.13(b)

Milestone Payment

 

1.4(a)

Monthly Financial Statements

  

5.4

Nasdaq

  

6.19

Non-Oncology Royalties

 

1.4(b)(iii)

Non-Royalty Sublicense Payments

 

1.4(c)

Notice of Claim

  

10.2(d)

OFAC

  

2.32

Oncology Royalties

 

1.4(b)(i)

Pre-Closing Period

 

5.1

Privacy Policy

 

2.28(c)

Purchased Share Certificate

  

6.6(e)

Purchaser

 

Preamble

Purchaser SEC Documents

 

4.3(a)

Quarterly Financial Statements

 

5.4

Royalty Payments

 

1.4(b)(iii)

SEC

 

2.2(i)

Specified Indebtedness Statement

 

1.7(b)

Stockholders

 

Preamble

Stockholders’ Agreement

 

6.18

Stockholders’ Representative

 

Preamble

Third-Party Claim

 

10.2














--------------------------------------------------------------------------------

 













EXHIBIT A

DEFINITIONS

For purposes of the Agreement (including this EXHIBIT A):

“Acceptance of BLA Submission” means acceptance by the Regulatory Authority of a
BLA Submission.

“Acquisition Transaction” means any transaction or series of transactions
involving:

(a) any merger, consolidation, share exchange, business combination, issuance of
securities, direct or indirect acquisition of securities, recapitalization,
tender offer, exchange offer or other similar transaction involving the Company;

(b) any acquisition or purchase of all or any portion of the capital stock of
the Company;

(c) any direct or indirect sale, lease, exchange, transfer, license, acquisition
or disposition of all or any portion of the business or assets of the Company;
or

(d) any liquidation, dissolution or winding up of the Company.

 “Affiliate” means, with respect to any specified Person, any other Person who
or which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any general
partner, limited partner, member, officer, director or manager of such Person
and any venture capital or private equity fund now or hereafter existing that is
controlled by one or more general partners or managing members of, or shares the
same management company with, such Person. For purposes of this definition, the
terms “controls,” “controlled by,” or “under common control with” means the
possession, direct or indirect, of power to direct or cause the direction of
management or policies (whether through ownership of voting securities, by
contract or otherwise).

“Agreement” means the Stock Purchase Agreement of which this EXHIBIT A is a
part, as amended or restated from time to time.

“Applicable Benefit Laws” means all Laws, including those of a jurisdiction
outside of the United States, applicable to any Employee Plan.

“BLA” means a Biologics License Application.

“BLA Submission” means an application and all amendments and supplements thereto
filed with the Regulatory Authority, including all documents, data, and other
information concerning a pharmaceutical product which are necessary for gaining
Regulatory Approval to market and sell such pharmaceutical product.

“Business Day” means a weekday on which banks are open for general banking
business in Durham, North Carolina.

“Closing” means the consummation of the purchase and sale of the Purchased
Shares as set forth in Section 8.1 of the Agreement.

“Closing Cash Consideration” means an amount in cash equal to $500,000.














--------------------------------------------------------------------------------

 




“Closing Shares” means such number of shares of Purchaser Common Stock as is
equal to 4.99% of the outstanding shares of Purchaser Common Stock on the date
of this Agreement (as adjusted as appropriate to reflect any stock splits, stock
dividends, reverse stock splits, combinations, reorganizations,
reclassifications or similar events affecting the Purchaser Common Stock after
the date of this Agreement), rounded down to the nearest whole share.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

“Company Common Stock” means the shares of common stock, par value $0.0001 per
share, of the Company.

“Company Contract” means any Contract, including any amendment or supplement
thereto: (a) to which the Company is a party, (b) by which the Company or any of
its assets is or may become bound or under which the Company has, or may become
subject to, any obligation, or (c) under which the Company has or may acquire
any right or interest.

“Company Intellectual Property” means the Company Owned Intellectual Property
and the Company Licensed Intellectual Property.

“Company Licensed Intellectual Property” means all Intellectual Property Rights
that are licensed to the Company by any other third-party.

“Company Material Adverse Effect” means any state of facts, change, event,
effect, occurrence or circumstance that, individually or in the aggregate
(considered together with all other state of facts, change, event, effect,
occurrence or circumstance) has, has had or could reasonably be expected to have
or give rise to a material adverse effect on (a) the business, condition
(financial or otherwise), results of operations, prospects, capitalization,
assets, liabilities, operations or financial performance of the Company, (b) the
ability of the Company to consummate the transactions contemplated by the
Agreement or to perform any of its obligations under the Agreement prior to the
Termination Date, or (c) the Purchaser’s ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the shares of
the Company.

“Company Options” means all options to purchase Company Common Stock, as listed
on Section 2.2(b) of the Disclosure Schedule.

“Company Owned Intellectual Property” means all Intellectual Property Rights
that derive from Pipeline Technologies and are owned or purported to be owned by
the Company, in whole or in part.

“Company Registrations” means Patent Rights, registered trademarks and service
marks, registered copyrights and designs, domain name registrations and
applications (including intent to use applications) for each of the foregoing
that are registered or filed or recorded with any Person in the name of or
licensed by the Company, alone or jointly with others.

“Company Stock Option Plan” means the Company’s 2012 Equity Incentive Plan.

“Company Warrants” means all warrants to purchase Company Common Stock, as
listed on Section 2.2(c) of the Disclosure Schedule.

“Confidential Information” means any data or information concerning the Company
(including trade secrets), without regard to form, regarding (for example and
including) (a) business process models,














--------------------------------------------------------------------------------

 




(b) proprietary software, (c) research, development, products, services,
marketing, selling, business plans, budgets, unpublished financial statements,
licenses, prices, costs, contracts, suppliers, customers, and customer lists,
(d) the identity, skills and compensation of employees, contractors, and
consultants, (e) specialized training, or (f) discoveries, developments, trade
secrets, processes, formulas, data, lists, and all other works of authorship,
mask works, ideas, concepts, know-how, designs, and techniques, whether or not
any of the foregoing is or are patentable, copyrightable, or registrable under
any intellectual property Laws or industrial property Laws in the United States
or elsewhere. Notwithstanding the foregoing, no data or information constitutes
“Confidential Information” if such data or information is publicly known and in
the public domain through means that do not involve a breach by the Company or a
Stockholder of any covenant or obligation set forth in the Agreement.

“Consideration Percentage” means the quotient obtained by dividing (i) the
number of shares of Company Common Stock to be sold to the Purchaser by the
Stockholder (as calculated pursuant to Section 1.2) by (ii) the Purchased
Shares.

“Contract” means any written, oral or other agreement, contract, subcontract,
lease, understanding, instrument, note, warranty, license, sublicense, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature,
whether express or implied.

“CPRIT” means the Cancer Prevention & research Institute of Texas.

“CPRIT Grant” means the grant to the Company of an award from CPRIT in the
maximum amount of $15,245,222.

“Disclosure Schedule” means the disclosure schedule (dated as of the date of the
Agreement) delivered to the Purchaser on behalf of the Company and the
Stockholders on the date of the Agreement. The representations and warranties
contained in ARTICLE II and ARTICLE III of this Agreement are subject to the
qualifications and exceptions set forth in the Disclosure Schedule.

“EMA” means the European Medicines Agency or any successor agency thereto.

“Employee” means each of the employees of the Company.

“Employee Plan” means any employee benefit plan including: (i) any (a)
nonqualified deferred compensation or retirement plan or arrangement or
superannuation plan; (b) qualified defined contribution retirement plan or
arrangement; or (c) qualified defined benefit retirement plan or arrangement,
which is an “employee pension benefit plan”; (ii) any “employee welfare benefit
plan” or material fringe benefit plan or program; or (iii) any stock purchase,
stock option, profit sharing, deferred compensation, welfare, pension,
retirement, severance pay, employment, change-in-control, vacation pay, company
awards, salary continuation, sick leave, excess benefit, bonus or other
incentive compensation, life insurance, or other employee benefit plan,
contract, program, policy or other arrangement.

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

“Environmental Law” means any national, provincial, territorial, federal, state,
local or foreign Law relating to pollution or protection of human health or the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata), including any law, regulation, permit or certificate of
approval relating to emissions, discharges, releases or threatened releases of
Materials of














--------------------------------------------------------------------------------

 




Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder.

“Exploit” means develop, design, test, modify, make, use, sell, have made, used
and sold, import, reproduce, market, distribute, commercialize, support,
maintain, correct and create derivative works of.

“Fair Market Value” means: (a) if the sublicensee’s common stock is publicly
traded on an exchange, the value of such equity using a per share price equal to
the average of the reported closing prices of such stock on such exchange for
the twenty (20) trading days prior to such purchase; or (b) if the sublicensee’s
common stock is not publicly traded, the value of such equity determined by the
sublicensee’s Board of Directors in good faith based on the per share purchase
price of the sublicensee’s most recent equity financing as of a date which is
within thirty (30) days of the date as of which the determination is to be made.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” means the United States Food and Drug Administration or any successor
thereto.

“FDA Registrations” means authorizations, approvals, licenses, permits,
certificates, or exemptions issued by the FDA (including, without limitation,
pre-market approval applications, pre-market notifications, investigational new
drug applications, new drug applications, biologic license applications,
manufacturing approvals and authorizations, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent) held by the Company that are
required for, among other things, the research, development, manufacture,
processing, labeling, distribution, marketing, storage, transportation, use,
sale and provision of the products and services of the Company.

“First Non-Oncology Product Approval” means, based on an application filed with
a Regulatory Authority for marketing approval of the Non-Oncology Product for a
non-oncology Indication in any Territory, the written approval from a Regulatory
Authority to market and sell the Non-Oncology Product for a non-oncology
Indication or any written successor approvals based on successor applications or
procedures, and all supplements and amendments that may be filed with respect to
the foregoing.

“First Oncology Product Approval” means, based on an application filed with a
Regulatory Authority for marketing approval of the Oncology Product for an
oncology Indication in any Territory, the written approval from a Regulatory
Authority to market and sell the Oncology Product for an oncology Indication or
any written successor approvals based on successor applications or procedures,
and all supplements and amendments that may be filed with respect to the
foregoing.

“First Non-Oncology Royalty Product” means the Non-Oncology Product as used for
any and all non-oncology Indications following the First Non-Oncology Product
Approval.

“First Oncology Royalty Product” means the Oncology Product as used for any and
all oncology Indications following the First Oncology Product Approval.

“Fully Diluted Shares Outstanding” means the aggregate number of shares of
Company Common Stock outstanding, plus the aggregate number of shares of Company
Common Stock issuable upon the exercise or conversion of or otherwise pursuant
to any and all options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into,














--------------------------------------------------------------------------------

 




or exercisable or exchangeable for, Company Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional Company Common Stock or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, Company Common Stock, in each case other than pursuant to this
Agreement.

“Fundamental Representations” means each of the representations and warranties
contained in Section 2.1 (Organization and Good Standing), Section 2.2
(Capitalization), Section 2.4 (Authority; No Conflict; Required Filings and
Consents), Section 2.20 (Brokerage and Transaction Bonuses), Section 2.25
(Related Party Transactions), Section 3.1 (Authority, No Conflict; Required
Filings and Consents), Section 3.2 (Ownership; Title to Company Common Stock)
and Section 3.4 (Brokerage and Transaction Bonuses) and the representations and
warranties contained in the Purchased Share Certificate.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Government Bid” means any quotation, bid or proposal submitted to any
Governmental Body or any proposed prime contractor or higher-tier subcontractor
of any Governmental Body.

“Government Contract” means any prime contract, subcontract, letter contract,
purchase order or delivery order executed or submitted to or on behalf of any
Governmental Body or any prime contractor or higher-tier subcontractor, or under
which any Governmental Body or any such prime contractor or subcontractor
otherwise has or may acquire any right or interest.

“Governmental Authorization” means any (a) approval, permit, license,
certificate, certificate of approval, franchise, permission, clearance,
registration, qualification or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Law, or (b) right under any Contract with any Governmental Body.

“Governmental Body” means any domestic or foreign multinational, federal, state,
provincial, municipal or local government (or any political subdivision thereof)
or any domestic or foreign governmental, regulatory or administrative authority
or any department, commission, board, agency, court, tribunal, judicial body or
instrumentality thereof, or any other body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power of any nature (including any arbitral body).

“Indebtedness” means, without duplication, the aggregate of the following:
(a) all obligations for borrowed money (including the current portion thereof
and all sums due on early termination and repayment or redemption calculated to
the Closing Date), whether or not contingent, or issued or incurred in
substitution or exchange for any such liability for borrowed money, or
extensions of credit (including under credit cards, bank overdrafts and
advances), (b) all obligations evidenced by bonds, debentures, notes or other
similar instruments (and including all sums due on early termination and
repayment or redemption calculated to the Closing Date), (c) all obligations to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business consistent with past
practice, (d) all obligations as lessee under leases that have been or should
be, in accordance with GAAP, recorded as capital leases in respect of which the
Company is liable as a lessee, (e) all obligations of others secured by a Lien
on any asset of the Company (including accounts and contract rights), whether or
not such obligations are assumed, (f) all obligations, contingent or otherwise,
directly or indirectly guaranteeing any obligations of any other Person, all
obligations to reimburse the issuer in respect of letters of credit or under
performance or surety bonds, or other similar obligations; all obligations under
which the Company has agreed (contingently or otherwise) to purchase or
otherwise














--------------------------------------------------------------------------------

 




acquire the liability of any other Person or in respect of which the Company has
otherwise assured a creditor against loss, (g) all obligations in respect of
bankers’ acceptances, note purchases or similar facilities and under reverse
repurchase agreements, (h) all obligations in respect of futures contracts,
other financial contracts and other similar obligations (determined on a net
basis as if such contract or obligation was being terminated early on such
date), (i) the amount of any termination payments in connection with the payment
in full of any obligations for borrowed money, (j) accrued employment
obligations, including without limitation, accrued salary, accrued vacation and
accrued bonuses, (k) deferred revenue, (l) all obligations created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by the Company (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (m) all obligations to purchase, redeem,
retire or otherwise acquire for value any ownership interests or capital stock
of the Company or any rights to acquire any ownership interests or capital stock
of the Company, valued, in the case of redeemable ownership interests or capital
stock, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (n) any obligations under any interest rate,
foreign exchange, currency, commodity, credit or equity swap, cap, collar,
floor, option, forward or other hedging agreement or derivative contract, net of
any obligations to the Company thereunder, and (o) amounts due to the Purchaser
or its subsidiaries and other. For purposes of the Agreement, “Indebtedness”
includes (i) any and all accrued interest, fees, change of control payments,
prepayment premiums, make whole premiums or penalties and fees or expenses
actually incurred (including attorneys’ fees) associated with the repayment of
any Indebtedness, and (ii) any and all amounts of the nature described in
clauses (a) through (o) above owed by the Company to any of its Affiliates,
including any of the Stockholders.

“Indication” means a separate and distinct disease, disorder or medical
condition, in humans, that a Product is intended to treat, prevent and/or
ameliorate.

“Intellectual Property Rights” means all (a) foreign and domestic patents,
patent applications, patent disclosures and inventions, (b) Internet domain
names, trademarks, service marks, trade dress, trade names, logos and corporate
or company names (both foreign and domestic) and registrations and applications
for registration thereof together with all of the goodwill associated therewith,
(c) copyrights (registered or unregistered) and copyrightable works (both
foreign and domestic) and registrations and applications for registration
thereof, (d) mask works and registrations and applications for registration
thereof, (e) computer software, data, data bases and documentation thereof,
including rights to third party software used in the business, (f) trade secrets
and other Confidential Information (including ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information), (g) other intellectual
property rights, and (h) copies and tangible embodiments thereof (in whatever
form or medium).

“Issued Patent Claim” means, on a country by country basis, a claim of an issued
patent that covers a Product, respectively, and that has not:

(a)

lapsed, expired, been formally disclaimed by written submission to any United
States or foreign patent office, withdrawn, cancelled or abandoned; or

(b)

been held revoked, invalid or unenforceable in an unappealable or unappealed
decision of a court or other body of competent jurisdiction.














--------------------------------------------------------------------------------

 




If there should be two or more decisions within the same country which are
conflicting with respect to the invalidity or unenforceability of the same
claim, the unappealed or unappealable decision of the highest tribunal shall
thereafter control.

“Knowledge” An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if:

a) such individual is actually aware of such fact or other matter after due
inquiry and investigation of the matter; or

(b) such individual would have had knowledge of such fact following a reasonable
investigation, if under the circumstances a reasonable person would have
determined such investigation was required or appropriate in the normal course
of fulfillment of such individual’s duties.

The Company shall be deemed to have “Knowledge” of a particular fact or other
matter if Jeff Wolf, Josiah Hornblower, Rahul Jasuja or Taylor Schreiber has
Knowledge of such fact or other matter.

“Labor Laws” means all Laws governing or concerning labor relations, unions and
collective bargaining, conditions of employment, termination of employment,
employee classification, background checks, employment discrimination and
harassment, wages, hours, meal and rest periods, accrual and payment of vacation
pay and paid time off, or occupational safety and health and the payment and
withholding of Taxes and other sums as required by the appropriate Governmental
Body.

“Law” means any federal, national, state, provincial, territorial, local,
municipal, foreign or international, multinational other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Body.

“Leased Real Property” means the parcels of real property of which the Company
is the lessee or sublessee (together with all fixtures and improvements
thereon).

“Legal Proceeding” means any ongoing or threatened action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, order, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.

“Lien” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature affecting property, real or personal, tangible or intangible, including
any restriction on the voting of any security, any restriction on the transfer
of any security or other asset, any restriction on the receipt of any income
derived from any asset, any restriction on the use of any asset, any restriction
on the possession, exercise or transfer of any other attribute of ownership of
any asset, any lease in the nature thereof and any filing of or agreement to
give any financing statement under the Uniform Commercial Code (or equivalent
statute of any jurisdiction).

“Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum, petroleum products, petroleum
by-products, asbestos-containing material, lead-containing paint, pipes or
plumbing, polychlorinated biphenyls, radioactive materials or radon, infectious,
biological or medical waste, including biohazards, radioactive materials and
blood-borne














--------------------------------------------------------------------------------

 




pathogens and any other substances that are now or hereafter: (a) listed,
classified, regulated or fall within the definition of a “hazardous substance,”
“hazardous waste” or “hazardous material” pursuant to any Environmental Law,
(b) a danger to health, or (c) the subject of regulatory action by any
Governmental Body pursuant to any Environmental Law.

“Negative FDA Correspondence” means any oral or written communication from FDA
that it has not approved a protocol submitted for any proposed clinical trial of
any Company product or that any product will not in the future entertain further
submissions in support of approval of such product.

“Net Sales” shall be calculated in the same manner as the Purchaser calculates
Net Sales reported to its stockholders and shall mean all revenues, recognized
in accordance with GAAP, from the sale of a  Product(s) by the Company or its
Affiliates or its sublicensees, less the following deductions which are actually
incurred, allowed, paid, accrued or specifically allocated:

(a)

credits or allowances actually granted for damaged Product(s), returns or
rejections of Product(s), price adjustments and billing errors;

(b)

governmental and other rebates (or equivalents thereof) granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
federal, state, provincial, local and other governments, their agencies and
purchasers and reimbursers or to trade customers;

(c)

normal and customary trade, cash and quantity discounts, allowances and credits
actually allowed or paid;

(d)

commissions allowed or paid to third party distributors, brokers or agents other
than sales personnel, sales representatives and sales agents employed by the
Company or its Affilaites;

(e)

transportation costs, including insurance, for outbound freight related to
delivery of a Product to the extent included in the gross amount invoiced;

(f)

sales taxes, VAT taxes and other taxes directly linked to the sales of
Product(s) or non-exclusive licensed Product to the extent included in the gross
amount invoiced; and

(g)

any other items that reduce gross sales amounts as required by GAAP applied on a
consistent basis.

Net Sales shall not include sales at the Company’s cost price to Affiliates or
to contractors or sublicensees engaged by or partnered with the Purchaser to
develop, promote, co-promote, market, sell or otherwise distribute a Product.
 However, subsequent sales of a Product by the Company, its Affiliates,
contractors, or sublicensees shall be included in the Net Sales when sold in the
market for end-user use.   

For Net Sales of a  Product sold or supplied as a “Combination” where
“Combination” means a pharmaceutical product containing, in addition to the
Product, one or more biologically active pharmaceutical(s) in addition to the
Product, the Net Sales of such a Combination in a country will be determined by
multiplying the Net Sales of such Combination by the fraction of A/A+B, where A
is the average unit selling price of the Product sold separately in that country
and B is the total average unit selling price of the other biologically active
pharmaceutical(s), when sold separately in that country.  If neither the Product
nor the other biologically active pharmaceutical(s) of the Combination are sold
separately, then the parties shall negotiate in good faith the value of the
other biologically active pharmaceutical(s) of the Combination that are to be
deducted from the Net Sales of the Combination in determining the Net Sales of
the Product contained in the Combination.














--------------------------------------------------------------------------------

 




Monetary conversion from the currency of a country outside the U.S. in which
Product is sold into U.S. dollars shall be calculated at the rates of exchange
used by the Purchaser in producing its quarterly and annual reports to its
stockholders, as confirmed by the Purchaser’s independent registered public
accountants.

“NLRB” means the United States National Labor Relations Board.

“Non-Oncology Product” means PTX-15, TL1A-lg fusion protein.

“Non-Royalty Sublicense Revenues” shall mean, but is not limited to, upfront
fees, license maintenance fees, and milestone payments, or other payments,
including the Fair Market Value of any non-cash consideration, received by the
Company in consideration for any rights granted under a sublicense agreement,
including but not limited to upfront and milestone payments, license maintenance
fees and the Fair Market Value of any non-cash consideration, excluding: (a)
sales-based royalties; and (b) reimbursements for customary patent expenses with
respect to patent rights. “Non-Royalty Sublicense Revenues” shall not include
payments received by the Company for debt or equity investments, payment or
reimbursement of expenses of development costs related to a Product, payments
for goods or services, payments reasonably allocable to rights or assets other
than a Product in connection with any transaction related to the product and any
other Product, assets or rights.

“Oncology Product” means PTX-25, humanized agonist mAb against TNFRSF25.

“Organizational Documents” means, with respect to any Entity, the constitution,
certificate of incorporation, articles of incorporation, by-laws, articles of
organization, articles of association, partnership agreement, limited liability
company agreement, trust deed, formation agreement, joint venture agreement or
other similar organizational documents of such Entity (in each case, as amended
through the date of the Agreement).

“Patent Rights” means all patents, patent applications, utility models, design
registrations and certificates of invention and other governmental grants for
the protection of inventions or industrial designs (including all related
continuations, continuations-in-part, divisionals, reissues and reexaminations).

“Permitted Lien” means any (a) Lien for Taxes not yet due and payable (excluding
Liens arising under ERISA or the Code), (b) Liens of carriers, warehousemen,
mechanics, materialmen and repairmen incurred in the ordinary course of business
consistent with past practice and not yet delinquent, and (c) in the case of
real property, zoning, building, occupancy or other restrictions, variances,
covenants, rights of way, encumbrances, easements and other minor irregularities
in title, none of which, individually or in the aggregate, (i) interfere in any
material respect with the present use of or occupancy of the affected parcel by
the Company, (ii) have more than an immaterial effect on the value thereof or
its use, or (iii) would impair the ability of such parcel to be sold for its
present use.

“Person” means any individual, Entity, trust, Governmental Body or other
organization.

“Personal Information” means any “personal information” (as defined in the
Privacy Laws) about an identifiable individual in the possession, custody or
control of the Company.

“Phase 1 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 1 study as defined in 21 C.F.R. Part 312.21(a) (or its
successor regulation) or the equivalent human clinical trial outside the United
States.














--------------------------------------------------------------------------------

 




“Phase 2 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 2 study as defined in 21 C.F.R. Part 312.21(b) (or its
successor regulation) or the equivalent human clinical trial outside the United
States.

“Phase 3 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 3 study as defined in 21 C.F.R. Part 312.21(c) (or its
successor regulation) or the equivalent human clinical trial outside the United
States.

“Pipeline Technologies” means, collectively, the Non-Oncology Product, the
Oncology Product and Anti-TL1A mAb.

“Privacy Laws” means any national, provincial, territorial, state, local or
foreign Law now in force or that may in the future come into force governing
individual privacy and/or access to Personal Information, or the collection,
use, disclosure, access and management of Personal Information, including
without limitation, the Health Insurance Portability and Accountability Act of
1996, as amended, the Health Information Technology for Economic and Clinical
Health Act, state data breach notification Laws, state social security number
protection Laws, the Federal Trade Commission Act, the Financial Services
Modernization Act of 1999, the Fair Credit Reporting Act, the Fair and Accurate
Credit Transactions Act and state consumer protection Laws.

“Purchaser Common Stock” means the shares of common stock, par value $0.0002 per
share, of the Purchaser.

“Purchaser Material Adverse Effect” means any state of facts, change, event,
effect, occurrence or circumstance that, individually or in the aggregate
(considered together with all other state of facts, change, event, effect,
occurrence or circumstance) has, has had or could reasonably be expected to have
or give rise to a material adverse effect on (a) the business, condition
(financial or otherwise), results of operations, prospects, capitalization,
assets, liabilities, operations or financial performance of the Purchaser, (b)
the ability of the Purchaser to consummate the transactions contemplated by the
Agreement or to perform any of its obligations under the Agreement prior to the
Termination Date, or (c) the Stockholders’ ability to vote, receive dividends
with respect to or otherwise exercise ownership rights with respect to the
shares of Purchaser Common Stock issuable pursuant to this Agreement.

“Purchaser Related Agreement” means any certificate, agreement, document or
other instrument, other than the Agreement, to be executed and delivered by the
Purchaser in connection with the transactions contemplated by the Agreement.

“Product” means either the Non-Oncology Product or the Oncology Product.

“Regulatory Approval” means any approvals (including price and reimbursement
approvals), licenses, registrations, or authorizations of a Regulatory Authority
that is necessary for the manufacture, use, storage, import, transport and/or
sale of a Product in such jurisdiction.

“Regulatory Authority” means the FDA or EMA, or a regulatory authority in other
jurisdictions with equivalent authority.

 “Related Party” means (a) each individual who is, or who has at any time been,
an officer or director of the Company; (b) each member of the immediate family
of each of the individuals referred to in clause (a) above; and (c) any trust or
other Entity (other than the Company) in which any one of the individuals
referred to in clauses (a) and (b) above holds (or in which more than one of
such individuals














--------------------------------------------------------------------------------

 




collectively hold), beneficially or otherwise, a material voting, proprietary,
equity or other financial interest.

“Release” or “Released” means with respect to any Materials of Environmental
Concern, any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping or disposing into
any surface or ground water, drinking water supply, soil, surface or subsurface
strata or medium or the ambient air. For purposes of the Agreement, the term
“Release” shall also mean any threatened release.

“Representatives” means, with respect to a Person, the officers, directors,
employees, agents, attorneys, accountants, advisors and representatives of such
Person.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Specified Indebtedness Amount” means, with respect to the liabilities of the
Company set forth on Section 2.6(c) of the Disclosure Schedule, (a) if paid or
otherwise satisfactorily resolved with the specified creditor of the Company
prior to the expiration of the Escrow Period, the amount paid by the Company to
resolve such liability, and (b) if unpaid, the amount of such liabilities as
carried on the Company’s books and records as of the Closing Date plus any
additional amount attributable to interest or penalties, as applicable, accrued
with respect to such liabilities during the Escrow Period.

“Stockholder Entity” means any Stockholder that is not a natural person.  

“Stockholder Related Agreement” means any certificate, agreement, document or
other instrument, other than the Agreement, to be executed and delivered by the
Company or a Stockholder in connection with the transactions contemplated the
Agreement, including without limitation the certificates, agreements, documents
and other instruments set forth in Section 6.6 of the Agreement.

“Subsidiary” means, with respect to any party, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such party (or another Subsidiary of such party) holds stock or other
ownership interests representing (a) 25% or more of the voting power of all
outstanding stock or ownership interests of such Entity, or (b) the right to
receive 25% or more of the net assets of such Entity available for distribution
to the holders of outstanding stock or ownership interests upon a liquidation or
dissolution of such Entity.

“Successful Outcome of 1st Phase 2 Trial” means the earlier occurrence of (i)
achieving statistical significance for the first primary endpoint for the first
Phase 2 Clinical Trial and (ii) a determination by the Board of Directors of the
Company to commence a Phase 3 Clinical Trial.

“Successful Outcome of 1st Phase 3 Trial” means achieving statistical
significance for the first primary endpoint for the first Phase 3 Clinical
Trial.

“Supplier” means any supplier of goods or services to which the Company paid
more than $25,000 in the aggregate during the 12-month period ended December 31,
2016.

“Taxes” means (a) any and all taxes, charges, fees, levies or other similar
assessments or liabilities in the nature of a tax, including income, gross
receipts, ad valorem, premium, value-added, net worth, capital stock, capital
gains, documentary, recapture, alternative or add-on minimum, disability,
estimated, registration, recording, excise, escheat, real property, personal
property, sales, use, license, lease, service, service use, transfer,
withholding, employment, unemployment, insurance, employment














--------------------------------------------------------------------------------

 




insurance, social security, business license, business organization,
environmental, worker’s compensation, pension, payroll, profits, severance,
stamp, occupation, windfall profits, customs, franchise and other taxes of any
kind whatsoever imposed by the United States, or any state, provincial, local or
foreign government, or any agency or political subdivision thereof, (b) any
interest, penalties or additions to tax imposed with respect to such items or
any contest or dispute thereof or in connection with the failure to timely or
properly file any Tax Return; (c) any liability for payment of amounts described
in clause (a) or (b) whether as a result of transferee liability, of being a
member of an affiliated, consolidated, combined or unitary group for any period
or otherwise through operation of law; and (d) any liability for the payment of
amounts described in clauses (a), (b) or (c) as a result of any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any other Person.

“Tax Returns” means any and all reports, returns, or declarations relating to
Taxes filed or required to be filed with any Governmental Body, including any
schedule or attachment thereto, including any amendment thereof.

“Termination Date” means the date prior to the Closing on which the Agreement is
terminated in accordance with ARTICLE IX of the Agreement.

“Territory” means worldwide.

“Transaction Expenses ” means the sum of all fees, costs and expenses that are
incurred by the Company for the benefit of the Company or the Stockholders in
connection with the transactions contemplated by the Agreement that are
identified on Section 12.2 of the Disclosure Schedule.

“Treasury Regulations” means the temporary and final income Tax regulations
promulgated under the Code.

“User Data” means any Personal Information or other data or information
collected by or on behalf of the Company from users of the Company’s products or
of any website or service operated or maintained by the Company.

“VWAP Per Share Price” means the average of the daily volume weighted average
price of the Purchaser Common Stock for the twenty (20) trading days then
preceding the determination date, as reported by Bloomberg L.P. on the
determination date.

















--------------------------------------------------------------------------------

 




 

EXHIBIT B

FORM OF ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is made and entered into as of March 7,
2017, by and among Heat Biologics, Inc., a Delaware corporation (the
“Purchaser”), Josiah Hornblower, as the representative (the “Stockholders’
Representative”) of the stockholders of the Company (as defined below)
identified on EXHIBIT A hereto (each, a “Stockholder” and collectively, the
“Stockholders”), and _______________ (the “Escrow Agent”). The Purchaser and the
Stockholders’ Representative are each sometimes referred to herein individually
as “Party” and collectively as the “Parties.” Capitalized terms used in this
Agreement and not otherwise defined shall have the meanings given to them in the
Stock Purchase Agreement (as defined below). All capitalized terms with respect
to the duties and obligations of the Escrow Agent shall be defined herein.

Recitals

Whereas, the Purchaser, Pelican Therapeutics, Inc., a Delaware corporation (the
“Company”), the Stockholders and the Stockholders’ Representative, have entered
into a Stock Purchase Agreement, dated as of [·], 2017 (as amended or restated
from time to time, the “Stock Purchase Agreement”), pursuant to which, among
other things, the Purchaser acquired the Purchased Shares;

Whereas, the Stockholders have appointed the Stockholders’ Representative as
their representative for purposes of this Agreement and as attorney-in-fact and
agent for and on behalf of each Stockholder with respect to the subject matter
of this Agreement (provided, however, that such Stockholders are not, and are
not intended to be, parties to this Agreement) and the taking by the
Stockholders’ Representative of any and all actions and the making of any
decision required or permitted to be taken or made by them under this Agreement;
and

Whereas, the Stock Purchase Agreement contemplates the execution and delivery of
this Agreement and the deposit by the Purchaser with the Escrow Agent of [·]
shares of Purchaser Common Stock (the “Escrow Shares”), $500,000 in cash (the
“Closing Cash Consideration”), and $[·] in cash in lieu of fractional shares of
Purchaser Common Stock that the Stockholders would otherwise be entitled to
receive (the “Fractional Share Consideration” and together with the Escrow
Shares, the Closing Cash Consideration and any Additional Property (as defined
in Section 2(f)) and interest from time to time earned thereon or reduced by any
subsequent disbursements, amounts withdrawn or losses on investments, the
“Escrow Fund”) to secure: (i) rights of the Purchaser pursuant to Section 1.7 of
the Stock Purchase Agreement, and (ii) rights of indemnification, compensation,
reimbursement and payment of the Indemnified Parties under Article X of the
Stock Purchase Agreement.

Now, Therefore, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the Parties and the Escrow
Agent, intending to be legally bound, hereby agree as follows:

1. 

Certain Defined Terms. For purposes of this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any general
partner, limited partner, member, officer, director or manager of such Person
and any venture capital or private equity fund now or hereafter existing that is
controlled by one or more general partners or managing members of, or shares the
same management company with, such Person. For purposes of this definition, the
terms “controls,” “controlled by,” or “under common control with” means the
possession, direct or indirect, of power to direct or cause the direction of
management or policies (whether through ownership of voting securities, by
contract or otherwise).

“Business Day” means a weekday on which banks are open for general banking
business in Durham, North Carolina.

“Closing” means the closing of the purchase and sale of the Purchased Shares
pursuant to the Stock Purchase Agreement.














--------------------------------------------------------------------------------

 




“Escrowed Closing Consideration” means, collectively, the Escrowed Shares, the
Closing Cash Consideration and the Fractional Share Consideration.

“Governmental Body” means any domestic or foreign multinational, federal, state,
provincial, municipal or local government (or any political subdivision thereof)
or any domestic or foreign governmental, regulatory or administrative authority
or any department, commission, board, agency, court, tribunal, judicial body or
instrumentality thereof, or any other body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power of any nature (including any arbitral body).

“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity, trust, Governmental Body or other
organization.

“Purchaser Common Stock” means the common stock, par value $0.0002 per share, of
the Purchaser.

“Representatives” means, with respect to a Person, the officers, directors,
employees, agents, attorneys, accountants, advisors and representatives of such
Person.

2. 

Establishment of Escrow Fund.

(a) 

Deposit of Escrowed Closing Consideration. Simultaneously with the execution
hereof, in accordance with the terms of the Stock Purchase Agreement, the
Purchaser shall deposit with the Escrow Agent for the benefit of the
Stockholders the Escrowed Closing Consideration in the name of the Escrow Agent
fbo [Heat Therapeutics, Inc. and Stockholders’ Representative, LLC Escrow Fund]
in physical form. Within one (1) Business Day of deposit, the Escrow Agent shall
acknowledge receipt of the Escrowed Closing Consideration.

(b) 

Escrow Fund.  The Escrow Fund shall be held and released by the Escrow Agent in
accordance with the terms of this Agreement. Subject to Section 2(d), as between
the Purchaser and the Stockholders’ Representative, the Purchaser and the
Stockholders’ Representative hereby agree that in the event of any conflict
between this Agreement and the Stock Purchase Agreement, the terms of the Stock
Purchase Agreement shall control.

(c) 

Investments.

(i) 

The Escrow Agent shall invest any cash in the Escrow Fund, including any and all
interest and investment income, in accordance with the joint written
instructions provided to the Escrow Agent and signed by the Purchaser and the
Stockholders’ Representative.  In the absence of joint written investment
instructions from the Purchaser and the Stockholders’ Representative, the Escrow
Agent shall deposit and invest any cash in the Escrow Fund, including any and
all interest and investment income, in the [______ Deposit Account], which is
further described herein on Exhibit B hereto.  Any such investment earnings and
income shall become part of the Escrow Fund, and shall be disbursed in
accordance with Section 4 or Section 6.

(ii) 

The Escrow Agent is hereby authorized and directed to sell or redeem any such
investments as it deems necessary to make any payments or distributions required
under this Agreement.  The Escrow Agent shall have no responsibility or
liability for any loss which may result from any investment or sale of
investment made pursuant to this Agreement.  The Escrow Agent is hereby
authorized, in making or disposing of any investment permitted by this
Agreement, to deal with itself (in its individual capacity) or with any one or
more of its affiliates, whether it or any such affiliate is acting as agent of
the Escrow Agent or for any third person or dealing as principal for its own
account.  The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations or advice.

(d) 

Appointment of the Escrow Agent. The Purchaser and the Stockholders’
Representative (acting on behalf of the Stockholders) hereby appoint and
designate the Escrow Agent to serve as escrow agent to receive, hold, invest and
disburse the Escrow Fund for the benefit of the Stockholders in accordance with
the terms of this Agreement. The Escrow Agent hereby agrees to act as escrow
agent and to accept delivery of, and hold, safeguard and disburse the Escrow
Fund pursuant to the terms and conditions hereof. The Escrow Agent shall have
only those duties as are specifically and expressly provided herein, which shall
be deemed purely ministerial in nature, and no other duties, including, but not
limited to, any fiduciary duty, shall be implied. The Escrow Agent shall have no














--------------------------------------------------------------------------------

 




interest in the Escrowed Closing Consideration other than the possession or
control of the Escrowed Closing Consideration. The Escrow Agent has no knowledge
of, nor any requirement to comply with, the terms and conditions of any other
agreement (including the Stock Purchase Agreement) between the Parties, nor
shall the Escrow Agent be required to determine if any Party has complied with
any other agreement. Notwithstanding the terms of any other agreement between
the Parties, the terms and conditions of this Agreement shall control the
actions of the Escrow Agent. The Escrow Agent shall have no duty to solicit any
payments which may be due to it or the Escrow Fund, including, without
limitation, the Escrowed Closing Consideration, nor shall the Escrow Agent have
any duty or obligation (but, for the avoidance of doubt, subject to the final
sentence of Section 2(a), and Section 2(h) hereof) to confirm or verify the
accuracy or correctness of any amounts deposited with it hereunder.

(e) 

Transferability. The interests of the Stockholders in the Escrow Fund shall not
be assignable or transferable, other than by operation of law (in which case,
the portion of the Escrow Fund so assigned or transferred shall continue to be
bound by the terms of this Agreement). No assignment or transfer of any of such
interests by operation of law shall be recognized or given effect until the
Purchaser, the Escrow Agent and the Stockholders’ Representative shall have
received written notice of such assignment or transfer and such assignment or
transfer shall also be subject to the consent of the Escrow Agent after
conducting an identity verification review and other procedures required by the
United States Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”).

(f) 

Distribution or Capital Transaction. Any securities comprising the Escrow Fund,
including  any cash or securities distributable or issuable in respect of or in
exchange for any Escrow Shares (any such distribution shall be referred to
herein as “Additional Property”) as a result of a stock split, stock dividend,
cash dividend, recapitalization, merger, asset purchase, sale of assets or
similar transaction shall not be distributed to the Stockholders, but rather
shall be distributed to and held by the Escrow Agent as part of the Escrow Fund
and any such Additional Property shall become part of the Escrow Fund for
purposes of this Agreement. At any time any Escrow Shares are required to be
released from the Escrow Fund to the Stockholders pursuant to this Agreement,
any Additional Property previously received by the Escrow Agent in respect of or
in exchange for such Escrow Shares shall be released from the Escrow Fund as
directed by the Stockholders’ Representative, using the delivery instructions in
Section 13(b).

(g) 

Escrow Account. The Escrow Agent has established at the request of the Purchaser
an escrow account with escrow account number [·], in the name of the
Stockholders’ Representative. The Escrow Fund shall not be pledged as collateral
or security by any Stockholder or any of his, her or its Affiliates. The Escrow
Agent shall hold and safeguard the Escrow Fund until all amounts and property
held therein have been released pursuant to Section 6. In the event that a legal
garnishment, attachment, levy restraining notice or court order is served with
respect to any of the Escrow Fund, or the delivery of the Escrow Fund shall be
stayed or enjoined by an order of a court, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all such orders so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and  the Escrow Agent
shall on a best efforts basis notify the Parties when any such order is received
by the Escrow Agent. In the event the Escrow Agent obeys or complies with any
such order it shall not be liable to any of the Parties or to any other person
by reason of such compliance notwithstanding if such order is subsequently
reversed, modified, annulled, set aside or vacated.

(h) 

Monthly Accounting. The Escrow Agent shall furnish the Purchaser and the
Stockholders’ Representative with a monthly statement of the activity of, and
balance with respect to, the Escrow Fund, within 15 days after the end of such
month.

(i) 

Voting of Escrow Shares. Until the disbursement of the Escrowed Shares in
accordance with this Agreement, the Escrow Agent hereby irrevocably appoints
Stockholders’ Representative as the Escrow Agent’s duly appointed proxy and
power of attorney with respect to the Escrow Shares, with full power of
substitution and re-substitution, to vote and exercise all voting, consent and
related rights (including, without limitation, all rights to provide
instructions or directions as to the exercise of voting or consent rights) with
respect to the Escrow Shares.  The Escrow Agent shall distribute all proxy
materials and other documents relating to the Escrow Shares received by the
Escrow Agent to the Stockholders’ Representative, if any.

3. 

Disbursement of Escrow Shares. The Escrow Agent is not the stock transfer agent
for the Escrow Shares.  Accordingly, whenever a distribution of a number of
shares is to be made, the Escrow Agent must requisition the appropriate number
of shares from the Transfer Agent (as defined below), delivering to it the
appropriate stock














--------------------------------------------------------------------------------

 




certificate(s) and stock power.  For purposes of this Agreement, the Escrow
Agent shall be deemed to have delivered Escrow Shares to the Person entitled to
them when the Escrow Agent has delivered such certificates to the Transfer Agent
with instructions to deliver: (a) a certificate representing the appropriate
number of shares to the appropriate Person, and (b) a certificate representing
the residual shares comprising the remaining Escrow Shares to be returned to the
Escrow Agent.  Following the Escrow Agent’s delivery of such certificates to the
Transfer Agent, any Person entitled to Escrow Shares shall consult directly with
the Transfer Agent regarding any delay or problem with delivery of any Escrow
Shares to such Person.  Distributions of Escrow Shares shall be made to the
holders of Escrow Shares using the delivery instructions in Section 13(b). 
Whenever a distribution unrelated to a Claim Notice is to be made, pro rata
distributions shall be made to each holder of Escrow Shares based on the
percentage interests in the Escrow Fund using the delivery instructions in
Section 13(b).

4. 

Administration of Escrow Fund. Except as otherwise provided herein, the Escrow
Agent shall administer the Escrow Fund as follows:

(a) 

Upon joint written notice signed by the Purchaser and the Stockholders’
Representative that the Specified Indebtedness has been determined in accordance
with Section 1.7(g) of the Stock Purchase Agreement, the Escrow Agent shall,
within two (2) Business Days after the receipt of such notice (and in any event
prior to the Escrow Fund Release Date), deliver to the Purchaser, using the
delivery instructions in Section 13(b), an amount in cash out of the Closing
Cash Consideration from the Escrow Fund equal to the amount by which the
Specified Indebtedness exceeds $250,000 (if any).  The Escrow Agent will receive
joint written direction as to the amount to be disbursed and will not be
responsible for any calculations.

(b) 

If any Indemnified Party has or claims to have incurred or suffered any loss,
liability, demand, claim, action, cause of action, cost, damage, deficiency,
tax, penalty, fine or expense, whether or not arising out of third-party claims
(including interest, penalties, reasonable attorneys’ fees and expenses and all
amounts paid in investigation, defense or settlement of any of the foregoing)
(collectively, “Losses”), for which it is or may be entitled to indemnification
or reimbursement under the Stock Purchase Agreement, an Authorized
Representative of the Purchaser shall, on behalf of such Indemnified Party,
deliver a written claim notice (a “Claim Notice”) to the Escrow Agent, with a
copy to the Stockholders’ Representative, no later than 11:59 p.m. Eastern Time
on [●], 2017 (the “Escrow Fund Release Date”).  Each Claim Notice shall state or
provide (i) that such Indemnified Party believes that it is entitled to
indemnification or reimbursement pursuant to Article X of the Stock Purchase
Agreement, (ii) a description in reasonable detail of the circumstances
supporting the basis for such Indemnified Party’s belief that it is entitled to
indemnification or reimbursement under Article X of the Stock Purchase
Agreement, and (iii) a non-binding, preliminary, good faith estimate of the
aggregate United States dollar amount of the actual and potential Losses
incurred or reasonably expected to be incurred by such Indemnified Party (the
“Claimed Amount”).

(c) 

By 5:00 p.m. Eastern Time on the tenth day, or if such day is not a Business
Day, by 10:00 a.m. Eastern Time on the first Business Day following the tenth
day, after the Escrow Agent’s receipt of a Claim Notice, an Authorized
Representative of the Stockholders’ Representative shall deliver to the Escrow
Agent, with a copy to the Purchaser, a written response (the “Response Notice”)
in which the Stockholders’ Representative: (i) agrees that an amount equal to
the full Claimed Amount may be released from the Escrow Fund to the Indemnified
Party; (ii) agrees that an amount equal to part, but not all, of the Claimed
Amount may be released from the Escrow Fund to the Indemnified Party; or (iii)
indicates that no part of the Escrow Fund may be released from the Escrow Fund
to the Indemnified Party in respect of the Claimed Amount. Any part of the
Claimed Amount that is not agreed to be released to the Indemnified Party
pursuant to the Response Notice, which determination shall be made in good faith
by the Stockholders’ Representative, shall be the “Contested Amount.” If a
Response Notice is not received by 5:00 p.m. Eastern Time on the last day of
such 10-day period, or if such day is not a Business Day, by 10:00 a.m. Eastern
Time on the first Business Day following the tenth day, then the Stockholders’
Representative shall be conclusively deemed to have agreed that an amount equal
to the full Claimed Amount (plus a pro rata portion of the interest and
investment income deposited in the Escrow Fund from the date hereof which is
attributable to such Claimed Amount, if any) shall be released to the Purchaser
from the Escrow Fund, using the delivery instructions in Section 13(b).

(d) 

If the Stockholders’ Representative delivers a Response Notice agreeing that an
amount equal to the full Claimed Amount may be released from the Escrow Fund to
the Purchaser, or if the Stockholders’ Representative does not deliver a
Response Notice on a timely basis in accordance with Section 4(c), the Escrow














--------------------------------------------------------------------------------

 




Agent shall within five (5) Business Days following the receipt of such Response
Notice (or, if the Escrow Agent has not received a Response Notice within the
required 10-day period, within five (5) Business Days following the expiration
of the ten (10)-day period referred to in Section 4(c)), deliver to the
Purchaser an amount equal to the full Claimed Amount (plus a pro rata portion of
the interest and investment income deposited in the Escrow Fund from the date
hereof which is attributable to the full Claimed Amount, if any), using the
delivery instructions in Section 13(b).

(e) 

If an Authorized Representative of the Stockholders’ Representative delivers a
timely Response Notice agreeing that an amount equal to less than the full
Claimed Amount may be released from the Escrow Fund to the Purchaser (the
“Agreed Amount”), the Escrow Agent shall, within five (5) Business Days
following the receipt of such Response Notice, deliver to the Purchaser an
amount equal to the Agreed Amount (plus a pro rata portion of the interest and
investment income deposited in the Escrow Fund from the date hereof which is
attributable to such Agreed Amount, if any), using the delivery instructions in
Section 13(b). Such delivery shall not be deemed to be made in full satisfaction
of the claim described in such Claim Notice and the remaining amount (not taking
into account any interest or earnings earned on the Agreed Amount and
distributed to the Indemnified Party pursuant to the preceding sentence, if any)
shall be the Contested Amount as provided in Section 4(c).

(f) 

If an Authorized Representative of the Stockholders’ Representative delivers a
timely Response Notice indicating that there is a Contested Amount, without
limiting the Escrow Agent’s obligations under Section 4(e), the Stockholders’
Representative and the Purchaser shall attempt in good faith to resolve the
dispute related to the Contested Amount within ten (10) Business Days of the
Purchaser’s receipt of such Response Notice (the “Negotiation Period”). If the
Purchaser and the Stockholders’ Representative resolve such dispute, such
written resolution shall be binding on the Stockholders’ Representative, each of
the Stockholders and the Indemnified Party, and a settlement agreement shall be
signed by an Authorized Representative of the Purchaser (on behalf of such
Indemnified Party) and the Stockholders’ Representative and sent to the Escrow
Agent, which shall, within three Business Days of receipt thereof, if
applicable, release an amount of Escrowed Closing Consideration in accordance
with such settlement agreement (plus a pro rata portion of the interest and
investment income deposited in the Escrow Fund from the date hereof which is
attributable to such amount, if any, to be released pursuant to such settlement
agreement, if any), using the delivery instructions in Section 13(b). Unless and
until the Escrow Agent receives joint written notice that any such dispute has
been resolved by the Purchaser and the Stockholders’ Representative, the Escrow
Agent may assume without inquiry that such dispute has not been resolved. If the
Purchaser and the Stockholders’ Representative fail to reach agreement by the
end of the Negotiation Period, each Party shall be entitled to its legal
remedies in accordance with this Agreement and the Stock Purchase Agreement and
the Escrow Agent shall continue to hold such Contested Amount in escrow in
accordance with the terms of this Agreement.

(g) 

The Escrow Agent shall deliver to the applicable Party an amount of Escrowed
Closing Consideration from the Escrow Fund in connection with any Contested
Amount within five (5) Business Days after the delivery to it of: (i) a copy of
a settlement agreement executed by an Authorized Representative of the Purchaser
and the Stockholders’ Representative setting forth instructions to the Escrow
Agent as to the amount of Escrowed Closing Consideration, if any, to be released
from the Escrow Fund with respect to such Contested Amount; or (ii) a certified
copy of a final and non-appealable binding order, decree or judgment issued or
rendered by a court of competent jurisdiction or a certified copy of a final,
non-appealable arbitration award from the prevailing Party along with a
certification from its counsel attesting to the finality and binding nature of
the final order or arbitration award, that instructs the Escrow Agent as to the
resulting disbursement of the Escrow Fund specified therein, in each case, plus
any interest or earnings earned on any portion of the amount to be distributed,
if any, using the delivery instructions in Section 13(b). The Escrow Agent shall
be entitled conclusively to rely upon any such certification and instruction and
shall have no responsibility to review the order, decree or judgment to which
such certification and instruction refers or to make any determination as to
whether such order, decree or judgment is final.

(h) 

At any time that a payment, distribution or holdback is required to be made
pursuant to this Agreement and written instructions have been provided to the
Escrow Agent, such payment, distribution or holdback shall be made as directed
by the Stockholders’ Representative from the Escrow Fund with an aggregate value
equal to the amount of such payment, distribution or holdback (it being
understood that the Stockholders’ Representative may direct that such amount be
released to the Transfer Agent for disbursement to the Stockholders in
accordance with the payment instructions provided by the Stockholders’
Representative, and the Purchaser agrees to assist the Stockholders’
Representative in coordinating such disbursement with the Transfer Agent). For
purposes of the














--------------------------------------------------------------------------------

 




Stockholders’ Representative, the respective interests of the Stockholders are
set forth on Exhibit A hereto, and, as to each Stockholder, the respective
Consideration Percentage for such Stockholder are set forth in Exhibit A hereto.
Each Stockholder shall be entitled to that portion of the Escrow Fund as is
equal to the total value of the Escrow Fund multiplied by such Stockholder’s
Consideration Percentage.  For purposes of determining the value of each Escrow
Share as of a particular date, each Escrow Share shall be valued at the average
of the daily volume weighted average price of the Purchaser Common Stock for the
twenty (20) trading days then preceding the determination date, as reported by
Bloomberg L.P. on the determination date (the “VWAP Per Share Price”). The
Escrow Agent shall not be responsible for any calculations or valuations.

(i) 

Notwithstanding anything to the contrary herein, any release of funds by the
Escrow Agent to an Indemnified Party pursuant to this Section 4 shall be made to
the Purchaser (for distribution to the Indemnified Party).

(j) 

The Escrow Agent may rely conclusively on any Claim Notice it receives
hereunder. The Escrow Agent shall have no responsibility to determine whether
any Claim Notice satisfies the conditions set forth in the Stock Purchase
Agreement for making an indemnification claim, including whether there is a
basis for making a claim, whether the claim is set forth in sufficient detail,
or that a copy of the Claim Notice was sent to or received by the Stockholders’
Representative, or that a Response Notice was sent to or received by the
Purchaser or any Indemnified Party.

(k) 

The Purchaser and the Stockholders’ Representative each agree to deliver Claim
Notices and Response Notices to the other Party in the same manner and at the
same time as delivery to the Escrow Agent.

(l) 

Each of the parties to this Agreement acknowledges and agrees that, after the
Closing, the Purchaser shall have authority to settle all claims under this
Agreement and the Stock Purchase Agreement on behalf of the Company or any of
its Affiliates.

5. 

Form of Notices and Instructions.

(a) 

Any instructions setting forth, claiming, containing, objecting to, or in any
way related to the transfer or distribution of the Escrow Fund (including
without limitation, Claim Notices and Response Notices), must be in writing or
set forth in a Portable Document Format (“PDF”), executed by the appropriate
Party as evidenced by the signatures of the persons or person signing this
Agreement or one of their designated persons as set forth in Exhibit C-1 hereto
or Exhibit C-2 hereto (each an “Authorized Representative”), and delivered to
the Escrow Agent only by confirmed facsimile or attached to an email and only to
the fax number or email address set forth in Section 13(b). The Escrow Agent
shall not be liable to any Party or other Person for refraining from acting upon
any instruction for or related to the transfer or distribution of the Escrow
Fund if not delivered to the fax number or email address set forth in Section
13(b).

(b) 

All re-registrations of Escrow Shares must be delivered by the Escrow Agent to
the Purchaser’s transfer agent (the “Transfer Agent”) with detailed
instructions. Currently, _____________________________________, is the Transfer
Agent for the Purchaser. The Purchaser will notify the Escrow Agent if the
Transfer Agent changes during the term of this Agreement.

(c) 

The Parties acknowledge that there are certain security, corruption,
transmission error and access availability risks associated with using open
networks such as the Internet and the Parties hereby expressly assume such
risks.

(d) 

The Escrow Agent may conclusively rely upon any written notice, document,
instruction or request delivered by the Parties believed by it to be genuine and
to have been signed by an Authorized Representative(s), as applicable, without
inquiry and without requiring substantiating evidence of any kind and the Escrow
Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request.

6. 

Release of Escrow Fund.

(a) 

Except as otherwise provided herein, but in any event subject to Section 3,
within five (5) Business Days following the Escrow Fund Release Date, the Escrow
Agent shall distribute as jointly directed by the Purchaser and the
Stockholders’ Representative the Escrowed Closing Consideration held in the
Escrow Fund,














--------------------------------------------------------------------------------

 




including any Additional Property and any interest earned thereon, not otherwise
distributed to the Purchaser or the Indemnified Parties pursuant to Section 4 or
retained in the Escrow Fund, using the delivery instructions in Section 13(b)
(it being understood that the Purchaser and the Stockholders’ Representative may
jointly direct that such amount be released to the Transfer Agent for
disbursement to the Stockholders in accordance with the payment instructions
provided in such direction, and the Purchaser agrees to assist the Stockholders’
Representative in coordinating such disbursement with the Transfer Agent).
Notwithstanding the foregoing, if on or prior to 11:59 p.m. Eastern Time on the
Escrow Fund Release Date, the Purchaser has given a Claim Notice on behalf of
any Indemnified Party containing a claim which has not been resolved in full
prior to such date in accordance with Section 4, the Escrow Agent shall retain
and safeguard in the Escrow Fund after the Escrow Fund Release Date an amount of
Escrowed Closing Consideration equal to the amount described in each such Claim
Notice, up to the full Escrow Fund.

7. 

Covenant of the Escrow Agent. The Escrow Agent hereby agrees and covenants with
the Parties that it will perform all of its obligations under this Agreement and
will not deliver custody or possession of any of the Escrow Fund to anyone
except pursuant to the express terms of this Agreement.

8. 

Fees and Expenses of the Escrow Agent. The Escrow Agent shall be entitled to
receive from time to time fees in accordance with Exhibit D hereto. In
accordance with Exhibit D hereto, the Escrow Agent will also be entitled to
reimbursement for reasonable and documented out-of-pocket expenses incurred by
the Escrow Agent in the performance of its duties hereunder and the execution
and delivery of this Agreement. All such fees and expenses shall be deducted
from the Escrow Fund.

9. 

Limitation of the Escrow Agent’s Liability.

(a) 

The Purchaser and the Stockholders’ Representative (solely in its representative
capacity on behalf of the Stockholders) agree jointly and severally to
indemnify, defend, hold harmless, pay or reimburse the Escrow Agent and its
affiliates and their respective successors, assigns, directors, agents and
employees (the “Escrow Agent Indemnitees”) from and against any and all losses
and any other expenses, fees or charges of any character or nature, including,
without limitation, attorney’s fees and expenses, which any Escrow Agent
Indemnitee may incur or with which it may be threatened by reason of acting as
or on behalf of Escrow Agent under this Agreement or arising out of or in
connection with (i) the Escrow Agent’s performance of this Agreement, except to
the extent that such losses are determined by a court of competent jurisdiction
through a final order to have been caused by the gross negligence or willful
misconduct of such Escrow Agent Indemnitee; and (ii) the Escrow Agent having
followed any instructions or directions, whether joint or singular, from the
Stockholders’ Representative or the Purchaser received in accordance with this
Agreement. The Purchaser and the Stockholders’ Representative hereby grant the
Escrow Agent a lien on, right of set-off against and security interest in the
Escrow Fund for the payment of any claim for indemnification, fees, expenses and
amounts due to the Escrow Agent or an Escrow Agent Indemnitee. In furtherance of
the foregoing, the Escrow Agent is expressly authorized and directed, but shall
not be obligated, to charge against and withdraw from the Escrow Fund for its
own account or for the account of an Escrow Agent Indemnitee any amounts due to
the Escrow Agent or to an Escrow Agent Indemnitee under Section 8 or this
Section 9. The obligations set forth in this Section 9 shall survive the
resignation, replacement or removal of the Escrow Agent or the termination of
this Agreement.

(b) 

The Escrow Agent shall not be liable for any action taken, suffered or omitted
to be taken by it in good faith except to the extent that the Escrow Agent’s
gross negligence or willful misconduct are determined by a court of competent
jurisdiction through a final order to have been the cause of any direct loss to
either Party. The Escrow Agent may execute any of its powers and perform any of
its duties hereunder directly or through its agents, representatives, attorneys,
custodians and/or nominees. In the event the Escrow Agent shall be uncertain, or
believes there is some ambiguity, as to its duties or rights hereunder, or
receives instructions, claims or demands from any Party which, in the Escrow
Agent’s judgment, conflict with the provisions of this Agreement, or if the
Escrow Agent receives conflicting instructions from the Parties, the Escrow
Agent shall be entitled either to (i) refrain from taking any action until it
shall be given either (A) a joint written direction executed by Authorized
Representatives of the Parties which eliminates such conflict, or (B) a court
order issued by a court of competent jurisdiction (it being understood that the
Escrow Agent shall be entitled conclusively to rely and act upon any such court
order and shall have no obligation to determine whether any such court order is
final) or by a final court order, or (ii) file an action in interpleader.
Anything in this Agreement to the contrary notwithstanding, in no event shall
the Escrow Agent be liable for special, incidental, punitive, indirect or
consequential loss or damage of any kind whatsoever (including














--------------------------------------------------------------------------------

 




but not limited to lost profits), even if the Escrow Agent has been advised of
the likelihood of such loss or damage and regardless of the form of action.

(c) 

The Parties hereby acknowledge and agree that the value of the Escrow Shares as
set forth in Section 4(h) has been negotiated and agreed between the Parties and
that the Escrow Agent shall not be liable or responsible for any diminution in
value, or fluctuation in value, with respect to the Escrow Shares due to any
decrease or increase (or any subsequent decrease or increase) in the fair market
value of the Purchaser Common Stock following the date of this Agreement.

10. 

Termination. The terms of this Agreement shall terminate upon the release by the
Escrow Agent of the entire Escrow Fund in accordance with this Agreement;
provided, however, that if on or prior to the Escrow Fund Release Date, the
Escrow Agent has received from the Purchaser a Claim Notice in accordance with
the terms and requirements set forth in Section 4 and elsewhere in this
Agreement, setting forth a claim that has not been fully resolved by the Escrow
Fund Release Date, then this Agreement shall continue in full force and effect
with respect to that portion of the Escrow Fund necessary to resolve each such
unresolved claim for the purpose of resolving such unresolved claim until such
claim has been fully resolved and the retained amount released in accordance
with this Agreement. Notwithstanding the foregoing, in no event shall this
Agreement cease to remain in full force and effect until such time as all assets
deposited hereunder have been distributed by the Escrow Agent per the terms of
this Agreement.

11. 

Successor Escrow Agent. In the event the Escrow Agent becomes unavailable or
unwilling to continue as escrow agent under this Agreement, the Escrow Agent may
resign and be discharged from its duties and obligations hereunder by giving its
written resignation to the Parties upon 30 days’ prior written notice to the
Parties. In addition, the Escrow Agent may be removed at any time, with or
without cause, upon 30 days’ prior written notice delivered to the Escrow Agent
and executed by both the Purchaser and the Stockholders’ Representative. Such
resignation or removal shall take effect not less than 30 days after notice is
given to all Parties and the Escrow Agent. In such event, the Purchaser may
appoint, with the consent of the Stockholders’ Representative, which consent
shall not be unreasonably withheld, conditioned or delayed, a successor Escrow
Agent, which shall be a commercial bank, trust company or other financial
institution with a combined capital and surplus in excess of $100,000,000
(unless otherwise agreed by the Parties in writing), that will be an unrelated
third party with respect to each of the Purchaser and the Stockholders’
Representative. If the Purchaser fails to appoint a successor Escrow Agent
within 15 days after receiving the Escrow Agent’s written resignation, the
Escrow Agent shall have the right to apply to a court of competent jurisdiction
for the appointment of a successor Escrow Agent or appoint a successor Escrow
Agent of its own choice. Any appointment of a successor Escrow Agent shall be
binding upon the Purchaser, each of the Stockholders and the Stockholders’
Representative, and no appointed successor Escrow Agent shall be deemed to be an
agent of the Escrow Agent. The successor Escrow Agent shall execute and deliver
to the Escrow Agent an instrument accepting such appointment on the terms and
conditions contained in this Agreement, and the successor Escrow Agent shall,
without further acts, be vested with all the estates, property rights, powers
and duties of the predecessor Escrow Agent as if originally named as the Escrow
Agent herein. The Escrow Agent shall act in accordance with written instructions
from the Purchaser and the Stockholders’ Representative as to the transfer of
the Escrow Fund to a successor Escrow Agent, at which time the Escrow Agent’s
obligations under this Agreement shall cease and terminate. Any entity into
which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any entity to which all or substantially all the escrow
business may be transferred, shall be the Escrow Agent under this Agreement
without further act.

12. 

Stockholders’ Representative.

(a) 

Appointment. As between the Parties, each Stockholder has approved the
indemnification and escrow terms set forth in the Stock Purchase Agreement and
the appointment of the Stockholders’ Representative to give and receive notices
and communications, to authorize delivery to the Purchaser of Escrowed Closing
Consideration or Additional Property or to object to such deliveries, to agree
to, negotiate, enter into settlements and compromises of and demand arbitration,
and comply with orders of courts and awards of arbitrator(s) with respect to
claims of the Indemnified Parties hereunder, and to take all actions necessary
or appropriate in the reasonable judgment of the Stockholders’ Representative
for the accomplishment of the foregoing.

(b) 

Successor Stockholders’ Representative. If the Stockholders’ Representative or
any successors thereto shall be dissolved or otherwise be unable to fulfill such
Stockholders’ Representative’s responsibilities as the agent of the stockholders
of the Company, then the Stockholders’ Representative shall, within 10 calendar
days after














--------------------------------------------------------------------------------

 




such event, appoint a successor representative reasonably satisfactory to the
Purchaser, subject to such successor representative’s compliance with Patriot
Act requirements and the consent of the Escrow Agent. Unless and until the
Purchaser and the Escrow Agent shall have received written notice of the
appointment of a successor Stockholders’ Representative, the Purchaser and the
Escrow Agent shall be entitled to rely on, and shall be fully protected in
relying on, the power and authority of the Stockholders’ Representative to act
on behalf of the Stockholders.

13. 

Miscellaneous.

(a) 

Waiver and Amendment. Any agreement on the part of a Party or the Escrow Agent
to any extension or waiver of any provision hereof shall be valid only if set
forth in an instrument in writing signed on behalf of such Party and the Escrow
Agent. A waiver by a Party or the Escrow Agent of the performance of any
covenant, agreement, obligation, condition, representation or warranty shall not
be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by any Party or the Escrow Agent
of the performance of any act shall not constitute a waiver of the performance
of any other act or an identical act required to be performed at a later time.
This Agreement may not be amended, modified, altered or supplemented except by
written agreement of the Parties and the Escrow Agent.

(b) 

Notices. All notices, requests, claims, demands, consents, waivers and other
communications required or permitted by this Agreement shall be in writing, and
all instructions to the Escrow Agent shall be executed by an Authorized
Representative of the Parties, and shall be deemed given to a Party when (a)
delivered to the appropriate address by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile with confirmation of transmission
in each case to the following addresses, or facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number, or person as a Party may designate by notice to the
other Parties); or (c) sent by a PDF attached to an email to the email address
set forth in this Section 13(b):

if to the Purchaser:

Heat Biologics, Inc.

801 Capitola Drive

Durham, North Carolina 27713

Attention: Jeff Wolf

Email: Jwolf@heatbio.com




with a mandatory copy to (which copy shall not constitute notice):




Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Flr.

New York, New York 10174

Attention: Leslie Marlow, Esq.

Email: Lmarlow@gracinmarlow.com




if to the Stockholders’ Representative:




Josiah Hornblower

PMB #520 – 3112 Windsor Road, Suite A

Austin, Texas 78703

Email: jhornblower@gmail.com




Notwithstanding anything to the contrary in this Agreement, any instructions
setting forth, claiming, containing, objecting to, or in any way related to the
transfer or distribution of the Escrow Fund, must be in writing executed by the
appropriate Party or Parties and delivered to the Escrow Agent only by confirmed
facsimile or as a PDF attached to an email and only to the fax number or email
address set forth above. No instruction for or related to the transfer or
distribution of the Escrow Fund shall be deemed delivered and effective unless
the Escrow Agent actually shall have received it on a Business Day by facsimile
or as a PDF attached to an email to the fax number or email address set forth
above and as evidenced by a confirmed transmittal to the Party’s or Parties’
transmitting fax














--------------------------------------------------------------------------------

 




number or email address and the Escrow Agent has been able to satisfy any
applicable security procedures as may be required hereunder. The Escrow Agent
shall not be liable to any Party or other person for refraining from acting upon
any instruction for or related to the transfer or distribution of the Escrow
Fund if delivered to any other fax number or email address, including but not
limited to a valid email address of any employee of Escrow Agent. The Parties
each acknowledge that the Escrow Agent is authorized to use the following funds
transfer instructions to disburse any release of Escrowed Closing Consideration,
without a verifying call-back as set forth below; provided, however, that Escrow
Closing Consideration shall be deemed delivered when delivered to the Transfer
Agent as provided in Section 3.

Purchaser – Escrowed Closing Consideration Delivery Instructions:













Stockholders’ Representative – Escrowed Closing Consideration Delivery
Instructions:




As directed by the Stockholders’ Representative in connection with any such
delivery.




Security Procedure for Funds Transfer.  Concurrent with the execution of this
Escrow Agreement, the Parties shall deliver to the Escrow Agent authorized
signers’ forms in the form of Exhibit C-1 hereto and Exhibit C-2 hereto.  The
Escrow Agent shall confirm each funds transfer instruction received in the name
of Parties by confirming with an authorized individual as evidenced in Exhibit
C-1 hereto and Exhibit C-2 hereto.  Once delivered to the Escrow Agent, Exhibit
C-1 hereto or Exhibit C-2 hereto may be revised or rescinded only in writing
signed by an authorized representative of the Party.  Such revisions or
rescissions shall be effective only after actual receipt and following such
period of time as may be necessary to afford the Escrow Agent a reasonable
opportunity to act on it.  If a revised Exhibit C-1 hereto or Exhibit C-2 hereto
or a rescission of an existing Exhibit C-1 hereto or Exhibit C-2 hereto is
delivered to the Escrow Agent by an entity that is a successor-in-interest to
either party, such document shall be accompanied by additional documentation
satisfactory to the Escrow Agent showing that such entity has succeeded to the
rights and responsibilities of the Parties.  The Parties understand that the
Escrow Agent’s inability to receive or confirm funds transfer instructions may
result in a delay in accomplishing such funds transfer, and agree that the
Escrow Agent shall not be liable for any loss caused by any such delay.




The Parties represent, warrant and covenant that each document, notice,
instruction or request provided by such Party to the Escrow Agent shall comply
with applicable laws and regulations.

(c) 

Construction. All section and exhibit references herein are to this Agreement
unless otherwise specified. All schedules and exhibits attached to this
Agreement constitute a part of this Agreement and are incorporated into this
Agreement and are made a part hereof as if set out in full herein. Unless the
context of this Agreement clearly requires otherwise: (a) the singular number
includes the plural number and vice versa; (b) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are not prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(c) reference to any gender includes each other gender; (d) reference to any
agreement, document or instrument means such agreement, document or instrument,
as well as all addenda, exhibits, schedules or amendments thereto, in each case
as amended, modified or restated and in effect from time to time in accordance
with the terms thereof; (e) reference to any law means such law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any law means that provision of
such law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; (f) “hereunder,” “hereof,” “hereto,” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof; and (g) “including” means
including without limiting the generality of any description preceding such
term. This Agreement was negotiated by the Parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party and
the Escrow Agent shall not apply to any construction or interpretation hereof.
The headings contained in this Agreement are for the convenience of reference
only, shall not be deemed to be a part of this Agreement and shall not be
referred to in














--------------------------------------------------------------------------------

 




connection with the construction or interpretation of this Agreement. All
references to “$” contained herein shall refer to United States Dollars unless
otherwise stated.

(d) 

Counterparts. This Agreement, and any joint instructions from the Parties, may
be executed in several counterparts, each of which shall be deemed an original
and all of which, when taken together, shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties to this Agreement and delivered to the other parties to this
Agreement, it being understood that all parties to this Agreement need not sign
the same counterparts. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means, shall constitute effective execution and delivery of this Agreement
as to the parties to this Agreement and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties to this Agreement
transmitted by facsimile or other electronic means shall be deemed to be their
original signatures for all purposes.

(e) 

Entire Agreement. This Agreement and the other agreements referred to in this
Agreement constitute the entire agreement between the Parties and supersede all
other prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter hereof and thereof. This Agreement
constitutes the entire agreement between the Parties, on the one hand, and the
Escrow Agent, on the other hand, and supersedes all other prior agreements and
understandings, both written and oral, between the Parties, on the one hand, and
the Escrow Agent, on the other hand, with respect to the subject matter hereof.

(f) 

No Third-Party Beneficiaries. Except as expressly provided herein, neither this
Agreement nor any document delivered in connection with this Agreement, confers
upon any Person who is not a party to this Agreement any rights or remedies
hereunder.

(g) 

Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

(h) 

Governing Law; Venue. This Agreement and the relationship of the parties to this
Agreement shall be construed in accordance with, and governed in all respects
by, the internal laws of the State of Delaware (without giving effect to
principles of conflicts of laws). Each party to this Agreement:

(i) 

expressly and irrevocably consents and submits to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware or, if such court lacks
jurisdiction, any state or federal court sitting in the State of Delaware (and
each appellate court located in the State of Delaware), in connection with any
legal proceeding;

(ii) 

agrees that service of any process, summons, notice or document by U.S. mail
addressed to him, her or it at the address set forth in Section 13(b) shall
constitute effective service of such process, summons, notice or document for
purposes of any such legal proceeding;

(iii) 

agrees that each state and federal court located in the County of New Castle,
State of Delaware, shall be deemed to be a convenient forum; and

(iv) 

agrees not to assert (by way of motion, as a defense or otherwise), in any such
legal proceeding commenced in any state or federal court located in the County
of New Castle, State of Delaware, any claim by any party to this Agreement that
it is not subject personally to the jurisdiction of such court, that such legal
proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

(i) 

Waiver of Immunity. To the extent that in any jurisdiction any party to this
Agreement may now or hereafter be entitled to claim, for itself or its assets,
immunity from suit, execution, attachment (before or after judgment) or other
legal process, such party to this Agreement shall not claim, and hereby
irrevocably waives, such immunity.














--------------------------------------------------------------------------------

 




(j) 

WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING AMONG OR BETWEEN
THE PARTIES TO THIS AGREEMENT ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(k) 

Attorneys’ Fees. If any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party to this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

(l) 

Force Majeure. No party to this Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Agreement because of, acts of God, fire, war, terrorism, floods, strikes,
electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control.

(m) 

Assignment and Successors. No party to this Agreement may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, subject to such assignee’s compliance with
Patriot Act requirements and the consent of the Escrow Agent. Subject to the
preceding sentence, this Agreement shall apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties to this Agreement.

(n) 

Tax Reporting Information and Certification of Tax Identification Numbers. The
Parties agree that, for tax reporting purposes, all interest on or other income,
if any, attributable to any cash held in the Escrow Fund or any other cash
amount held in escrow by the Escrow Agent pursuant to this Agreement shall be
allocable and reportable to the Stockholders’ Representative, as income earned
from the Escrow Fund by the Stockholders’ Representative whether or not said
income has been distributed during such year. The Parties agree to provide the
Escrow Agent with certified tax identification numbers by completing, signing
and returning a Form W-9 or Form W-8BEN, as applicable, and any other forms and
documents that the Escrow Agent may reasonably request (collectively, “Tax
Reporting Documentation”) to the Escrow Agent prior to the execution of this
Agreement. The Parties understand that, if such Tax Reporting Documentation is
not so furnished to the Escrow Agent, the Escrow Agent shall be required by the
Internal Revenue Code of 1986, as amended, to withhold a portion of any interest
or other income earned on the investment of monies or other property held by the
Escrow Agent pursuant to this Agreement, and to immediately remit such
withholding to the Internal Revenue Service. The sole tax reporting obligation
of the Escrow Agent shall be to file a Form 1099 INT or 1042S (as applicable)
with the Internal Revenue Service with respect to interest earnings on cash
amounts to the Stockholders’ Representative. The Parties hereby represent to the
Escrow Agent that no other tax reporting of any kind is required given the
underlying transaction giving rise to this Agreement.

(o) 

Further Assurances. Each party to this Agreement shall execute and cause to be
delivered to each other party such instruments and other documents, and shall
take such other actions, as such other parties may reasonably request for the
purpose of carrying out or evidencing any of the transactions contemplated by
this Agreement.

[Signature Page Follows]















--------------------------------------------------------------------------------

 




In Witness Whereof, the parties have duly caused this Escrow Agreement to be
executed as of the day and year first above written.

“Purchaser”

“Stockholders’ Representative”

Heat Biologics, Inc.,
a Delaware corporation


 

By: __________________________________
Name:  Josiah Hornblower
Title: Stockholders’ Representative

 

By:__________________________________
Name.
Title: Chief Executive Officer

 

 

“Escrow Agent”

 

 

 

 

By:__________________________________
Name:
Title:

 

 

 
























--------------------------------------------------------------------------------

 




Exhibit A




Stockholders




Stockholder

Consideration Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

100.00%


















--------------------------------------------------------------------------------

 




Exhibit B

Agency for Custody Account Direction for Cash Balances
_______________________ Deposit Accounts

Direction to use the following ______________ (also known as ___________)
Deposit Account for Cash Balances for the escrow account or accounts (the
“Account”) established under the Escrow Agreement to which this Exhibit B is
attached.

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account in the following
deposit account of _________:




I acknowledge that amounts on deposit in the _____________ Deposit Account are
insured, subject to the applicable rules and regulations of the Federal Deposit
Insurance Corporation (FDIC), in the basic FDIC insurance amount of $250,000 per
depositor, per issued bank. This includes principal and accrued interest up to a
total of $250,000.

I acknowledge that I have full power to direct investments of the Account.

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.





















--------------------------------------------------------------------------------

 




Exhibit C-1

Certificate as to Authorized Representatives of Purchaser




Heat Biologics, Inc. (the “Purchaser”) hereby designates each of the following
persons as its Authorized Representatives for purposes of this Agreement, and
confirms that the title, contact information and specimen signature of each such
person as set forth below is true and correct.  Each such Authorized
Representative is authorized to initiate and approve transactions of all types
for the Escrow Account established under the Agreement to which this Exhibit C-1
is attached, on behalf of the Purchaser.




Name (print):

 

Specimen Signature:

 

Title:

President & Chief Executive Officer

Telephone Number (required):

 If more than one, list all applicable telephone numbers.

 

E-mail (required):

If more than one, list all applicable email addresses.

 







Name (print):

 

Specimen Signature:

 

Title:

 

Telephone Number (required):

 If more than one, list all applicable telephone numbers.

 

E-mail (required):

If more than one, list all applicable email addresses.

 




Name (print):

 

Specimen Signature:

 

Title:

 

Telephone Number (required):

 If more than one, list all applicable telephone numbers.

 

E-mail (required):

If more than one, list all applicable email addresses.

 




Additional Email Addresses:

The following additional email addresses also may be used by Escrow Agent to
verify the email address used to send any Payment Notice to Escrow Agent:

Email 1: 

Email 2: 

Email 3: 




















--------------------------------------------------------------------------------

 




COMPLETE BELOW TO UPDATE EXHIBIT C-1

If the Purchaser wishes to update this Exhibit C-1, the Purchaser must complete,
sign and send to Escrow Agent an updated copy of this Exhibit C-1 with such
changes.  Any updated Exhibit C-1 shall be effective once signed by the
Purchaser and Escrow Agent and shall entirely supersede and replace any prior
Exhibit C-1 to this Agreement.




HEAT, INC.





By:_________________________

Name:

Title: President and Chief Executive Officer

Date:







 (as Escrow Agent)





By:_________________________

Name:

Title:

Date:

Purchaser Remittance Instructions:

[●]















--------------------------------------------------------------------------------

 




Exhibit C-2

Certificate as to Authorized Representatives of Stockholders’ Representative




Josiah Hornblower (the “Stockholders’ Representative”) designates each of the
following persons as its Authorized Representatives for purposes of this
Agreement, and confirms that the title, contact information and specimen
signature of each such person as set forth below is true and correct.  Each such
Authorized Representative is authorized to initiate and approve transactions of
all types for the Escrow Account established under the Agreement to which this
Exhibit C-2 is attached, on behalf of the Stockholders’ Representative.




Name (print):

 

Specimen Signature:

 

Title:

 

Telephone Number (required):

 If more than one, list all applicable telephone numbers.

 

E-mail (required):

If more than one, list all applicable email addresses.

Email 1:

Email 2:




Name (print):

 

Specimen Signature:

 

Title:

 

Telephone Number (required):

 If more than one, list all applicable telephone numbers.

 

E-mail (required):

If more than one, list all applicable email addresses.

 




The following additional email addresses also may be used by Escrow Agent to
verify the email address used to send any Payment Order Notice to Escrow Agent:

Email 1: 

Email 2: 

Email 3: 

















--------------------------------------------------------------------------------

 




COMPLETE BELOW TO UPDATE EXHIBIT C-2

If the Stockholders’ Representative wishes to update this Exhibit C-2, the
Stockholders’ Representative must complete, sign and send to Escrow Agent an
updated copy of this Exhibit C-2 with such changes.  Any updated Exhibit C-2
shall be effective once signed by the Stockholders’ Representative and Escrow
Agent and shall entirely supersede and replace any prior Exhibit C-2 to this
Agreement.







_________________________

Name: Josiah Hornblower

Title: Stockholders’ Representative

Date:




_____________ (as Escrow Agent)







By:_________________________

Name:

Title:

Date:







Stockholders’ Representative Remittance Instructions: [●]


















--------------------------------------------------------------------------------

 




Exhibit D




Escrow Agent Schedule of Fees





























--------------------------------------------------------------------------------

 




EXHIBIT C




JOINDER TO STOCK PURCHASE AGREEMENT




This Joinder to Stock Purchase Agreement (this “Joinder”) effecting a joinder to
that certain Stock Purchase Agreement, dated March 7, 2017 (as may be amended or
restated from time to time, the “Stock Purchase Agreement”), by and among Heat
Biologics, Inc., a Delaware corporation (the “Purchaser”), Pelican Therapeutics,
Inc., a Delaware corporation (the “Company”), the stockholders of the Company
set forth on the signature pages to the Stock Purchase Agreement (collectively,
the “Stockholders” and, individually, a “Stockholder”) and Josiah Hornblower, as
Stockholders’ representative of the Stockholders pursuant to ARTICLE XI thereof
(the “Stockholders’ Representative”), is made and entered into as of this ___
day of _________________, 2017 by and between the undersigned stockholder of the
Company (the “Additional Stockholder”), the Purchaser and the Company.
 Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Stock Purchase Agreement.




The Additional Stockholder hereby acknowledges, agrees and confirms that, by the
Additional Stockholder’s execution of this Joinder, the Additional Stockholder
shall be deemed to be a party to the Stock Purchase Agreement as a
“Stockholder,” effective as of the date hereof, and shall have all of the
obligations of a Stockholder thereunder as if the Additional Stockholder had
executed the Stock Purchase Agreement. Effective as of the date hereof, the
Additional Stockholder hereby ratifies and agrees to be bound as a “Stockholder”
by all of the terms, provisions and conditions contained in the Stock Purchase
Agreement and any other agreements executed in connection therewith.




The Additional Stockholder acknowledges receipt of a copy of the Stock Purchase
Agreement. The Additional Stockholder acknowledges that the Additional
Stockholder has read the Stock Purchase Agreement and understands that by
signing this Joinder, the Additional Stockholder shall thereby assume all of the
duties and obligations, and make the representations and warranties, of a
Stockholder under the Stock Purchase Agreement.




This Joinder and the relationship of the parties hereto shall be governed by and
construed in accordance with the internal laws (and not the law of conflicts) of
the State of Delaware.




[Signature page follows]

















--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, this Joinder to Stock Purchase Agreement has been duly
executed and delivered by the Additional Stockholder as of the date first
written above.




For individuals:







Signature:_____________________________________




Name:________________________________________




For entities:




Signature:_____________________________________




By:__________________________________________




Name:________________________________________




Title:________________________________________




Address for notices:

_____________________________________________




_____________________________________________




_____________________________________________




Tax ID Number:




_____________________________________________





























--------------------------------------------------------------------------------

 




EXHIBIT D




CONSENT OF SPOUSE




I, the undersigned spouse of __________________, acknowledge that I have read
the proposed Stock Purchase Agreement (the “SPA”) to be entered into by and
among Heat Biologics, Inc., a Delaware corporation (the “Purchaser”), Pelican
Therapeutics, Inc., a Delaware corporation (the “Company”), the stockholders of
the Company set forth therein (collectively, the “Stockholders”) and Josiah
Hornblower, as the Stockholders’ representative.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the SPA.




I am aware that by the terms of the SPA, the Stockholders propose to transfer
the Purchased Shares to the Purchaser in exchange for the consideration
described in the SPA, subject to the terms and conditions set forth therein.
 Following my complete review of the SPA, I hereby approve of the SPA and
consent to the proposed sale of the Purchased Shares thereunder, including the
Purchased Shares held by my spouse and any community property interest or
quasi-community property interest I may have in such Purchased Shares and agree
not to take any action at any time that might interfere with the transactions
contemplated by the SPA.  In giving this consent I hereby waive any right I may
have under any provision of applicable law that would permit me to challenge or
undo the sale of the Purchased Shares for any reason.  




Prior to giving this consent, I was given the opportunity to seek legal
representation of my own in evaluating this consent.  This consent is given of
my own will, free from duress or the imposition of any other person’s will upon
me.




Dated:  __________, 2017

 

 

 

 

Print Name:






































--------------------------------------------------------------------------------

 




EXHIBIT E




PELICAN THERAPEUTICS, INC.




STOCKHOLDERS’ AGREEMENT




This STOCKHOLDERS’ AGREEMENT (this “Agreement”) is entered into as of [•], 2017,
by and among Pelican Therapeutics, Inc., a Delaware corporation (the “Company”),
the stockholders of the Company listed on the signature pages hereto (the
“Signing Stockholders”), the stockholder of the Company executing a joinder to
this Agreement in the form set forth on Exhibit A hereto (the “Joinder
Stockholders” and together with the Signing Stockholder, the “Stockholders”),
and Heat Biologics, Inc., a Delaware corporation (“Heat”).




Recitals




Whereas, Heat has entered into that certain Stock Purchase Agreement, dated
March 7, 2017, by and among the Company, Heat, the Stockholders and Josiah
Hornblower, as representative of the Stockholders (as may be amended or restated
from time to time, the “Purchase Agreement”) pursuant to which Heat has agreed,
subject to the terms of the Purchase Agreement, to purchase shares of common
stock, par value $0.0001 per share, of the Company (the “Common Stock”);




Whereas, the Stockholders desire to sell a portion of their shares of Common
Stock to Heat pursuant to the Purchase Agreement; and




Whereas, the consummation of the transactions contemplated by the Purchase
Agreement is conditioned upon the execution and delivery of this Agreement by
the Company and by Stockholders selling, in the aggregate, 80% of the fully
diluted shares of Common Stock.




Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:




SECTION 1.

GENERAL.  




1.1

Definitions.  As used in this Agreement the following terms shall have the
following respective meanings:




(a)

“Acquisition” shall mean (i) any consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger, or reorganization in
which the shares of capital stock of the Company immediately prior to such
consolidation, merger, or reorganization, continue to represent a majority of
the voting power of the surviving entity (or, if the surviving entity is a
wholly-owned subsidiary, its parent) immediately after such consolidation,
merger, or reorganization; (ii) any transaction or series of related
transactions in which in excess of fifty percent (50%) of the voting rights
attached to the Company’s then-outstanding securities is transferred; or (iii)
any sale, lease, exclusive license or other disposition of all or substantially
all of the assets of the Company, in any case that occurs after the Closing Date
(as defined in the Purchase Agreement); provided that an Acquisition shall not
include any transaction or series of transactions principally for bona fide
equity financing purposes in which cash is received by the Company or any
successor or indebtedness of the Company is cancelled or converted or a
combination thereof.




(b)

“Affiliate” shall mean, with respect to any specified Person, any other Person
who or which, directly or indirectly, controls, is controlled by, or is under
common control with such specified Person, including, without limitation, any
general partner, limited partner, member, officer, director or manager of such
Person and any venture capital or private equity fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such Person. For purposes of this
definition, the terms “controls,” “controlled by,” or “under common control
with” shall mean the possession, directly or indirectly, of (i) the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise,
or (ii) the power to elect or











--------------------------------------------------------------------------------

 




appoint at least 50% of the directors, managers, general partners, or persons
exercising similar authority with respect to such Person.




(c)

“Board” shall mean the Board of Directors of the Company.




(d)

“Business Day” shall mean any day other than a day on which banks in the State
of New York are authorized or obligated to be closed.




(e)

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.




(f)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute and the rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.




(g)

“Initial Offering” shall mean the Company’s first firm commitment underwritten
public offering of Common Stock registered under the Securities Act.




(h)

“Liquidation Event” shall mean: (i) an Acquisition, or (ii) any liquidation or
winding up of the Company.




(i)

“Person” shall mean any individual, firm, corporation, partnership, association,
limited liability company, trust or any other entity.




(j)

“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.




(k)

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.




SECTION 2.

RESTRICTIONS ON TRANSFER.




2.1

“Market Stand-Off” Agreement.  Each Stockholder hereby agrees, if requested by
the underwriters, that such Stockholder shall not sell, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale of, any shares of
capital stock (or other securities) of the Company held by such Stockholder
(other than those included in the registration) during the 180-day period
following the effective date of the Initial Offering (or such longer period, not
to exceed 34 days after the expiration of the 180-day period, as the
underwriters or the Company shall request in order to facilitate compliance with
NASD Rule 2711 or NYSE Member Rule 472 or any successor or similar rule or
regulation); provided that all officers and directors of the Company and holders
of at least 1% of the Company’s voting securities are bound by and have entered
into similar agreements.  The obligations described in this Section 2.1 shall
not apply to a registration relating solely to employee benefit plans on Form
S-1 or Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.




2.2

Restrictions on Transfer.  




(a)

Each Stockholder agrees that such Stockholder shall not, directly or indirectly
(by merger, operation of law or otherwise), transfer, sell, assign, dispose,
donate, pledge, bequest, hypothecate, convey, encumber or otherwise dispose of
(and will not permit any such transfer, sale, assignment, disposition, donation,
pledge, bequest, hypothecation, conveyance, encumbrance or other disposition of)
all or any portion of their shares of capital stock of the Company or any
interest therein by any means whatsoever (any of the foregoing, a “Transfer”)
without Heat’s prior written consent.  Except as provided for in Section 4
below, any Transfer not made in accordance with the terms of this Section 2.2(a)
shall be null and void ab initio.











--------------------------------------------------------------------------------

 







(b)

Each certificate representing shares of capital stock of the Company held by a
Stockholder shall be stamped or otherwise imprinted with legends substantially
similar to the following (in addition to any legend required under applicable
state securities laws):




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.




THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN SOME CASES PROHIBITED BY, THE TERMS AND
CONDITIONS OF A STOCKHOLDERS’ AGREEMENT BY AND AMONG THE STOCKHOLDER, THE
CORPORATION AND CERTAIN HOLDERS OF STOCK OF THE CORPORATION, AS AMENDED AND/OR
RESTATED FROM TIME TO TIME.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.




THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
CERTAIN STOCKHOLDERS’ AGREEMENT, AS AMENDED AND/OR RESTATED FROM TIME TO TIME,
WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING OF THE SECURITIES REPRESENTED
HEREBY.  ANY PERSON ACCEPTING ANY INTEREST IN SUCH SECURITIES SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SUCH AGREEMENT.  COPIES
OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY.




(c)

If, at any time or from time to time, any Stockholder holds any certificate
representing shares of the Company’s capital stock not bearing the
aforementioned legend, such Stockholder agrees to deliver such certificate to
the Company promptly to have such legend placed on such certificate.




SECTION 3.

DRAG-ALONG RIGHTS.




3.1

Approved Sale.  For the purposes of this Section 3, an “Approved Sale” shall
mean an Acquisition that is approved by (a) the Board and (b) Heat.




3.2

Actions to be Taken.  In the event of an Approved Sale, each of the Stockholders
hereby agrees:




(a)

if such transaction requires stockholder approval, with respect to all shares of
capital stock of the Company that such Stockholder owns or over which such
Stockholder otherwise exercises voting control, to vote (in person, by proxy or
by action by written consent, as applicable) all shares of capital stock of the
Company in favor of, and adopt, such Approved Sale (together with any related
transaction agreement for such Approved Sale and any amendment to the Company’s
Certificate of Incorporation, as may be amended or restated from time to time,
to be made in connection with such Approved Sale) and to vote in opposition to,
and withhold consent from, any and all other proposals that could reasonably be
expected to delay or impair the ability of the Company to consummate such
Approved Sale;




(b)

if such transaction is an acquisition of at least a majority of the total
outstanding shares of capital stock of the Company (other than for bona fide
equity financing purposes) by an unrelated Person, to sell the same proportion
of shares of capital stock of the Company beneficially held by such Stockholder
as is being sold by Heat to the Person to whom Heat propose to sell its shares
of capital stock of the Company on the same terms and conditions as Heat;














--------------------------------------------------------------------------------

 




(c)

to execute and deliver all related documentation and take such other action in
support of the Approved Sale in order to carry out the terms and provisions of
this Section 3, including, without limitation, (i) executing and delivering
instruments of conveyance and transfer, and any purchase agreement, merger
agreement, indemnity agreement, escrow agreement, consent, waiver, governmental
filing, stock certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances) and any similar or related
documents related to the Approved Sale, (ii) making the same representations,
warranties, covenants, indemnities and agreements as made by Heat in connection
with the Approved Sale, and (iii) agreeing to the same terms and conditions to
the Approved Sale as those to which Heat agrees;




(d)

not to deposit, and to cause its Affiliates not to deposit, except as provided
in this Agreement, any shares of capital stock of the Company owned by such
party or Affiliate in a voting trust or subject any such shares of capital stock
of the Company to any arrangement or agreement with respect to the voting of
such shares of capital stock of the Company, unless specifically requested to do
so by Heat in connection with an Approved Sale;




(e)

to affirmatively waive, and otherwise refrain from exercising, any dissenters’
rights or rights of appraisal under applicable law at any time with respect to
such Approved Sale; and




(f)

if the consideration to be paid in exchange for the shares of capital stock of
the Company in an Approved Sale pursuant to this Section 3 includes any
securities and due receipt thereof by any Stockholder would require under
applicable law (i) the registration or qualification of such securities or of
any Person as a broker or dealer or agent with respect to such securities, or
(ii) the provision to any Stockholder of any information other than such
information as a prudent issuer would generally furnish in an offering made
solely to “accredited investors” as defined in Regulation D promulgated under
the Securities Act, the Company may cause to be paid to such Stockholder in lieu
thereof, against surrender of the shares of capital stock of the Company which
would have otherwise been sold by such Stockholder, an amount in cash equal to
the fair value (as determined in good faith by the Board) of the securities
which such Stockholder would otherwise receive as of the date of the issuance of
such securities in exchange for the shares of capital stock of the Company.




3.3

Irrevocable Proxy.  To secure the Stockholders’ obligations to vote (or provide
consent with respect to) or take any other action (including the actions set
forth in Section 3.2) with respect to their shares of capital stock of the
Company in accordance with this Agreement, each Stockholder hereby appoints the
Chairperson of the Board of Directors of Heat, the Chief Executive Officer of
Heat or any other Person authorized by the Board of Directors of Heat, or any of
them from time to time, as such Stockholder’s true and lawful proxy and
attorney, with the power to act alone and with full power of substitution, to
vote (or provide consent with respect to) or take any other action (including
the actions set forth in Section 3.2) with respect to all of such Stockholder’s
shares of capital stock of the Company subject to this Agreement and to execute
all appropriate documents, certificates, agreements and other instruments
consistent with this Agreement on behalf of such Stockholder if, and only if,
such Stockholder fails to vote (or provide consent with respect to) or take any
such action (including the actions set forth in Section 3.2) with respect to all
of such Stockholder’s shares of capital stock of the Company or execute such
other documents, certificates, agreements and other instruments in accordance
with the provisions of this Agreement within three (3) Business Days of the
Company’s, Heat’s or any other party’s written request for such Stockholder’s
vote, written consent or signature.  The proxy and power of attorney granted by
each Stockholder pursuant to this Section 3.3 is coupled with an interest and
are given to secure the performance of such party’s duties under this Agreement.
 Each such proxy and power will be irrevocable for the term of this Agreement
and it is expressly acknowledged and agreed that the term of such proxy and
power may exceed three (3) years.  The proxy and power, so long as any party
hereto is an individual, will survive the death, incompetency, and disability of
such party or any other individual Stockholder, and, so long as any party hereto
is an entity, will survive the merger or reorganization of such party or any
other entity holding any shares of capital stock of the Company.




3.4

Exceptions.  Notwithstanding anything in this Agreement to the contrary, a
Stockholder will not be required to comply with Section 3.2 in connection with
any proposed Approved Sale unless:




(a)

the Stockholder shall not be liable for the inaccuracy of any representation or
warranty made by any other Person in connection with the Approved Sale, other
than the Company (except to the extent that funds may be paid out of an escrow
established to cover breach of representations, warranties and covenants of the











--------------------------------------------------------------------------------

 




Company as well as breach by any stockholder of any identical representations,
warranties and covenants provided by all stockholders); and




(b)

the liability for indemnification, if any, of such Stockholder in the Approved
Sale and for the inaccuracy of any representations and warranties made by the
Company or the Stockholders in connection with such Approved Sale, is several
and not joint with any other Person (except to the extent that funds may be paid
out of an escrow established to cover breach of representations, warranties and
covenants of the Company as well as breach by any stockholder of any identical
representations, warranties and covenants provided by all stockholders), and is
pro rata in proportion to, and does not exceed, the amount of consideration paid
to such Stockholder in connection with such Approved Sale in its capacity as a
holder of shares of capital stock of the Company.




SECTION 4.

CO-SALE RIGHTS.




4.1

Notice of Transfer.




(a)

Other than in connection with a Transfer (as defined below) excluded by Section
4.2, if Heat proposes to Transfer any shares of Common Stock, then Heat shall
promptly give written notice (the “Co-Sale Notice”) simultaneously to the
Company and to each of the Stockholders at least 30 days prior to the closing of
such Transfer.  The Notice shall describe in reasonable detail the proposed
Transfer, including, without limitation, the number of shares of Common Stock to
be transferred, the nature of such Transfer, the consideration to be paid, the
proposed closing date of such Transfer, the other material terms and conditions
upon which the proposed Transfer is to be made and the name and address of each
prospective purchaser or transferee. If the consideration proposed to be paid
for the Common Stock in the proposed Transfer is other than cash, the fair
market value of the consideration shall be determined in good faith by the
Board.  The notice shall also state that each Stockholder shall have the right,
exercisable upon written notice to Heat with a copy to the Company within 10
days after receipt of the Co-Sale Notice (the “Co-Sale Period”), to participate
in such Transfer of Common Stock on the same terms and conditions.  Such Co-Sale
Notice shall indicate the number of shares of Common Stock, up to that number of
shares determined under Section 4.1(c), that such Stockholder wishes to sell
under his, her or its right to participate.  To the extent one or more of the
Stockholders exercise such right of participation in accordance with the terms
and conditions set forth below, the number of shares of Common Stock that Heat
may sell in the transaction shall be correspondingly reduced.




(b)

For purposes of this Section 4, the term “Transfer” shall include any sale,
assignment, encumbrance, hypothecation, pledge, conveyance in trust, gift,
transfer by request, devise, or descent, or other transfer or disposition of any
kind, including, but not limited to, transfers to receivers, levying creditors,
trustees, or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of law, directly or
indirectly, of any Common Stock.




(c)

Each Stockholder may sell all or any part of that number of shares equal to the
product obtained by multiplying (i) the aggregate number of shares of Common
Stock covered by the Co-Sale Notice, by (ii) a fraction, the numerator of which
is the number of shares of Common Stock held by such Stockholder at the time of
the Co-Sale Notice, and the denominator of which is the total number of shares
of Common Stock held by Heat plus the number of shares of Common Stock held by
all Stockholders at the time of the Co-Sale Notice. 




(d)

Each Stockholder who elects to participate in the Transfer pursuant to this
Section 4 (a “Co-Sale Participant”) shall effect its participation in the
Transfer by promptly delivering to Heat for transfer to the prospective
purchaser one or more certificates, properly endorsed for transfer, which
represent the number of shares of Common Stock which such Co-Sale Participant
elects to sell.




(e)

The stock certificate or certificates that the Co-Sale Participant delivers to
Heat pursuant to Section 4.1(d) shall be transferred to the prospective
purchaser in consummation of the sale of the Common Stock pursuant to the terms
and conditions specified in the Co-Sale Notice, and Heat shall concurrently
therewith remit to such Co-Sale Participant that portion of the sale proceeds to
which such Co-Sale Participant is entitled by reason of its participation in
such sale.  To the extent that any prospective purchaser or purchasers prohibits
such assignment or otherwise refuses to purchase shares or other securities from
a Co-Sale Participant exercising its rights of co-sale hereunder, Heat shall not
sell to such prospective purchaser or purchasers any Common Stock unless and
until,











--------------------------------------------------------------------------------

 




simultaneously with such sale, Heat shall purchase such shares or other
securities from such Co-Sale Participant on the same terms and conditions
specified in the Co-Sale Notice.




(f)

The exercise or non-exercise of the rights of any Stockholder hereunder to
participate in one or more Transfers of Common Stock made by Heat shall not
adversely affect such Stockholder’s right to participate in subsequent Transfers
of Common Stock subject to this Section 4.




(g)

To the extent that the Stockholders do not elect to participate in the sale of
the Common Stock subject to the Co-Sale Notice, Heat may, not later than 90 days
following delivery to the Stockholders of the Co-Sale Notice, enter into an
agreement providing for the closing of the Transfer of such Common Stock covered
by the Co-Sale Notice within 30 days of such agreement on terms and conditions
not materially more favorable to Heat than those described in the Co-Sale
Notice.  Any proposed Transfer on terms and conditions materially more favorable
to Heat than those described in the Co-Sale Notice, as well as any subsequent
proposed Transfer of any of the Common Stock by Heat, shall again be subject to
the co-sale rights of the Stockholders and shall require compliance by Heat with
the procedures described in this Section 4.




4.2

Exempt Transfers.  Notwithstanding the foregoing, the provisions of this Section
4 shall not apply to any Transfer of shares of Common Stock: (i) to the public
pursuant to a registration statement filed with, and declared effective by, the
Securities and Exchange Commission under the Securities Act, (ii) pursuant to a
Liquidation Event, or (iii) to an Affiliate of Heat.




4.3

Termination of Co-Sale Rights.  The provisions of this Section 4 shall expire
and terminate as to each Stockholder upon the earlier of immediately prior to
(a) the closing of the Initial Offering, (b) a Liquidation Event, or (c) the
date the Company first becomes subject to the periodic reporting requirements of
Sections 12(g) or 15(d) of the Exchange Act.




SECTION 5.

MISCELLANEOUS.  




5.1

Governing Law.  This Agreement and the relationship of the parties hereto shall
be governed by and construed under the laws of the State of Delaware in all
respects as such laws are applied to agreements among Delaware residents entered
into and performed entirely within Delaware, without giving effect to conflicts
of law principles thereof.




5.2

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon the parties
hereto and their respective successors, assigns, heirs, executors, and
administrators and other legal representatives and shall inure to the benefit of
and be enforceable by each Person who shall be a Stockholder from time to time.




5.3

Entire Agreement.  This Agreement, the exhibit hereto and the other documents
delivered pursuant hereto and thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and no party shall be liable for or bound to any other in
any manner by any oral or written representations, warranties, covenants, and
agreements except as specifically set forth herein and therein.  




5.4

Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.




5.5

Amendment and Waiver.  Except as otherwise expressly provided, this Agreement
may be amended or modified, and the obligations of the Company and the rights of
Heat and the Stockholders under this Agreement may be waived, only upon the
written consent of the Company, Heat and the Stockholders holding a majority of
the outstanding shares of Common Stock held by the Stockholders. Any such
amendment, waiver or modification effected in accordance with this Section 5.5
shall be binding upon Heat, each Stockholder and the Company.  By signing this
Agreement, each Stockholder acknowledges and agrees that this Agreement may be











--------------------------------------------------------------------------------

 




amended or modified, and the obligations of the Company and the rights of Heat
and the Stockholder under this Agreement may be waived without such
Stockholder’s written consent.




5.6

Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any party, upon any breach, default, or
noncompliance by another party under this Agreement, shall impair any such
right, power, or remedy, nor shall it be construed to be a waiver of any such
breach, default, or noncompliance, or any acquiescence therein, or of or in any
similar breach, default, or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
any party’s part of any breach, default, or noncompliance under this Agreement
or any waiver on such party’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.




5.7

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed electronic mail if sent during normal
business hours of the recipient; if not, then on the next Business Day; (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one day after deposit with a
nationally-recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to Heat, the
Company and to each Stockholder at his, her, or its address as set forth on the
signature pages hereto, or at such other address or electronic mail address as
Heat, the Company or such Stockholder may designate by written notice to the
other parties hereto.




5.8

Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.




5.9

Pronouns.  All pronouns contained herein, and any variations thereof, shall be
deemed to refer to the masculine, feminine, or neutral, singular or plural, as
the identity of the parties hereto may require.




5.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.




5.11

Termination.  This Agreement shall terminate in its entirety upon the earlier to
occur of immediately prior to (a) the closing of an Initial Offering; and (b) a
Liquidation Event.  Upon such termination, this Agreement shall forthwith become
void and there shall be no liability on the part of any party to this Agreement,
except for obligations under Section 2.1 (“Market Stand-Off” Agreement), which
shall survive such termination. Notwithstanding the foregoing, nothing contained
in this Agreement shall relieve any party from liability for any breach of this
Agreement.




5.12

Exclusive Jurisdiction.  Each of the parties hereto agrees that any suit,
action, or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement shall be brought
solely in the Court of Chancery of the State of Delaware or, if such court lacks
jurisdiction, any state or federal court sitting in the State of Delaware.  Each
of the parties hereto consents to the jurisdiction of such court (and of the
appropriate appellate courts therefrom) in any such suit, action, or proceeding
and irrevocably agrees not to commence any litigation relating thereto except in
such court, and each further waives any objection to the laying of venue of any
such litigation in such court and agrees not to plead or claim in such court
that such litigation brought therein has been brought in an inconvenient forum.
 Any party hereto may make service on another party by sending or delivering a
copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 5.7.  Nothing in this Section
5.12, however, shall affect the right of any Person to serve legal process in
any other manner permitted by law.




5.13

Specific Performance.  Each of the parties hereto agrees and acknowledges that
Heat would be irreparably harmed in the event of a breach by any Stockholder of
such Stockholder’s obligations hereunder, that monetary damages may not be an
adequate remedy for such breach and that Heat shall be entitled to specific











--------------------------------------------------------------------------------

 




performance or injunctive relief, without the need to post a bond or other
security, in addition to any other remedy that Heat may have at law or in
equity, in the event of such breach.  




5.14

Waiver of Jury Trial.  EACH OF THE PARTIES OF THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDINGS OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.




[Signature Pages Follow]














--------------------------------------------------------------------------------

 




In Witness Whereof, the parties hereto have executed this STOCKHOLDERS’
AGREEMENT as of the date set forth in the first paragraph hereof.




COMPANY:




Pelican Therapeutics Inc.




By:




Name:  Josiah Hornblower

Title:  Chief Executive Officer










Address:  PMB #520 – 3112 Windsor Road, Suite A

  Austin, Texas 78703












































































[Signature Page to Stockholders’ Agreement]














--------------------------------------------------------------------------------

 




In Witness Whereof, the parties hereto have executed this STOCKHOLDERS’
AGREEMENT as of the date set forth in the first paragraph hereof.




STOCKHOLDERS:










[Stockholder Name]










By:




Name:




Title:




Address:










































































[Signature Page to Stockholders’ Agreement]














--------------------------------------------------------------------------------

 




In Witness Whereof, the parties hereto have executed this STOCKHOLDERS’
AGREEMENT as of the date set forth in the first paragraph hereof.
















HEAT:










Heat Biologics, Inc.










By:




Name:  Jeff Wolf

Title:  President and Chief Executive Officer




Address:  801 Capitola Drive

  Durham, North Carolina 27713












































































[Signature Page to Stockholders’ Agreement]














--------------------------------------------------------------------------------

 




Exhibit A




Form of Joinder Agreement




This Joinder to STOCKHOLDERS’ Agreement (this “Joinder”) effecting a joinder to
that certain Stockholders  Agreement (as may be amended or restated from time to
time, the “Stockholders’ Agreement”), dated [●], 2017, by and among Pelican
Therapeutics Inc., a Delaware corporation (the “Company”), the stockholders of
the Company party thereto (the “Stockholders”), and Heat Biologics, Inc., a
Delaware corporation (“Heat”), is made and entered into as of this ___ day of
_________________, 20__ by and among  _____________________ (the “Additional
Holder”), the Company, the Stockholders and Heat.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Stockholders’ Agreement.




The Additional Holder hereby acknowledges, agrees and confirms that, by the
Additional Holder’s execution of this Joinder, the Additional Holder shall be
deemed to be a party to the Stockholders’ Agreement as a “Stockholder,”
effective as of the date hereof, and shall have all of the obligations of a
Stockholder thereunder as if the Additional Holder had executed the
Stockholders’ Agreement. Effective as of the date hereof, the Additional Holder
hereby ratifies and agrees to be bound as a “Stockholder” by all of the terms,
provisions and conditions contained in the Stockholders’ Agreement and any other
agreements executed in connection therewith.




The Additional Holder acknowledges receipt of a copy of the Agreement. The
Additional Holder acknowledges that the Additional Holder has read the Agreement
and understands that by signing this Joinder, the Additional Holder shall
thereby assume all of the duties and obligations, and make the representations
and warranties, of a Stockholder under the Stockholders’ Agreement.




This Joinder and the relationship of the parties hereto shall be governed by and
construed under the laws of the State of Delaware in all respects as such laws
are applied to agreements among Delaware residents entered into and performed
entirely within Delaware, without giving effect to conflicts of law principles
thereof.










[Signature page follows]














--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Joinder to Stockholders Agreement has been duly
executed and delivered by the Additional Holder as of the date first written
above.










Additional Holder:




For individuals:










By:

Name:










For entities:










Stockholder Name:




By:

Name:

Title:










Address for notices:

















































[Signature Page to Joinder]




















--------------------------------------------------------------------------------

 




EXHIBIT F




FORM OF Demand PROMISSORY NOTE




$[•]

[__], 20__







FOR VALUE RECEIVED, including in connection with the transactions contemplated
by that certain Stock Purchase Agreement, dated as of March 7, 2017, (the "Stock
Purchase Agreement"), between Heat Biologics, Inc., a Delaware corporation
("Payee"), Pelican Therapeautics, Inc., a Delaware corporation ("Maker"), the
stockholders of Maker and Josiah Hornblower, as the Stockholders’
Representative, MAKER hereby promises to pay to the order of PAYEE the principal
amount of $[•], payable as provided herein, with interest from the date hereof
accruing at the Contract Rate (as defined below) on all unpaid principal due
hereunder.  Interest shall be calculated on the basis of a year of three hundred
sixty-five (365) days and charged for the actual number of days elapsed.




1.

Payments.




A.

Place.  Payment of principal and interest shall be made by wire transfer, in
immediately available funds in the lawful currency of the United States of
America in, to the following bank account of Payee or such other place and
method of payment designated in writing by Payee to Maker:




Account Name:

Account Number:

Routing Number:

Bank Name:

Bank Address:




B.

Payment on Demand and Maturity.  Subject to the provisions of Section 2 hereof
and paragraph C of this Section 1, the entire unpaid principal balance of this
Demand Promissory Note (this "Promissory Note"), together with any unpaid and
accrued interest and any additional amounts due and owing hereunder, shall be
due and payable upon the earlier of (i) an Event of Default (as defined below)
or (ii) demand by Payee; provided however, that Payee may not make such a demand
until after Payee has made the first Milestone Payment (as defined in the Stock
Purchase Agreement) pursuant to Section 1.4(a) of the Stock Purchase Agreement.
 




C.

Interest Rate.  From the date hereof through and including the date that the
entire principal balance of this Promissory Note is paid in full, interest shall
accrue on the outstanding principal balance hereunder at a rate per annum equal
to 8.00% (the "Contract Rate").




2.

Prepayments.  Maker may make prepayments of the principal of, and the interest
on, this Promissory Note in whole or in part at any time without premium or
penalty.  Prepayments shall be applied first to the payment of expenses due
under this Promissory Note, second to interest accrued but unpaid on this
Promissory Note and third, if the amount of prepayment exceeds the amount of all
such expenses and accrued but unpaid interest, to the payment of principal on
this Promissory Note.




3.

Default Rate.  Any principal payments not paid when due and, to the extent
permitted by applicable law, any interest payment not paid when due, and any
other amount due to Payee under this Promissory Note not paid when due, in any
case whether at stated maturity, by notice of prepayment, by acceleration or
otherwise, shall thereafter bear interest payable upon demand at a rate which is
2.00% in excess of the Contract Rate ("Default Rate").




4.

Events of Default.  The occurrence of any of the following described in
paragraphs A through E below shall constitute an "Event of Default" under this
Promissory Note:




A.

Failure to Pay.  Maker's failure to make any principal or interest payment under
this Promissory Note when due.











--------------------------------------------------------------------------------

 




B.

Breach of Promissory Note.  Maker's failure to observe or perform any covenant
or other agreement with Payee contained in this Promissory Note.




C.

Voluntary Bankruptcy or Insolvency Proceedings.  Maker shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or substantially all of its property, (ii) make a general
assignment for the benefit of its or any of its creditors, (iii) be dissolved or
liquidated, or (iv) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it.




D.

Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Payee or of all
or substantially all of Maker's property, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Maker or Maker's debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within twenty (20) days of
commencement.  




E.

Other Bankruptcy Events.  Maker shall file an answer admitting the jurisdiction
of the court and the material allegations of any involuntary petition against
Maker under the U.S. Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization, or other relief for debtors; Maker
shall admit in writing that it is generally unable to pay its debts as they
become due; or Maker shall be adjudicated a bankrupt, or an order for relief
shall be entered against Maker as debtor by any court of competent jurisdiction
under the U.S. Bankruptcy Code or any other applicable state or federal law
relating to bankruptcy, reorganization or other relief for debtors.  




F.

Consequence of Event of Default.  UPON THE OCCURRENCE OR EXISTENCE OF ANY EVENT
OF DEFAULT DESCRIBED IN PARAGRAPHS A THROUGH E OF THIS SECTION 4, IMMEDIATELY
AND WITHOUT NOTICE, ALL AMOUNTS THEN OUTSTANDING UNDER THIS PROMISSORY NOTE
SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT,
DEMAND, PROTEST OR ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED.  IN ADDITION TO THE FOREGOING REMEDIES, UPON THE OCCURRENCE OR
EXISTENCE OF ANY EVENT OF DEFAULT, PAYEE MAY EXERCISE ANY OTHER RIGHT POWER OR
REMEDY PERMITTED TO IT BY LAW.




G.

Other Remedies on Default.  In case any one or more Events of Default shall
occur, be continuing, and not have been waived, Payee may proceed to protect and
enforce the rights of Payee by an action at law, suit in equity, or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or for an injunction against a violation of any of the terms
hereof, or in aid of the exercise of any power granted hereby or thereby, or by
law.  The remedies provided in this Promissory Note shall be cumulative and in
addition to all other remedies available under this Promissory Note at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit Payee's right to pursue actual and
consequential damages for any failure by Maker to comply with the terms of this
Promissory Note.  Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by Payee and shall not, except as expressly provided
herein, be subject to any other obligation of Maker (or the performance
thereof).  Maker acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to Payee and that the remedy at law for any such
breach may be inadequate.  Maker therefore agrees that, in the event of any such
breach or threatened breach, Payee shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.




H.

Waivers.  MAKER HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE, PROTEST AND ALL OTHER
DEMANDS AND ANY OTHER NOTICES (WHETHER OR NOT REQUIRED BY LAW) IN CONNECTION
WITH SAID DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS
PROMISSORY NOTE.  MAKER HEREBY WAIVES AND RENOUNCES ANY AND ALL EXEMPTION RIGHTS
UNDER OR BY VIRTUE OF THE LAWS OF ANY











--------------------------------------------------------------------------------

 




STATE, OR THE UNITED STATES, AS AGAINST THIS DEBT OR ANY RENEWAL DEBT.  NO DELAY
OR OMISSION ON THE PART OF PAYEE IN EXERCISING ANY RIGHT HEREUNDER SHALL OPERATE
AS A WAIVER OF SUCH RIGHT OR OF ANY OTHER RIGHT.  A WAIVER ON ANY ONE OCCASION
SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY SUCH RIGHT AND/OR REMEDY IN
ANY FUTURE OCCASION.




5.

Representations and Warranties of Maker.  Maker represents and warrants, as of
the date hereof, the following:




A.

Neither the execution or delivery of this Promissory Note nor the observance and
performance of the agreements and obligations contained herein or therein are
prohibited by, in conflict with or constitute a breach of any contract,
agreement or other instrument or any law, ordinance, regulation, order, writ or
decree to which Maker is a party or by which Maker is bound;




B.

This Promissory Note constitutes the legal, valid and binding obligation of
Maker, enforceable against Maker in accordance with its terms;




C.

There are no suits or proceedings by or before any court, commission, board or
other governmental body pending, or to the knowledge of Maker threatened, which
involve or affect the validity or enforceability of this Promissory Note or
involve any risk of any judgment or liability being imposed upon Maker which
could materially adversely affect the financial condition of Maker or Maker's
ability to observe and perform its agreements and obligations hereunder;




D.

Any and all federal, state and local income tax returns required to have been
filed by Maker, as applicable, have been filed, or extensions for the filing
thereof have been filed, and all taxes reflected upon any such tax returns, all
past due taxes, interest and penalties and all estimated payments required to be
paid to date have been paid; and




E.

(i) Maker is not insolvent or bankrupt and has not committed any act of
bankruptcy; (ii) Maker has not made any general assignment for the benefit of
its creditors; (iii) no proceeding seeking (a) relief under any bankruptcy or
insolvency law, (b) the rearrangement or readjustment of debt, or (c) the
appointment of a receiver, custodian, liquidator or trustee to take possession
of substantially all of the assets has been commenced or threatened with respect
to Maker.




6.

Covenants and Agreements of Maker.  Until this Promissory Note has been paid in
full as provided herein, Maker hereby covenants and agrees with Payee as
follows:




A.

No other indebtedness of Maker shall rank senior to the indebtedness evidenced
by this Promissory Note.  If Maker obtains indebtedness for borrowed money, such
lender shall enter into a subordination agreement with Payee reasonably
acceptable to Payee.




B.

Maker will at all times take or cause to be taken all such action as may from
time to time be necessary to maintain, preserve and renew its principal
residence (as such term is used in the Uniform Commercial Code of the State of
Delaware) as the State of [Texas].




C.

Maker will perform, keep and observe all of the terms, conditions, covenants,
agreements, warranties or representations contained in this Promissory Note.




D.

Maker will pay promptly when due all taxes, assessments, governmental charges
and levies owed by Maker and will comply with all laws applicable to Maker.




E.

Maker will deliver to Payee its filed United States federal income tax returns
for each tax year within thirty (30) days of the filing of Maker's federal
income tax returns with the United States Internal Revenue Service for such tax
year.














--------------------------------------------------------------------------------

 




7.

POWER TO CONFESS JUDGMENT.  MAKER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR CLERK OF ANY COURT OF RECORD, AFTER THE OCCURRENCE OF ANY EVENT OF
DEFAULT HEREUNDER, TO APPEAR FOR MAKER, ITS SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, ADMINISTRATORS AND DULY APPOINTED LEGAL REPRESENTATIVES, AS
APPLICABLE, AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES
OF JUDGMENTS, AGAINST MAKER, ITS SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS,
ADMINISTRATORS AND DULY APPOINTED LEGAL REPRESENTATIVES, AS APPLICABLE, IN FAVOR
OF PAYEE, ITS SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS AND DULY
APPOINTED LEGAL REPRESENTATIVES, AS APPLICABLE, OR ANY HOLDER HEREOF FOR THE
ENTIRE PRINCIPAL BALANCE OF THIS PROMISSORY NOTE AS IS THEN OUTSTANDING, ALL
ACCRUED INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF
SUIT AND AN ATTORNEYS' COMMISSION UP TO TWENTY PERCENT (20%) OF SUCH PRINCIPAL
AND INTEREST ADDED AS A REASONABLE ATTORNEYS' FEE (PROVIDED, HOWEVER, THAT PAYEE
SHALL ONLY SEEK TO RECOVER THOSE REASONABLE ATTORNEYS' FEES INCURRED BY IT FROM
TIME TO TIME), AND FOR DOING SO, THIS PROMISSORY NOTE OR A COPY VERIFIED BY
AFFIDAVIT SHALL BE A SUFFICIENT WARRANT.  MAKER HEREBY FOREVER WAIVES AND
RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND ALL RELIEF
FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE
OR HEREAFTER ENACTED.  INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE AT THE DEFAULT
RATE.




NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH
EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID, BUT THE
POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO TIME AS
OFTEN AS PAYEE SHALL ELECT UNTIL SUCH TIME AS PAYEE SHALL HAVE RECEIVED PAYMENT
IN FULL OF THE PRINCIPAL, INTEREST, EXPENSES AND ANY OTHER DEBT OWED HEREUNDER.
 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PAYEE MAY ENTER ONE OR MORE
JUDGMENTS IN THE SAME OR DIFFERENT COUNTIES FOR ALL OR ANY PART OF THE
OBLIGATIONS HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS BEEN ENTERED ON
MORE THAN ONE OCCASION FOR THE SAME OBLIGATIONS.  IN THE EVENT ANY JUDGMENT
ENTERED AGAINST MAKER HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR ON
MAKER'S BEHALF FOR ANY REASON WHATSOEVER, PAYEE IS HEREBY AUTHORIZED AND
EMPOWERED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TO AGAIN APPEAR FOR
AND CONFESS JUDGMENT AGAINST MAKER ON THE BASIS PROVIDED FOR ABOVE.
 NOTWITHSTANDING THE ATTORNEYS' COMMISSION PROVIDED FOR IN THE PRECEDING
PARAGRAPH (WHICH IS INCLUDED IN THE WARRANT FOR PURPOSES OF ESTABLISHING A SUM
CERTAIN), THE AMOUNT OF ATTORNEYS' FEES THAT PAYEE MAY RECOVER FROM MAKER SHALL
NOT EXCEED THE ACTUAL ATTORNEYS' FEES AND COSTS INCURRED BY PAYEE.




BEING FULLY AWARE OF ITS RIGHTS TO PRIOR NOTICE AND HEARING ON THE VALIDITY OF
ANY CLAIMS THAT MAY BE ASSERTED AGAINST IT BY PAYEE UNDER THIS PROMISSORY NOTE
BEFORE JUDGMENT CAN BE ENTERED AND BEFORE ASSETS OF MAKER CAN BE GARNISHED AND
ATTACHED, MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THESE
RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO PAYEE, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, OR AT ANY TIME THEREAFTER, ENTERING JUDGMENT AGAINST MAKER BY
CONFESSION AND ATTACHING AND GARNISHING THE BANK ACCOUNTS AND OTHER ASSETS OF
MAKER, WITHOUT PRIOR NOTICE OR OPPORTUNITY FOR A HEARING.  




THE POWERS OF ATTORNEY GRANTED HEREIN ARE COUPLED WITH AN INTEREST AND NOT
REVOCABLE.  SUCH POWERS ARE GIVEN PRIMARILY FOR BUSINESS OR COMMERCIAL PURPOSES.
 SUCH POWERS SHALL BE EXERCISED FOR THE BENEFIT OF PAYEE AND NOT FOR THE BENEFIT
OF MAKER.  IN ACTING UNDER SUCH POWERS, PAYEE HAS NO FIDUCIARY DUTY TO MAKER.  














--------------------------------------------------------------------------------

 




MAKER ACKNOWLEDGES THAT (A) IT HAS HAD THE ASSISTANCE OF ITS LEGAL COUNSEL IN
THE REVIEW AND EXECUTION OF THIS PROMISSORY NOTE (OR HAS DECIDED NOT TO CONSULT
COUNSEL), (B) IT HAS HAD THE OPPORTUNITY AND TIME TO REVIEW THIS PROMISSORY NOTE
PRIOR TO ITS EXECUTION, AND (C) THE MEANING AND EFFECT OF THE FOREGOING
PROVISIONS CONCERNING CONFESSION OF JUDGMENT HAVE BEEN FULLY EXPLAINED TO MAKER
BY ITS COUNSEL (IF MAKER DECIDED TO CONSULT COUNSEL).




8.

Miscellaneous.




A.

Usury.  In the event any interest is paid on this Promissory Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Promissory Note.




B.

Waiver and Amendment.  Any provision of this Promissory Note may be amended,
waived or modified upon the prior written consent of Maker and Payee.




C.

Notices.  All notices and other communications required or permitted under this
Promissory Note shall be in writing and shall be delivered personally by hand or
by courier, mailed by United States registered or certified mail, postage
prepaid, or sent by a nationally recognized overnight courier, directed to the
below address for Payee or Maker, as applicable (unless such other address is
designated by applicable addressee, by three (3) business days' advance written
notice to the person or entity receiving such notice):




(a) if to Payee, at Payee's address at




Heat Biologics, Inc.

801 Capitola Drive

Durham, North Carolina 27713

Attention: Jeff Wolf

Email: Jwolf@heatbio.com




With a copy to:




Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Flr.

New York, New York 10174

Attention: Leslie Marlow, Esq.

Email: Lmarlow@gracinmarlow.com




(b) if to Maker, at Maker's address at




Pelican Therapeutics, Inc.

PMB #520 – 3112 Windsor Road, Suite A

Austin, Texas 78703

Attention: Josiah Hornblower

Email: jhornblower@gmail.com




With a copy to:




Pillsbury Winthrop Shaw Pittman LLP

Two Houston Center, 909 Fannin, Suite 2000

Houston, TX 77010-1028

Attention: Andrew L. Strong, Esq.

Email: andrew.strong@pillsburylaw.com














--------------------------------------------------------------------------------

 




All such notices and other communications shall be deemed given: (i) upon
personal delivery, to the party to be notified; or (ii) five (5) days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, or (iii) one (1) business day after deposit with a nationally
recognized overnight courier service, specifying next business day delivery.




D.

Expenses; Attorneys' Fees.  If (i) (A) Maker breaches this Promissory Note or an
Event of Default occurs and (B) this Promissory Note is placed in the hands of
an attorney for collection or enforcement or is collected or enforced through
any legal proceeding or Payee otherwise takes action to collect amounts due
under this Promissory Note or to enforce the provisions of this Promissory Note
or (ii) there occurs any bankruptcy, reorganization, receivership of Maker or
other similar proceedings affecting rights of Maker's creditors and involving a
claim under this Promissory Note, then Maker shall pay the reasonable costs
incurred by Payee for such collection, enforcement or action or in connection
with such bankruptcy, reorganization, receivership or other proceeding,
including, but not limited to, reasonable attorneys' fees and disbursements.




E.

Successors and Assigns.  This Promissory Note may be assigned or transferred by
Payee only with the prior written approval of Maker; provided, however, that
Maker's consent shall not be required for a transfer by Payee to any of its
affiliates.  This Promissory Note shall inure to the benefit of, and be
enforceable by, Payee and its successors, endorsees and assigns, and shall be
binding upon, and enforceable against, Maker and Maker's successors, assigns,
heirs, executors, administrators and duly appointed legal representatives, as
applicable.  In no event shall this Promissory Note be assigned by Maker and any
attempted or purported assignment shall constitute an Event of Default
hereunder.




F.

Governing Law.  This Note will be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.  




G.

Consent to Jurisdiction, Etc.  Each of the parties hereto (i) agrees that any
suit, action, or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Promissory Note shall be
brought only to the exclusive jurisdiction of the (x) the Court of Chancery of
the State of Delaware, if the Court of Chancery of the State of Delaware has
subject matter jurisdiction over the matter, (y) the Superior Court of the State
of Delaware (provided that, if the requirements for filing in the Complex
Commercial Litigation Division of the Superior Court of the State of Delaware
(the "Division") may be satisfied, the litigation relating to such matter shall
be filed in the Division), if the Court of Chancery of the State of Delaware
does not have subject matter jurisdiction over the matter, or (z) any court of
the United States located in the State of Delaware, if under applicable law
exclusive jurisdiction over the matter is vested in the federal courts; (ii)
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action, or proceeding and irrevocably agrees
not to commence any litigation relating thereto except in the court identified
in accordance with clause (i) hereof and further waives any objection to the
laying of venue of any such litigation in such court (and, in the case of
sub-clause (y) above, in the Division); and (iii) agrees not to plead or claim
in such court that such litigation brought therein has been brought in an
inconvenient forum (or, in the case of sub-clause (x) above, shall not be
brought in the Division).  Each of the parties hereto agrees that, after a legal
dispute is before a court as specified in this Section 8.G, and during the
pendency of such dispute before such court, all actions, suits, or proceedings
with respect to such dispute or any other dispute, including without limitation,
any counterclaim, cross-claim, or interpleader, shall be subject to the
exclusive jurisdiction of such court.  Process in any such suit, action, or
proceeding may be served on any party hereto anywhere in the world, whether
within or without the jurisdiction of any such court.  Each of the parties
hereto agrees that a final judgment in any action, suit, or proceeding described
in this Section 8.G after the expiration of any period permitted for appeal and
subject to any stay during appeal shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable laws.




H.

WAIVER OF JURY TRIAL.  MAKER AND PAYEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
INSTITUTED BY OR AGAINST PAYEE WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
PROMISSORY NOTE, ANY ALLEGED TORTIOUS CONDUCT BY MAKER OR PAYEE, OR, IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATED TO THE RELATIONSHIP BETWEEN
MAKER AND PAYEE.














--------------------------------------------------------------------------------

 




I.

Invalidity.  If any provision of this Promissory Note is invalid, illegal or
unenforceable, the balance of this Promissory Note shall remain in effect, and
if any provision is inapplicable to any person, entity or circumstance, it shall
nevertheless remain applicable to all other persons, entities and circumstances.
 In such an event, the parties will in good faith attempt to effect the business
agreement represented by such invalidated term to the fullest extent permitted
by law.  In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision(s), then (i) such provisions(s) shall
be excluded from this Promissory Note, (ii) the balance of the Promissory Note
shall be interpreted as if such provision(s) were so excluded, and (iii) the
balance of the Promissory Note shall be enforceable in accordance with its
terms.




J.

Set-off by Payee.  Any sums at any time credited by or due from Payee to Maker
under any other agreement or otherwise may at any time be applied to or set off
against any amounts owed by Maker to Payee hereunder.




K.

Maker Indemnification.  Maker shall indemnify, defend and hold Payee harmless
from and against any and all losses, liabilities, damages, costs and obligations
(or actions or claims in respect thereof) (including reasonable attorneys’
fees), which Payee may suffer or incur arising out of or based upon (i) any
misrepresentation or failure to fulfill any agreement or covenant on the part of
Maker under this Promissory Note or any other document related thereto; and/or
(ii) any and all actions, suits, proceedings, demands, assessments, judgments,
costs and legal and other expenses incident to any of the foregoing.




[Signature pages to follow]




















--------------------------------------------------------------------------------

 




THIS PROMISSORY NOTE CONTAINS A CONFESSION OF JUDGMENT AND A WAIVER OF JURY
TRIAL.  THE UNDERSIGNED DOES FREELY EXECUTE THIS PROMISSORY NOTE CONTAINING THE
CONFESSION OF JUDGMENT AND WAIVER OF JURY TRIAL.




IN WITNESS WHEREOF, Maker has duly executed this Promissory Note as a sealed
instrument as of the day and year first above written.




[SEAL]

PELICAN THERAPEUTICS, INC., as Maker










_____________________________




Name:




Title:

                                                


























STATE OF

 

)

 

 

 

 

 

SS.:

 

 

 

COUNTY OF

 

)







On the ___ day of __________, in the year 20__, before me, the undersigned, a
Notary Public in and for said State, personally appeared _____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.










_________________________________

Notary Public










Print name: ____________




















--------------------------------------------------------------------------------

 




Acknowledged and agreed to by:










[SEAL]

HEAT BIOLOGICS, INC., as Payee










_____________________________

Name:   

Title:



















STATE OF

 

)

 

 

 

 

 

SS.:

 

 

 

COUNTY OF

 

)







On the ___ day of __________, in the year 20__, before me, the undersigned, a
Notary Public in and for said State, personally appeared _____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.










_____________________________




Notary Public










Print name: ____________



























